Exhibit 10.1

EXECUTION DOCUMENT

$600,000,000 REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

by and among

RPM INTERNATIONAL INC.

RPM ENTERPRISES, INC.

RPM LUX HOLDCO S.ÀR.L.

RPOW UK LIMITED

RPM EUROPE HOLDCO B.V.

RPM CANADA

TREMCO ILLBRUCK COATINGS LIMITED

RPM CANADA COMPANY

TREMCO ASIA PACIFIC PTY. LIMITED

and

The Other Foreign Borrowers From Time to Time Party Hereto, as the Borrowers

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

KEYBANK NATIONAL ASSOCIATION,

RBS CITIZENS, N.A., and

WELLS FARGO BANK,

as Co-Syndication Agents

and

BANK OF AMERICA, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., and

FIFTH THIRD BANK

as Co-Documentation Agents

and

PNC CAPITAL MARKETS LLC,

KEYBANC CAPITAL MARKETS INC.,

RBS CITIZENS, N.A., and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners

Dated as of June 29, 2012

Cusip # 74968VAA4



--------------------------------------------------------------------------------

EXECUTION DOCUMENT

TABLE OF CONTENTS

 

     Page  

1.

   CERTAIN DEFINITIONS      1       1.1    Certain Definitions.      1       1.2
   Construction.      25       1.3    Accounting Principles; Changes in GAAP.   
  25   

2.

   REVOLVING CREDIT AND SWING LOAN FACILITIES      26       2.1    Revolving
Credit Commitments.      26       2.2    Nature of Lenders’ Obligations with
Respect to Revolving Credit Loans.      29       2.3    Facility Fee.      30   
   2.4    Revolving Credit Loan Requests; Swing Loan Requests.      30       2.5
   Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.      31       2.6    Notes.      33       2.7    Use of Proceeds.
     33       2.8    Letter of Credit Subfacility.      33       2.9   
Utilization of Commitments in Optional Currencies.      41       2.10   
Provisions Applicable to All Loans.      43       2.11    Defaulting Lenders.   
  44   

3.

   RESERVED      46   

4.

   INTEREST RATES      46       4.1    Interest Rate Options.      46       4.2
   Interest Periods.      47       4.3    Interest After Default.      47      
4.4    Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.      47       4.5    Selection of Interest Rate Options.      49   
   4.6    Interest Act (Canada) Disclosure.      49       4.7    Canadian Usury
Provision.      49       4.8    Minimum Interest Clause for Swiss Borrowers.   
  49   

5.

   PAYMENTS      50       5.1    Payments.      50       5.2    Pro Rata
Treatment of Lenders.      51       5.3    Sharing of Payments by Lenders.     
51       5.4    Presumptions by Administrative Agent.      52       5.5   
Interest Payment Dates.      52       5.6    Voluntary Prepayments.      52   
   5.7    Mandatory Prepayments; Cash Collateralization.      54   



--------------------------------------------------------------------------------

   5.8    Increased Costs.      55       5.9    Taxes.      57       5.10   
Indemnity.      61       5.11    Settlement Date Procedures.      62   

6.

   REPRESENTATIONS AND WARRANTIES      62       6.1    Representations and
Warranties.      62   

7.

   CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT      66       7.1   
First Loans and Letters of Credit.      66       7.2    Each Loan or Letter of
Credit.      67   

8.

   COVENANTS      68       8.1    Affirmative Covenants.      68       8.2   
Negative Covenants.      70       8.3    Reporting Requirements.      73   

9.

   DEFAULT      75       9.1    Events of Default.      75       9.2   
Consequences of Event of Default.      77   

10.

   THE ADMINISTRATIVE AGENT      78       10.1    Appointment and Authority.   
  78       10.2    Rights as a Lender.      78       10.3    Exculpatory
Provisions.      79       10.4    Reliance by Administrative Agent.      80   
   10.5    Delegation of Duties.      80       10.6    Resignation of
Administrative Agent.      80       10.7    Removal of Administrative Agent.   
   10.8    Non-Reliance on Administrative Agent and Other Lenders.      81      
10.9    No Other Duties, etc.      81       10.10    Administrative Agent’s Fee.
     82       10.11    No Reliance on Administrative Agent’s Customer
Identification Program.      82   

11.

   GUARANTY      82       11.1    Guaranty by the Company.      82       11.2   
Additional Undertaking.      82       11.3    Guaranty Unconditional.      83   
   11.4    Company Obligations to Remain in Effect; Restoration.      83      
11.5    Waiver of Acceptance, etc.      84       11.6    Subrogation.      84   
   11.7    Effect of Stay.      84   

12.

   MISCELLANEOUS      84       12.1    Modifications, Amendments or Waivers.   
  84   

 

iii



--------------------------------------------------------------------------------

  12.2    No Implied Waivers; Cumulative Remedies.      85      12.3   
Expenses; Indemnity; Damage Waiver.      85      12.4    Holidays.      87     
12.5    Notices; Effectiveness; Electronic Communication.      87      12.6   
Severability.      88      12.7    Duration; Survival.      88      12.8   
Successors and Assigns.      89      12.9    Confidentiality.      93      12.10
   Counterparts; Integration; Effectiveness.      93      12.11    CHOICE OF
LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF
JURY TRIAL.      94      12.12    USA PATRIOT Act Notice.      95      12.13   
Borrower Agent.      95      12.14    Foreign Borrowers.      96      12.15   
Joinder of Borrowers; Release of Foreign Borrowers.      96   

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

       SCHEDULE 1.1(A)   -      PRICING GRID SCHEDULE 1.1(B)   -     
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 2.8.1   -      LETTERS
OF CREDIT SCHEDULE 6.1.2   -      SUBSIDIARIES SCHEDULE 8.2.4   -      AFFILIATE
TRANSACTIONS

 

EXHIBITS

 

       EXHIBIT 1.1(A)   -      ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT
1.1(B)   -      BORROWER JOINDER AND ASSUMPTION AGREEMENT EXHIBIT 1.1(L)   -
     LENDER JOINDER AND ASSUMPTION AGREEMENT EXHIBIT 1.1(N)(1)   -     
REVOLVING CREDIT NOTE EXHIBIT 1.1(N)(2)   -      SWING LOAN NOTE EXHIBIT 2.4.1  
-      LOAN REQUEST EXHIBIT 2.4.2   -      SWING LOAN REQUEST EXHIBIT 8.3.3   -
     QUARTERLY COMPLIANCE CERTIFICATE

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as hereafter amended, the “Agreement”) is dated as of
June 29, 2012 and is made by and among RPM INTERNATIONAL INC., a Delaware
corporation (together with its successors and assigns, to the extent permitted
under this Agreement, the “Company”), RPM ENTERPRISES, INC., a Delaware
corporation (together with its successors and assigns, to the extent permitted
under this Agreement, “Enterprises”) RPM LUX HOLDCO S.ÀR.L., a limited liability
company formed under the laws of Luxembourg (together with its successors and
assigns, to the extent permitted under this Agreement, “RPM Lux”), RPOW UK
LIMITED, a limited liability company formed under the laws of England and Wales
(together with its successors and assigns, to the extent permitted under this
Agreement, “RPOW-UK”), RPM EUROPE HOLDCO B.V., a private company with limited
liability formed under the laws of The Netherlands (together with its successors
and assigns, to the extent permitted under this Agreement, “RPM-Europe”), RPM
CANADA, a general partnership registered under the laws of the Province of
Ontario (together with its successors and assigns, to the extent permitted under
this Agreement, “RPM Canada”), TREMCO ILLBRUCK COATINGS LIMITED, a limited
company formed under the laws of England and Wales (together with its successors
and assigns, to the extent permitted under this Agreement, “Tremco illbruck”),
RPM CANADA COMPANY, an unlimited company formed under the laws of Nova Scotia
(together with its successors and assigns, to the extent permitted under this
Agreement, “RPM Canada Company”), TREMCO ASIA PACIFIC PTY. LIMITED, a
corporation incorporated under the laws of the Commonwealth of Australia
(together with its successors and assigns, to the extent permitted under this
Agreement, “Tremco”), and the other Foreign Borrowers from time to time a party
hereto (each of the foregoing referred to herein as a “Borrower” and
collectively referred to as the “Borrowers”), the LENDERS (as hereinafter
defined) from time to time a party hereto, PNC BANK, NATIONAL ASSOCIATION, in
its capacity as administrative agent for the Lenders under this Agreement
(hereinafter referred to in such capacity as the “Administrative Agent”), PNC
Capital Markets LLC, as a joint lead arranger and a joint bookrunner, KEYBANC
CAPITAL MARKETS, INC., as a joint lead arranger and a joint bookrunner, RBS
CITIZENS, N.A., as a joint lead arranger and a joint bookrunner,, WELLS FARGO
SECURITIES, LLC as a joint lead arranger and a joint bookrunner, KEYBANK
NATIONAL ASSOCIATION, as a co-syndication agent, RBS CITIZENS, N.A., as a
co-syndication agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
co-syndication agent, BANK OF AMERICA, N.A., as a co-documentation agent, THE
BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a co-documentation agent, and FIFTH THIRD
BANK, as a co-documentation agent.

The Borrowers have requested the Lenders to provide a revolving credit facility
to the Borrowers in an aggregate principal amount not to exceed $600,000,000. In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:

1.        CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:



--------------------------------------------------------------------------------

Acceptable Insurer shall mean an insurance company that (i) is a Captive
Insurance Company, (ii) has an A.M. Best rating of “A-” or better and being in a
financial size category of X or larger (as such category is defined as of the
date hereof) or (iii) is otherwise acceptable to the Required Lenders.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns.

Administrative Agent’s Fee shall have the meaning specified in Section 10.10
[Administrative Agent’s Fee].

Administrative Agent’s Letter shall have the meaning specified in Section 10.10
[Administrative Agent’s Fee].

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (iii) 5% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.

Anti-Terrorism Laws shall mean any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing Laws may from time to time be amended, renewed, extended, or
replaced).

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the then in effect Debt Rating and corresponding Tier Level according
to the pricing grid on Schedule 1.1(A) below the heading “Standby Letter of
Credit Fee” or “Commercial Letter of Credit Fee”, as applicable.

Applicable Margin shall mean, as applicable:

(A) the percentage spread to be added to the Base Rate applicable to Revolving
Credit Loans under the Base Rate Option based on the Debt Rating then in effect
according to the pricing grid on Schedule 1.1(A) below the heading “ Base Rate
Spread”, or

(B) the percentage spread to be added to the Euro-Rate applicable to Revolving
Credit Loans under the Euro-Rate Option based on the Debt Rating then in effect
according to the pricing grid on Schedule 1.1(A) below the heading “Revolving
Credit Euro-Rate Spread”.

Any change to the Debt Rating of the Company will immediately change the
Applicable Margin as set forth above, effective on the date of such change in
the Debt Rating.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of

 

2



--------------------------------------------------------------------------------

business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

Arrangers shall collectively mean PNC Capital Markets LLC, KeyBanc Capital
Markets, Inc., RBS Citizens, N.A., and Wells Fargo Securities, LLC

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 12.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean, with respect to any Borrower or the Company, as
applicable, the Chief Executive Officer, President, Chief Financial Officer,
Controller, Treasurer or Assistant Treasurer of such Borrower or such other
individuals, designated by written notice to the Administrative Agent from such
Borrower, authorized to execute notices, reports and other documents on behalf
of such Borrower required hereunder. The Borrowers may amend such list of
individuals from time to time by giving written notice of such amendment to the
Administrative Agent.

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds Open Rate, plus fifty basis points
(0.5%), and (b) the Prime Rate, and (c) the Daily Euro-Rate, plus one hundred
basis points (1.0%). Any change in the Base Rate (or any component thereof)
shall take effect at the opening of business on the day such change occurs.

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].

Benefited Creditors shall mean, with respect to the Company’s obligations
pursuant to Section 11 [Guaranty], collectively, the Administrative Agent, the
Arrangers, the Lenders, the Issuing Lender and PNC, as the Swing Loan lender,
and the respective successors and assigns of each of the foregoing.

Borrower Joinder shall mean a joinder by a Person as a Borrower under this
Agreement and the other Loan Documents in substantially the form of Exhibit
1.1(B).

Borrowers shall mean the Company, Enterprises, RPM Lux, RPOW-UK, RPM-Europe, RPM
Canada, Tremco illbruck, RPM Canada Company, Tremco, and the other Foreign
Borrowers and any other Domestic Borrowers (and the successors and assigns of
each of the foregoing to the extent permitted under this Agreement).

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a Euro-Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrowers and which
have the same

 

3



--------------------------------------------------------------------------------

Interest Period shall constitute one Borrowing Tranche, and (ii) all Loans to
which a Base Rate Option applies shall constitute one Borrowing Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

Canadian Borrower shall mean any Borrower incorporated or otherwise organized
under the laws of Canada or any province or territory thereof.

Capital Lease Obligations shall mean, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property to the extent such
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

Captive Insurance Company shall mean any of First Continental Services Company
or RSIF International Limited, each of which are wholly-owned (directly or
indirectly) Subsidiaries of the Company, or any other captive insurance company
that is a wholly-owned (directly or indirectly) Consolidated Subsidiary of the
Company.

Cash Collateralize shall mean to pledge and deposit with or deliver to
Administrative Agent, for the benefit of each Issuing Lender and the Lenders, as
collateral for the Letter of Credit Obligations, cash or deposit account
balances pursuant to documentation satisfactory to Administrative Agent and each
Issuing Lender (which documents are hereby consented to by the Lenders). Such
cash collateral shall be maintained in blocked, non-interest bearing deposit
accounts at the Administrative Agent

Cash Management Agreements shall have the meaning specified in Section 2.5.6
[Swing Loans under Cash Management Agreements].

CERCLA shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the

 

4



--------------------------------------------------------------------------------

United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

Closing Date shall mean June 29, 2012.

Co-Documentation Agent shall mean Bank of America N.A, The Bank of
Tokyo-Mitsubishi UFJ, Ltd., and Fifth Third Bank.

Co-Syndication Agents shall collectively mean KeyBank National Association, RBS
Citizens, N.A., and Wells Fargo Bank, National Association.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Commercial Letter of Credit shall mean a commercial letter of credit issued in
respect of the purchase of goods or services in the ordinary course of business.

Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Company].

Computation Date shall have the meaning specified in Section 2.9.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding; Repayment in Same Currency].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

Consolidated Subsidiaries shall mean the Subsidiaries of the Company other than
the Excluded Subsidiaries.

Daily Euro-Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Euro-Rate Reserve Percentage on such day.

Debt Rating shall mean the Company’s debt ratings accorded to the Company’s
senior unsecured long-term debt by Standard & Poor’s, Moody’s and Fitch, which
ratings shall be used to determine the margin set forth on the pricing grid on
Schedule 1.1(A). If the Company is split-rated by the rating agencies, then Debt
Rating shall mean the highest rating assigned by the aforementioned rating
agencies; provided that, in the case that the ratings assigned by the rating
agencies differ by two or more rating tiers, then the pricing set forth on

 

5



--------------------------------------------------------------------------------

Schedule 1.1(A) shall be based upon the tier which is one level below the tier
corresponding to the highest rating assigned by the rating agencies.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified Borrower or the Administrative Agent in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within two Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon the Administrative Agent’s
and the Company’s receipt of such certification in form and substance
satisfactory to the Administrative Agent and the Company, (d) has become the
subject of a Bankruptcy Event or (e) has failed at any time to comply with the
provisions of Section 5.3 [Sharing of the Payments by Lenders] with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.

As used in this definition and in Section 2.11 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becomes the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by a Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

Any determination by the Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender upon delivery

 

6



--------------------------------------------------------------------------------

of written notice of such determination to the Borrower, each Issuing Lender,
each Swingline Lender and each Lender

Disclosure Documents shall mean the Company’s annual report on Form 10-K for the
fiscal year ended May 31, 2011 and quarterly report on Form 10-Q for the
quarterly period ended February 29, 2012, in each case as filed with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934.

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

Domestic Borrowers shall mean the Borrowers which are organized under the laws
of the United States of America, any State thereof or the District of Columbia.

Drawing Date shall have the meaning specified in Section 2.8.3 [Disbursements,
Reimbursement].

EBITDA shall mean for any period of four consecutive fiscal quarters, determined
on a consolidated basis for the Company and its Consolidated Subsidiaries,
(i) the sum of (A) net income of the Company and its Consolidated Subsidiaries
(calculated before provision for income taxes, Interest Expense, extraordinary
items, non-recurring gains or losses in connection with asset dispositions,
income (loss) attributable to equity in affiliates, all amounts attributable to
depreciation and amortization and non-cash charges associated with asbestos
liabilities) for such period, (B) all non-cash charges related to the writedown
or impairment of goodwill and other intangibles for such period, (C) non-cash
charges related to or resulting from the bankruptcy filing of any Excluded
Subsidiary for such period, (D) non-recurring expenses related to the
acquisition of all or substantially all of the assets or capital stock
(including by merger or amalgamation) of another Person (or, in the case of
assets, of a business unit of a Person), not to exceed $15,000,000 in the
aggregate for such period of four consecutive fiscal quarters, plus (E) non-cash
charges in addition to those provided for in clauses (B) and (C) above, up to an
aggregate amount of not more than $25,000,000 incurred in such period, minus
(ii) the sum of (A) cash payments made by the Company or any of its Consolidated
Subsidiaries in respect of asbestos liabilities, for those payments which have
not already been expensed in cash in the ordinary course of business (which
liabilities include, without limitation, defense costs and indemnification
liabilities incurred in connection with asbestos liabilities) during such
period, and (B) non-cash gains for such period.

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing,

 

7



--------------------------------------------------------------------------------

extraction, treatment, recycling, refining, reclamation, labeling, packaging,
sale, transport, storage, collection, distribution, disposal or release or
threat of release of regulated substances; (vi) the presence of contamination;
(vii) the protection of endangered or threatened species; and (viii) the
protection of environmentally sensitive areas.

Environmental Liabilities shall mean all liabilities in connection with or
relating to the business, assets, presently or previously owned or leased
property, activities (including, without limitation, off-site disposal) or
operations of the Company and each Consolidated Subsidiary, whether vested or
unvested, contingent or fixed, actual or potential, known or unknown, which
arise under or relate to matters covered by Environmental Laws.

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

Equivalent Currency shall have the meaning specified in the definition of
Equivalent Amount.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrowers and are treated as a
single employer under Section 414 of the Code.

ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by
Borrowers or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrowers or any ERISA Affiliate.

 

8



--------------------------------------------------------------------------------

ERISA Group shall mean, at any time, the Borrowers and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrowers, are treated as a single employer under Section 414 of the Code.

Euro shall refer to the lawful currency of the Participating Member States.

European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.

Euro-Rate shall mean the following:

(a) with respect to Dollar Loans comprising any Borrowing Tranche to which the
Euro-Rate Option applies for any Interest Period, the interest rate per annum
determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent which has been
approved by the British Bankers’ Association as an authorized information vendor
for the purpose of displaying rates at which US Dollar deposits are offered by
leading banks in the London interbank deposit market (for purposes hereof, an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for Dollars for an amount comparable to the principal amount of
such Borrowing Tranche and having a borrowing date and a maturity comparable to
such Interest Period (or if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Euro-Rate Reserve Percentage. The Euro-Rate with
respect to Dollar Loans may also be expressed by the following formula:

 

Euro-Rate =    London interbank offered rate quoted by      

Bloomberg or appropriate successor as shown on

Bloomberg Page BBAM1

      1.00 - Euro-Rate Reserve Percentage   

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Company on behalf of the Borrowers of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.

(b) with respect to Optional Currency Loans in currency other than Euro
comprising any Borrowing Tranche to which the Euro-Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in the
relevant Optional Currency are offered by leading banks in

 

9



--------------------------------------------------------------------------------

the Relevant Interbank Market), or the rate which is quoted by an Alternate
Source, at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period as the Relevant Interbank Market
offered rate for deposits in the relevant Optional Currency for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. Such Euro-Rate may also be expressed by the
following formula:

 

Euro-Rate =    Relevant Interbank Market offered rate quoted by      

Bloomberg or appropriate successor as shown on

Bloomberg Page BBAM1

      1.00 - Euro-Rate Reserve Percentage   

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Company on behalf of the Borrowers of the
Euro-Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error. The Euro-Rate for any Loans shall be
based upon the Euro-Rate for the currency in which such Loans are requested.

(c) with respect to Optional Currency Loans denominated in Euro comprising any
Borrowing Tranche to which the Euro-Rate Option applies for any Interest Period,
the interest rate per annum determined by Administrative Agent by dividing
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which deposits in Euro are
offered by leading banks in the Relevant Interbank Market) or the rate which is
quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time, two
(2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. Such Euro-Rate may also be expressed by the
following formula:

 

Euro-Rate =    London interbank offered rate quoted by      

Bloomberg or appropriate successor as shown on

Bloomberg Page BBAM1

      1.00 - Euro-Rate Reserve Percentage   

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Company on behalf of the Borrowers of the
Euro-Rate as determined or adjusted in accordance

 

10



--------------------------------------------------------------------------------

herewith, which determination shall be conclusive absent manifest error. The
Euro-Rate for any Loans shall be based upon the Euro-Rate for the currency in
which such Loans are requested.

Euro-Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 4.1.1(ii).

Euro-Rate Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”); and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a Euro-Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a Euro-Rate applies.

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

Excluded Subsidiaries shall mean Specialty Products Holding Corp. and Bondex
International, Inc. and each of their respective Subsidiaries so long in each
case as such entities are deconsolidated from results of the Company.

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with
Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes
imposed under FATCA, (except to the extent imposed due to the failure of the
Borrowers to provide documentation or information to the IRS).

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

11



--------------------------------------------------------------------------------

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
the earlier of June 29, 2017, or the date the Revolving Credit Commitments are
terminated or accelerated hereunder.

Facility Fee shall mean the fees referred to in Sections 2.3 [Facility Fee].

FATCA shall mean Sections 1471 through 1474 of the Code or any amendment or
successor to any such Section, or any regulation or official interpretation
thereof issued with respect thereto, so long as such amendment, successor,
regulation, or interpretation is substantially similar to, the reporting or
withholding obligations of Sections 1471 through 1474 of the Code as of the date
of this Agreement with respect to payments to foreign entities that have
dealings with United States Person or that are significantly owned by United
States Persons.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

Fitch shall mean Fitch Investors Service Inc. and its successors.

Foreign Borrowers shall mean the Borrowers organized under the laws of a
jurisdiction outside the United States of America, any State thereof or the
District of Columbia.

 

12



--------------------------------------------------------------------------------

Foreign Lender shall mean any Lender that is organized under the Laws of a
jurisdiction other than that in which any Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guidelines shall mean, together, (i) Guideline S-02.123 in relation to interbank
loans of September 22, 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), (ii) Guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
“Obligationen” vom April 1999), (iii) Guideline S-02.128 in relation to
syndicated credit facilities of January 2000 (Merkblatt “Steuerliche Behandlung
von Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen”
vom Januar 2000) and (iv) Guideline S-02.122.2 in relation to deposits of April
1999 (Merkblatt “Kundenguthaben” von April 1999) in each case as issued, amended
or substituted from time to time by the Swiss Federal Tax Administration.

Hazardous Substances shall mean any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having constituted elements displaying any of the
foregoing characteristics, regulated under Environmental Laws.

HMRC means HM Revenue & Customs.

HMRC DT Treaty Passport scheme means the Double Taxation Treaty Passport scheme
launched by HMRC for overseas corporate lenders.

Increasing Lender shall have the meaning assigned to such term in
Section 2.1.2(i) hereof.

Indebtedness shall mean, as to any Person at any time (determined without
duplication): (i) indebtedness of such Person for borrowed money (whether by
loan or the issuance and sale of debt securities) or for the deferred purchase
or acquisition price of property or services, other than accounts payable
incurred in the ordinary course of business; (ii) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person (whether or not
such obligations are contingent); (iii) Capital Lease Obligations of such
Person; (iv) obligations of such Person to redeem or otherwise retire shares of
capital stock of such Person; (v) indebtedness of others of the type described
in clause (i), (ii), (iii) or (iv) above secured by a Lien on the

 

13



--------------------------------------------------------------------------------

property of such Person, whether or not the respective obligation so secured has
been assumed by such Person; and (vi) Guaranties of such Person of indebtedness
of others of the type described in clause (i), (ii), (iii) or (iv) above.

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document, and (ii) to the extent not otherwise described
in the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 12.3.2 [Indemnification
by the Borrowers].

Information shall mean all information received from the Company or any of its
Consolidated Subsidiaries relating to the Borrowers or any of such Consolidated
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a non-confidential basis prior to disclosure by the Company or
any of its Consolidated Subsidiaries, provided that, in the case of information
received from the Company or any of its Consolidated Subsidiaries after the date
of this Agreement, such information is clearly identified at the time of
delivery as confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Borrower or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person’s creditors generally or any
substantial portion of its creditors; undertaken under any Law.

Interest Expense shall mean, for any period, the sum (determined without
duplication) of the aggregate amount of interest accruing during such period on
Indebtedness of the Company and its Consolidated Subsidiaries (on a consolidated
basis), including the interest portion of payments under Capital Lease
Obligations and any capitalized interest, and excluding amortization of debt
discount and expense and any non-cash interest expense associated with accretive
type debt instruments.

Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period for US
Dollar denominated Revolving Credit Loans shall be (a) fourteen (14) days, or
one (1), two (2), three (3), six (6) months or twelve (12) months, or (b) for
Revolving Credit Loans denominated in an Optional Currency, such period shall be
one (1), two (2), three (3), or six (6) months. Such Interest Period shall
commence on the effective date of such Interest Rate Option, which shall be
(i) the Borrowing Date if the Borrowers are requesting new Loans, or (ii) the
date of renewal of or conversion to the Euro-Rate Option if the Borrowers are
renewing or converting to the Euro-Rate Option applicable to outstanding Loans.

 

14



--------------------------------------------------------------------------------

Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrowers shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.

Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.

Investments shall have the meaning assigned to it in Section 8.2.2 [Loans and
Investments].

IRS shall mean the United States Internal Revenue Service.

Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrowers, Administrative Agent
and such other Lender may agree may from time to time issue Letters of Credit
hereunder.

Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Official Body.

Lender Joinder shall mean a joinder by a lender under this Agreement and the
other Loan Documents in substantially the form of Exhibit 1.1(L).

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

Letter of Credit shall have the meaning specified in Section 2.8.1 [Issuance of
Letters of Credit].

Letter of Credit Borrowing shall have the meaning specified in Section 2.8.3.3
[Disbursements, Reimbursement].

Letter of Credit Fee shall have the meaning specified in Section 2.8.2 [Letter
of Credit Fees].

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.

 

15



--------------------------------------------------------------------------------

Letter of Credit Sublimit shall have the meaning specified in Section 2.8.1
[Issuance of Letters of Credit].

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Liquid Investments shall mean (i) certificates of deposit maturing within 90
days of the acquisition thereof denominated in Dollars and issued by (A) a
Lender (or its parent) or (B) a bank or trust company having combined capital
and surplus of at least $500,000,000 and which has (or which is a Subsidiary of
a bank holding company which has) publicly traded debt securities rated A- or
higher by Standard & Poor’s or A3 or higher by Moody’s; (ii) obligations issued
or guaranteed by the United States of America, with maturities not more than one
year after the date of issue; (iii) commercial paper with maturities of not more
than 90 days and a published rating of not less than A-1 from Standard & Poor’s
or P-1 from Moody’s; and (iv) municipal and/or corporate bonds rated A or higher
from Standard & Poor’s or higher from Moody’s.

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Notes, any Borrower Joinder, any Cash Management Agreements, any documents
entered into with respect to a Letter of Credit and any other instruments,
certificates or documents delivered in connection herewith or therewith.

Loan Request shall have the meaning specified in Section 2.4.1 [Revolving Credit
Loan Requests].

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

Material Adverse Effect shall mean (i) a material adverse effect on the
condition (financial or otherwise), results of operations, properties, assets,
liabilities (including, without limitation, tax and ERISA liabilities and
Environmental Liabilities), business, operations, capitalization, shareholders’
equity, or franchises of the Company and its Consolidated Subsidiaries, taken as
a whole; or (ii) a material adverse effect on the ability of the Company to
perform its obligations under this Agreement.

Moody’s shall mean Moody’s Investors Service, Inc. and its successors.

Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

16



--------------------------------------------------------------------------------

Multiemployer Plan shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrowers or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.

Netherlands Borrower shall mean any Borrower incorporated or otherwise organized
under the laws of the Netherlands.

New Lender shall have the meaning assigned to such term in Section 2.1.2(i)
hereof.

Non-Consenting Lender shall have the meaning specified in Section 12.1
[Modifications, Amendments or Waivers].

Notes shall mean, collectively, the promissory notes in the form of Exhibit
1.1(N)(1) evidencing the Revolving Credit Loans, in the form of Exhibit
1.1(N)(2) evidencing the Swing Loan.

Obligation shall mean any obligation or liability of any of the Borrowers,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (but, without broadening the scope of the
foregoing, not including any Tax imposed as a result of such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Documents, or
sold or assigned an interest in any Loan or Loan Document).

Optional Currency shall mean the following lawful currencies: Canadian dollars,
British pounds sterling, the Euro, Australian dollars, New Zealand dollars,
Japanese yen, Swiss francs, and any other currency approved by Administrative
Agent and all of the Lenders pursuant to Section 2.9.5 [Requests for Additional
Optional Currencies]. Subject to Section 2.9.4

 

17



--------------------------------------------------------------------------------

[European Monetary Union], each Optional Currency must be the lawful currency of
the specified country.

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

Participant has the meaning specified in Section 12.8.4 [Participations].

Participant Register shall have the meaning specified in Section 12.8.4
[Participations].

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

Participation Advance shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

Payment Date shall mean the first day of October, 2012 and the first day of each
calendar quarter thereafter and on the Expiration Date or upon acceleration of
the Notes.

Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit or cash collateralization of all Letters
of Credit.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Pension Plan shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
times during the immediately preceding five plan years.

Permitted Liens shall mean:

 

18



--------------------------------------------------------------------------------

(i) Liens existing on the Closing Date and securing Indebtedness in an aggregate
principal amount not exceeding $15,000,000;

(ii) Liens existing on other assets at the date of acquisition thereof or which
attach to such assets concurrently with or within 90 days after the acquisition
thereof, securing Indebtedness incurred to finance the acquisition thereof in an
aggregate principal amount at any time outstanding not exceeding $50,000,000;

(iii) any Lien existing on any asset of any corporation at the time such
corporation becomes a Consolidated Subsidiary of the Company or is merged or
consolidated with or into the Company or one of its Consolidated Subsidiaries
and not created in contemplation of such event;

(iv) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this definition, provided that such Indebtedness is not increased and is not
secured by any additional assets;

(v) other Liens arising in the ordinary course of the business of the Company or
such Consolidated Subsidiary which are not incurred in connection with the
borrowing of money or the obtaining of advances or credit, do not secure any
obligation in an amount exceeding $35,000,000 in the aggregate and do not
materially detract from the value of its property or assets or materially impair
the use thereof in the operation of its business, including in relation to a
Netherlands Borrower, any Lien which arises under the general banking conditions
of a bank in the Netherlands with which such Netherlands Borrower holds an
account;

(vi) Liens not otherwise permitted by the foregoing clauses of this definition
securing Indebtedness in an aggregate principal or face amount at any date not
to exceed $75,000,000;

(vii) Liens incurred pursuant to receivables securitizations and related
assignments and sales of any income or revenues (including Receivables),
including Liens on the assets of any Receivables Subsidiary created pursuant to
any receivables securitization and Liens granted by the Company and its other
Consolidated Subsidiaries on Receivables in connection with the transfer
thereof, or to secure obligations owing by them, in respect of any such
receivables securitization; provided that the aggregate principal amount of the
investments and claims held at any time by all purchasers, assignees or other
transferees of (or of interests in) Receivables from any Receivables Subsidiary,
and other rights to payment held by such Persons, in all receivables
securitizations shall not exceed $300,000,000;

(viii) Liens imposed by any Official Body for Taxes (a) not yet due and
delinquent or (b) which are being contested in good faith and by appropriate
proceedings and, during such period during which amounts are being so contested,
such Liens shall not be executed on or enforced against any of the assets of any
Borrower, provided that such Borrower shall have set aside on its books reserves
deemed adequate therefor and not resulting in qualification by auditors;

 

19



--------------------------------------------------------------------------------

(ix) carrier’s, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction and other like Liens arising by operation of applicable Law,
arising in the ordinary course of business and securing amounts: (a) which are
not overdue for a period of more than 30 days, or (b) which are being contested
in good faith and by appropriate proceedings and, during such period during
which amounts are being so contested, such Liens shall not be executed on or
enforced against any of the assets of any Borrower, provided that such Borrower
shall have set aside on its books reserves deemed adequate therefor and not
resulting in qualification by auditors;

(x) statutory Liens incurred, or pledges or deposits made, under worker’s
compensation, employment insurance and other social security legislation;

(xi) undetermined or inchoate Liens and charges arising or potentially arising
under statutory provisions which have not at the time been filed or registered
in accordance with applicable Law or of which written notice has not been duly
given in accordance with applicable Law or which although filed or registered,
relate to obligations not due or delinquent; and

(xii) investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

Permitted Non-Qualifying Lender shall mean, as determined with respect to Swiss
Borrowers, any bank, financial institution, trust, fund or other entity that is
regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets, that:

 

  (a) is not a Qualifying Bank; and

 

  (b) by its accession to this Agreement as an additional Lender does not
increase the number of Lenders that are not Qualifying Banks under this
Agreement to a number that is greater than 10;

and which has not ceased to be a Lender or ceased to have any interest in any
rights of a Lender hereunder, e.g. through a participation and/or a
subparticipation.

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.

PNC shall mean PNC Bank, National Association, its successors and assigns.

 

20



--------------------------------------------------------------------------------

Post-Default Rate shall mean a rate per annum equal to the sum of 2% per annum
from the time such Obligation becomes due and payable and until it is paid in
full, plus the higher of (i) the rate of interest applicable under the Revolving
Credit Base Rate Option and (ii) the rate of interest (if any) otherwise
applicable to such Loan.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Professional Market Party shall mean a “professional market party”
(professionele marktpartij) within the meaning of the Dutch Act on Financial
Supervision (Wet op het financieel toezicht) and any regulations promulgated
thereunder as amended or replaced from time to time.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

Qualifying Bank shall mean, with respect to Swiss Borrowers, any Person which is
recognized as a bank by the banking laws in force in its country of
incorporation, or if acting through a branch by the banking laws in force in the
country of that branch, and which exercises as its main purpose a true banking
activity, having bank personnel, premises, communication devices of its own and
the authority of decision-making and has a genuine banking activity, in each
case as per the Guidelines.

Ratable Share shall mean the proportion that a Lender’s Commitment (excluding
the Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Lenders, provided that in the case of Section 2.11
[Defaulting Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Ratable Share shall be determined based upon the
Commitments (excluding the Swing Loan Commitment) most recently in effect,
giving effect to any assignments.

Receivables shall mean all accounts receivable of the Company or any of its
Consolidated Subsidiaries (including any thereof constituting or evidenced by
accounts, chattel

 

21



--------------------------------------------------------------------------------

paper, instruments or general intangibles), and rights (contractual and other)
and collateral related thereto and all proceeds thereof.

Receivables Subsidiary shall mean any special purpose, bankruptcy remote
Consolidated Subsidiary of the Company that acquires, on a revolving or
evergreen basis, Receivables generated by the Company or any of its Consolidated
Subsidiaries and that engages in no operations or activities other than those
related to receivables securitizations.

Recipient shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

Reference Currency shall have the meaning specified in the definition of
Equivalent Amount.

Reimbursement Obligation shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

Release shall mean any discharge, emission or release, including a “RELEASE” as
defined in CERCLA at 42 U.S.C. Section 9601(22). The term “Released” shall have
a corresponding meaning.

Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market, and, in relation to any other currency, the London interbank market.

Relief Proceeding shall mean, with respect to any Person, any proceeding seeking
a decree or order for relief in respect of such Person in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of such Person for any substantial part of its property,
or for the winding-up or liquidation of its affairs, or an assignment for the
benefit of its creditors.

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the sum of the aggregate amount of the Revolving Credit
Commitments of the Lenders (excluding any Defaulting Lender) or, after the
termination of the Revolving Credit Commitments, the outstanding Revolving
Credit Loans and Ratable Share of Letter of Credit Obligations of the Lenders
(excluding any Defaulting Lender).

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or

 

22



--------------------------------------------------------------------------------

modified and Revolving Credit Commitments shall mean the aggregate Revolving
Credit Commitments of all of the Lenders.

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or 2.8.3 [Disbursements, Reimbursement].

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

Senior Officer shall mean the chief executive officer, president, chief
financial officer, chief operating officer or treasurer of the Company.

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].

Significant Subsidiary shall mean at any time any Subsidiary of the Company,
except Subsidiaries of the Company which, if aggregated and considered as a
single Subsidiary at the time of occurrence with respect to such Subsidiaries of
any event or condition of the kind described in Section 9.1.11 [Relief
Proceedings] or Section 9.1.7 [Inability to Pay Debts] would not meet the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission; provided that for
purposes of Section 8.1.1 [Preservation of Existence, Etc.] only, “Significant
Subsidiary” shall mean at any time any Subsidiary which would meet the
definition of a “significant subsidiary” contained as of the date hereof in
Regulation S-X of the Securities and Exchange Commission; provided however
Significant Subsidiary shall specifically exclude Excluded Subsidiaries.

Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. and its successors.

Statements shall have the meaning specified in Section 6.1.9 [Information].

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Borrowers pursuant to Section 2.1.4 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $50,000,000.

Swing Loan Lender shall mean PNC, in its capacity as Lender of Swing Loans
pursuant to the Swing Loan Commitment.

 

23



--------------------------------------------------------------------------------

Swing Loan Note shall mean the Swing Loan Note of the Borrowers in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests] hereof.

Swing Loan Sublimit shall have the meaning assigned to such term in
Section 2.1.4.1 [Swing Loans Generally].

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrowers pursuant to
Section 2.1.4 [Swing Loan Commitment] hereof.

Swiss Bank Rules shall mean together the Swiss Ten Non-Bank Rule and the Swiss
Twenty Non-Bank Rule.

Swiss Borrowers shall mean all Borrowers incorporated or otherwise organized
under the laws of Switzerland, each of which shall be individually referred to
herein as a Swiss Borrower.

Swiss Federal Tax Administration means the Swiss federal tax administration
referred to in Article 34 of the Swiss Withholding Tax Act.

Swiss Ten Non-Bank Rule shall mean the rule that the aggregate number of Lenders
and Participants in respect of Loans to any Swiss Borrower pursuant to this
Agreement that are not Qualifying Banks must not at any time exceed ten, all in
accordance with the Guidelines.

Swiss Tranche shall mean that portion of a Loan which can be used by a Swiss
Borrower under this Agreement.

Swiss Twenty Non-Bank Rule shall mean the rule that the aggregate number of
lenders (including the Lenders), other than Qualifying Banks, of any Swiss
Borrower under all its outstanding debts relevant for classification as
debenture (Kassenobligation) (including debt arising under this Agreement,
facilities or private placements and intragroup loans, if and to the extent
intragroup loans are not exempt in accordance with the ordinance of the Swiss
Federal Council of June 18, 2010 amending the Swiss Federal Ordinance on
withholding tax and the Swiss Federal Ordinance on stamp duties with effect as
of August 1, 2010) must not at any time exceed twenty, all in accordance with
the Guidelines.

Swiss Withholding Tax shall mean the withholding tax (“Verrechnungssteuer”)
imposed by the Swiss federal government on certain payments by Swiss residents
to non-Swiss residents under Article 4 of the Swiss Withholding Tax Act.

Swiss Withholding Tax Act shall mean the “Bundesgesetz über die
Verrechnungssteuer” enacted into Swiss federal law.

 

24



--------------------------------------------------------------------------------

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

Unpaid Drawing shall mean, with respect to any Letter of Credit, the aggregate
Dollar Equivalent Amount of the draws made on such Letter of Credit that have
not been reimbursed by the Borrowers.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Borrower shall mean any Borrower that is a U.S. Person.

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, Section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(iv) reference to any Person includes such Person’s successors and assigns;
(v) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) Section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.

1.3 Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate), and all accounting or financial terms shall
have the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all

 

25



--------------------------------------------------------------------------------

defined terms used in the definition of any accounting term used in Section 8.2
[Negative Covenants] shall have the meaning given to such terms (and defined
terms) under GAAP as in effect on the date hereof applied on a basis consistent
with those used in preparing Statements referred to in clause (b)(i) of
Section 6.1.9 [Information]. Notwithstanding the foregoing, if a Borrower
notifies the Administrative Agent in writing that a Borrower wishes to amend any
provision hereof to eliminate the effect of any change in GAAP occurring after
the Closing Date or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrowers in writing that
the Required Lenders wish to amend any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then the Administrative Agent, the Lenders
and the Borrowers shall negotiate in good faith to amend such ratios or
requirements to preserve the original intent thereof in light of such change in
GAAP or in the application thereof (subject to the approval of the Required
Lenders); provided that, until so amended, such provision(s) shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision(s) amended in accordance herewith, and the Borrowers
shall provide to the Administrative Agent, when they delivers their financial
statements pursuant to Section 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements] of this Agreement, such reconciliation statements
as shall be reasonably requested by the Administrative Agent. Notwithstanding
any other provision hereof, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made, without giving effect to any changes in accounting for
leases pursuant to GAAP (including from the implementation of proposed
Accounting Standards Update Leases (Topic 840) issued August 17, 2010, or any
successor or related proposal).

2.         REVOLVING CREDIT AND SWING LOAN FACILITIES

2.1 Revolving Credit Commitments.

2.1.1 Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
holding any Revolving Credit Commitment severally agrees to make Revolving
Credit Loans in either Dollars or one or more Optional Currencies to the
Borrowers at any time or from time to time on or after the date hereof to the
Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Lender
shall not exceed such Lender’s Revolving Credit Commitment minus such Lender’s
Ratable Share of the Dollar Equivalent amount of Letter of Credit Obligations,
(ii) the aggregate Dollar Equivalent amount of Revolving Facility Usage shall
not exceed the aggregate Revolving Credit Commitments of the Lenders and
(iii) no Revolving Credit Loan to which the Base Rate Option applies shall be
made in an Optional Currency. Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrowers may borrow, repay and
reborrow pursuant to this Section 2.1.

2.1.2 Discretionary Increase in Revolving Credit Commitments.

(i) Increasing Lenders and New Lenders. The Borrowers may, at any time, prior to
the Expiration Date, request that (1) the current Lenders increase their
Revolving

 

26



--------------------------------------------------------------------------------

Credit Commitments (any current Lender which elects to increase its Revolving
Credit Commitment shall be referred to as an “Increasing Lender”) or (2) one or
more new lenders (each a “New Lender”) join this Agreement and provide a
Revolving Credit Commitment hereunder, subject to the following terms and
conditions:

(a) No Obligation to Increase. No current Lender shall be obligated to increase
its Revolving Credit Commitment and any increase in the Revolving Credit
Commitment by any current Lender shall be in the sole discretion of such current
Lender;

(b) Defaults. There shall exist no Event of Default or, unless consented to by
the Required Lenders, Potential Default on the date of such request and/or the
effective date of such increase, either before or after giving effect to such
increase;

(c) Aggregate Revolving Credit Commitments. After giving effect to such
increase, the total Revolving Credit Commitments shall not exceed the lesser of
(i) $800,000,000 or (ii) the sum of (A) the total Revolving Credit Commitments
as in effect on the date of such request prior to giving effect to any requested
increase, plus (B) $200,000,000 minus the amount of any prior increase to the
Revolving Credit Commitments under this Section 2.1.2;

(d) Resolutions; Opinion. The Borrowers shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries (or foreign jurisdiction equivalent) with
attached resolutions certifying that the increase in the Revolving Credit
Commitment has been approved by the Borrowers, and (2) opinions of domestic and
foreign counsel (as applicable) in form satisfactory to the Administrative
Agent, addressed to the Administrative Agent and the Lenders addressing the
authorization and execution of the Loan Documents by, and enforceability of the
Loan Documents against, the Borrowers;

(e) Notes. The Borrowers shall execute and deliver (1) to each Increasing Lender
that shall so request a replacement revolving credit Note reflecting the new
amount of such Increasing Lender’s Revolving Credit Commitment after giving
effect to the increase (and the prior Note issued to such Increasing Lender
shall be deemed to be terminated) and (2) to each New Lender a revolving credit
Note reflecting the amount of such New Lender’s Revolving Credit Commitment;
provided that such replacement Note shall not be intended to constitute and
shall not constitute a novation or satisfaction of the obligations represented
by the prior Note.

(f) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Administrative Agent (not to be unreasonably withheld or conditioned) and
the Company and shall not be (1) a Borrower or any Subsidiary or Affiliate of
any Borrower or (2) a natural person. The Revolving Credit Commitments of any
New Lenders and the increasing Revolving Credit Commitments of any Increasing
Lenders, collectively, shall not be less than $25,000,000. The share of each New
Lender located in or organized under the laws of the Netherlands in the Loans
and the share of each New Lender hereunder in the Loans to a Netherlands
Borrower shall initially be at least the Dollar Equivalent of EUR 100,000 (or

 

27



--------------------------------------------------------------------------------

such higher amount as may be required [at the time of new Lender becoming a
party to this Agreement] in order for the New Lender to qualify as a
Professional Market Party) or such New Lender shall otherwise qualify as a
Professional Market Party, and each such New Lender shall confirm the foregoing
on the date on which it becomes a New Lender hereunder by execution and delivery
of its Lender Joinder and Assumption Agreement in which the New Lender confirms
that it is a Professional Market Party.

(g) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrowers and
delivered to the Administrative Agent at least three (3) days before the
effective date of such increase.

(h) New Lenders—Joinder. Each New Lender shall execute a Lender Joinder in
substantially the form of Exhibit 1.1(L) pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount set forth in such Lender Joinder.

(ii) Treatment of Outstanding Loans and Letters of Credit.

(a) Repayment of Outstanding Revolving Credit Loans; Borrowing of New Revolving
Credit Loans. On the effective date of such increase, at the request of the
Administrative Agent, the Borrowers shall repay all Revolving Credit Loans then
outstanding, subject to the Borrowers’ indemnity obligations hereunder, or at
the option of the Administrative Agent, the Lenders shall assign their Revolving
Credit Loans to the Increasing Lenders in accordance with their Ratable Shares
after giving effect to the increase in the Revolving Credit Commitments
contemplated by this Section 2.1.2; provided that the Borrowers may borrow new
Revolving Credit Loans with a Borrowing Date on such date. Each of the Lenders
shall participate in any new Revolving Credit Loans made on or after such date
in accordance with their respective Ratable Shares after giving effect to the
increase in Revolving Credit Commitments contemplated by this Section 2.1.2.

(b) Outstanding Letters of Credit. On the effective date of such increase, each
Increasing Lender and each New Lender (i) will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its Ratable
Share of such Letter of Credit and the participation of each other Lender in
such Letter of Credit shall be adjusted accordingly and (ii) will acquire (and
will pay to the Administrative Agent, for the account of each Lender, in
immediately available funds, an amount equal to) its Ratable Share of all
outstanding Participation Advances.

2.1.3 Optional Reductions. The Company shall have the right to terminate or
reduce the Commitments at any time or from time to time, provided that: (i) the
Company shall give notice of each such termination or reduction to the
Administrative Agent at least three (3) Business Days prior to the relevant
termination or reduction (which notice of termination or reduction shall specify
the amount of the Commitments to be terminated or reduced); (ii) each partial
reduction shall be in an aggregate amount equal to $10,000,000 or any greater
multiple of $5,000,000 and (iii) no such reduction shall be permitted unless and
until, in connection therewith, any mandatory prepayments required under
Section 5.7 [Mandatory Prepayments;

 

28



--------------------------------------------------------------------------------

Cash Collateralization] have been made. Notwithstanding the foregoing, such a
notice of a complete reduction (non-partial) reduction of and termination of
Commitments (and any corresponding notice of prepayment under Section 5.6
[Voluntary Prepayments]) may state that it is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Company by written notice to the Administrative Agent on or prior to the
specified effective date stating that such condition has not been satisfied,
subject, however, to the Company’s payment of any breakage compensation or other
costs associated with such revoked notice. Once terminated or, subject to this
Section 2.1.3, reduced, the Commitments may not be reinstated.

2.1.4 Swing Loan Commitment.

2.1.4.1 Swing Loans Generally. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, PNC may, at its
option, cancelable at any time for any reason whatsoever, make swing loans in
Dollars (the “Swing Loans”) to the Borrowers at any time or from time to time
after the date hereof to, but not including, the Expiration Date, in an
aggregate principal amount up to but not in excess of $50,000,000 (the “Swing
Loan Sublimit”), provided that after giving effect to each such Loan, the
Revolving Facility Usage shall not exceed the Revolving Credit Commitments; and
provided further that a Swing Loan shall not be made if the proceeds thereof
would be used to repay, in whole or in part, any outstanding Swing Loan. Within
such limits of time and amount and subject to the other provisions of this
Agreement, the Borrowers may borrow, repay and reborrow pursuant to this
Section 2.1.4.

2.1.4.2 Notwithstanding any other provision hereof, as a condition to the making
of any Swing Loan, if any Lender is at such time a Defaulting Lender hereunder,
PNC may require that satisfactory arrangements with the Borrowers or such
Defaulting Lender be entered into to eliminate PNC’s risk with respect to such
Defaulting Lender (it being understood that (a) no such arrangements shall be
required with respect to any requested Swing Loan to the extent that a
reallocation effected pursuant to Section 2.11(iii)(a) accommodates the entire
amount of such requested Swing Loan, and (b) PNC would consider the Borrowers or
the Defaulting Lender providing cash collateral to secure the Defaulting
Lender’s Ratable Share of the Swing Loans a satisfactory arrangement).

2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate Dollar Equivalent
of each Lender’s Revolving Credit Loans outstanding hereunder to the Borrowers
at any time shall never exceed its Revolving Credit Commitment minus its Ratable
Share of the outstanding Swing Loans and Letter of Credit Obligations. The
obligations of each Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrowers to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Lenders shall have no
obligation to make Revolving Credit Loans hereunder on or after the Expiration
Date.

 

29



--------------------------------------------------------------------------------

2.3 Facility Fee. The Borrowers agree to pay to the Administrative Agent for the
account of each Lender, as consideration for such Lender’s Revolving Credit
Commitments, a nonrefundable facility fee (the “Facility Fee”) on the aggregate
Revolving Credit Commitments, whether used or unused, for the period from the
Closing Date until (but excluding) the Expiration Date; provided that, if such
Lender continues to have any Revolving Credit Loans outstanding after its
Revolving Credit Commitment terminates or expires, then such Facility Fee shall
continue to accrue on the daily outstanding principal amount of such Lender’s
Revolving Credit Loans from and including the date on which its Revolving Credit
Commitment terminates or expires until the date on which such Lender ceases to
have any Revolving Credit Loans outstanding. The accrued Facility Fees pursuant
to this Section 2.3 shall be based upon a 360-day year and be payable quarterly
in arrears on each Payment Date and on the date the Revolving Credit Commitments
are terminated (and, if later, on the date the Revolving Credit Loans shall be
repaid in their entirety); provided that any Facility Fees accruing after the
date on which the Commitments terminate shall be payable on demand. The Facility
Fee for a particular quarter shall be set forth on Schedule 1.1(A) under the
column entitled “Facility Fee” and shall be based upon the Debt Rating of the
Company as set forth thereon. The foregoing notwithstanding, any Facility Fee
accrued with respect to the Revolving Credit Commitment of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrowers so long as such Lender
shall be a Defaulting Lender except to the extent that such Facility Fee shall
otherwise have been due and payable by the Borrowers prior to such time; and
provided further that no Facility Fee shall accrue with respect to the Revolving
Credit Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

2.4 Revolving Credit Loan Requests; Swing Loan Requests.

2.4.1 Revolving Credit Loan Requests. Except as otherwise provided herein, the
Borrowers may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, not later than 12:00 noon,
(i) three (3) Business Days prior to the proposed Borrowing Date with respect to
the making of Revolving Credit Loans in Dollars to which the Euro-Rate Option
applies or the conversion to or the renewal of the Euro-Rate Option for any
Loans in Dollars; (ii) three (3) Business Days prior to the proposed Borrowing
Date with respect to the making of Revolving Credit Loans denominated in
Canadian dollars or Euro or the date of conversion to or renewal of the
Euro-Rate Option for Revolving Credit Loans denominated in Canadian dollars or
Euro; (iii) four (4) Business Days prior to the proposed Borrowing Date with
respect to the making of Revolving Credit Loans in an Optional Currency (other
than Revolving Credit Loans denominated in Canadian dollars or Euro) or the date
of conversion to or renewal of the Euro-Rate Option for Revolving Credit Loans
in an Optional Currency; and (iv) the same Business Day of the proposed
Borrowing Date with respect to the making of a Revolving Credit Loan to which
the Base Rate Option applies or the last day of the preceding Interest Period
with respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.4.1 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex in such form (each, a “Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written

 

30



--------------------------------------------------------------------------------

confirmation. Each Loan Request shall be irrevocable and shall specify (i) the
aggregate amount of the proposed Loans (expressed in the currency in which such
Loans shall be funded) comprising each Borrowing Tranche, and, if applicable,
the Interest Period, which amount shall be in (x) integral multiples of
$1,000,000 (or the Dollar Equivalent thereof) and not less than $5,000,000 (or
the Dollar Equivalent thereof) for each Borrowing Tranche under the Euro-Rate
Option, and (y) integral multiples of $500,000 and not less than $1,000,000 for
each Borrowing Tranche under the Base Rate Option; (ii) whether the Euro-Rate
Option or Base Rate Option shall apply to the proposed Revolving Credit Loans
comprising the applicable Borrowing Tranche; (iii) the currency in which such
Loans shall be funded if the Borrowers are electing the Euro-Rate Option;
(iv) in the case of a Borrowing Tranche to which the Euro-Rate Option applies,
an appropriate Interest Period for the Loans comprising such Borrowing Tranche;
and (v) which Borrower is requesting the Revolving Credit Loan. No Loan made in
an Optional Currency may be converted into a Base Rate Loan, a Euro-Rate Loan or
a Loan denominated in a different Optional Currency.

2.4.2 Swing Loan Requests. Except as otherwise provided herein, the Borrowers
may from time to time prior to the Expiration Date request PNC to make Swing
Loans in Dollars by delivery to PNC not later than 1:00 p.m. on the proposed
Borrowing Date of a duly completed request therefor substantially in the form of
Exhibit 2.4.2 hereto or a request by telephone immediately confirmed in writing
by letter, facsimile or telex (each, a “Swing Loan Request”), it being
understood that PNC may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Swing Loan Request shall be irrevocable and shall specify the
proposed Borrowing Date and the principal amount of such Swing Loan, which shall
be not less than $500,000 with minimum increments thereafter of $250,000.

2.5 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

2.5.1 Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrowers, including the
currency in which the Revolving Credit Loan is requested, and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders’
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the requested Optional
Currency (or in Dollars if so requested by the Administrative Agent) to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrowers in immediately
available funds in Dollars or the requested Optional Currency (as applicable) at
the Principal Office prior to 2:00 p.m., on the applicable Borrowing Date;
provided that if any Lender fails to remit such funds to the Administrative
Agent (or fails to remit such funds in the applicable Optional Currency) in a
timely manner, the Administrative Agent may elect in its sole discretion to fund
with its own funds, including funds in the requested Optional Currency, the
Revolving

 

31



--------------------------------------------------------------------------------

Credit Loans of such Lender on such Borrowing Date, and such Lender shall be
subject to the repayment obligation in Section 2.5.2 [Presumptions by the
Administrative Agent].

2.5.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender (a) prior to 12:00 noon on the proposed
date of any Base Rate Loan, or (b) prior to the proposed date of any Loan for
any other Loan, that such Lender will not make available to the Administrative
Agent such Lender’s share of such Loan, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.5.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Loans under the Base Rate Option.
If such Lender pays its share of the applicable Loan to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan. Any payment
by the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

2.5.3 Making Swing Loans. So long as PNC elects to make Swing Loans, PNC shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.4.2 [Swing
Loan Requests], fund such Swing Loan to the Borrowers in U.S. Dollars in
immediately available funds at the Principal Office prior to 4:00 o’clock p.m.
on the Borrowing Date.

2.5.4 Repayment of Revolving Credit Loans. Subject to the limitations set forth
in Section 12.14.2 [Liability of Foreign Borrowers], the Borrowers, jointly and
severally, shall repay in full the outstanding principal amount of the Revolving
Credit Loans together with all outstanding interest thereon and all fees and
other amounts owing under any of the Loan Documents relating thereto on the
Expiration Date or upon the earlier termination of the Revolving Credit
Commitments in connection with the terms of this Agreement.

2.5.5 Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations (to the extent applicable, calculated in Dollar Equivalents).
Revolving Credit Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.4.1 [Revolving Credit Loan Requests]
without regard to any of the requirements of that provision. PNC shall provide
notice to the Lenders (which may be telephonic or written notice by letter,
facsimile or telex) that such Revolving Credit Loans are to be made under this
Section 2.5.5 and of the apportionment among the Lenders, and the Lenders shall
be unconditionally obligated to fund

 

32



--------------------------------------------------------------------------------

such Revolving Credit Loans (whether or not the conditions specified in
Section 2.4.1 [Revolving Credit Loan Requests] are then satisfied) by the time
PNC so requests, which shall not be earlier than 3:00 p.m. on the Business Day
next after the date the Lenders receive such notice from PNC.

2.5.6 Swing Loans Under Cash Management Agreements. In addition to making Swing
Loans pursuant to the foregoing provisions of Section 2.5.3 [Making Swing
Loans], without the requirement for a specific request from the Borrowers
pursuant to Section 2.4.2 [Swing Loan Requests], PNC, as a Swing Loan Lender,
may make Swing Loans to the Borrowers in accordance with the provisions of the
agreements between the Company and such Swing Loan Lender relating to the
Company’s deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Company’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Company’s accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.5.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.4 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.4.2 [Swing Loan Requests], (iii) be payable by the Borrowers,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrowers in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender’s obligation pursuant to Section 2.5.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Section 2. The
Borrowers acknowledge and agree that each Borrower materially benefits from the
arrangements made pursuant to this Section 2.5.6 [Swing Loans Under Cash
Management Agreement] and the Cash Management Agreements, and each Borrower
shall be jointly and severally liable, subject to Section 12.14 [Foreign
Borrowers], for all Obligations, including without limitation, those arising
from the operation of this Section 2.5 [Making Revolving Credit Loan and Swing
Loans; etc.].

2.6 Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a Swing Loan Note, dated the Closing Date payable to the order
of such Lender in a face amount equal to the Revolving Credit Commitment and the
Swing Loan Commitment, as applicable, of such Lender.

2.7 Use of Proceeds. The proceeds of the Loans shall be used (i) to refinance
existing indebtedness for borrowed money, (ii) to finance working capital and
capital expenditures; and (iii) for general corporate purposes (including the
payment of fees and expenses related to the foregoing permitted purposes).

2.8 Letter of Credit Subfacility.

 

33



--------------------------------------------------------------------------------

2.8.1 Issuance of Letters of Credit. Each of the Borrowers may at any time prior
to the Expiration Date request the issuance of a standby letter of credit (a
“Standby Letter of Credit”) or Commercial Letter of Credit (each a “Letter of
Credit”) which may be denominated in either Dollars or an Optional Currency on
behalf of itself or a Consolidated Subsidiary of the Company, or the amendment
or extension of an existing Letter of Credit, by delivering or having such other
Borrower deliver to the Issuing Lender (with a copy to the Administrative Agent)
a completed application and agreement for letters of credit, or request for such
amendment or extension, as applicable, in such form as the Issuing Lender may
specify from time to time by no later than 1:00 p.m. at least five (5) Business
Days, or such shorter period as may be agreed to by the Issuing Lender, in
advance of the proposed date of issuance. Promptly after receipt of any letter
of credit application, the Issuing Lender shall confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received a
copy of such Letter of Credit application and if not, such Issuing Lender will
provide Administrative Agent with a copy thereof. Unless the Issuing Lender has
received notice from any Lender, Administrative Agent or any Borrower, at least
one day prior to the requested date of issuance, amendment or extension of the
applicable Letter of Credit, that one or more applicable conditions in Section 7
[Conditions of Lending and Issuance of Letters of Credit] is not satisfied,
then, subject to the terms and conditions hereof and in reliance on the
agreements of the other Lenders set forth in this Section 2.8, the Issuing
Lender or any of the Issuing Lender’s Affiliates will issue a Letter of Credit
or agree to such amendment or extension, provided that each Letter of Credit
shall (A) have a maximum maturity of twelve (12) months from the date of
issuance, and (B) in no event expire later than 364 days after the Expiration
Date and provided further that in no event shall (i) the Dollar Equivalent
of the Letter of Credit Obligations exceed, at any one time, $100,000,000.00
(the “Letter of Credit Sublimit”) or (ii) the Revolving Facility Usage exceed,
at any one time, the Revolving Credit Commitments. Each request by the Borrowers
for the issuance, amendment or extension of a Letter of Credit shall be deemed
to be a representation by the Borrowers that they shall be in compliance with
the preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to Borrowers and Administrative
Agent a true and complete copy of such Letter of Credit or amendment. All
letters of credit which are identified on Schedule 2.8.1 hereto, which shall
consist of all letters of credit outstanding on the Closing Date, shall be
deemed to have been issued under this Agreement, regardless of which Person is
the applicant thereunder.

If, three (3) days prior to the Expiration Date, any Letter of Credit Obligation
for any reason remains outstanding, Borrowers shall immediately Cash
Collateralize the then outstanding amount of all Letter of Credit Obligations.
Each Borrower hereby grants to Administrative Agent, for the benefit of the
Issuing Lender and the Lenders, a security interest in all cash collateral
pledged pursuant to this Section or otherwise under this Agreement.

Notwithstanding any other provision hereof, no Issuing Lender shall be required
to issue any Letter of Credit, if any Lender is at such time a Defaulting Lender
hereunder, unless such Issuing Lender has entered into satisfactory arrangements
with the Borrowers or such Defaulting Lender to eliminate the Issuing Lender’s
risk with respect to such Defaulting Lender (it being understood that (a) no
such arrangements shall be required with respect to any requested Letter

 

34



--------------------------------------------------------------------------------

of Credit to the extent that a reallocation effected pursuant to
Section 2.11(iii)(a) accommodates the entire face amount of such requested
Letter of Credit, and (b) the Issuing Lender would consider the Borrowers or the
Defaulting Lender providing cash collateral to the Administrative Agent, for the
benefit of the Issuing Lender, to secure the Defaulting Lender’s Ratable Share
of the Letter of Credit, a satisfactory arrangement).

2.8.2 Letter of Credit Fees. The Borrowers shall pay (i) to the Administrative
Agent for the ratable account of the Lenders (except for Defaulting Lenders) a
fee (the “Letter of Credit Fee”) equal to the Applicable Letter of Credit Fee
Rate, and (ii) to the Issuing Lender for its own account a fronting fee equal to
 1/8% per annum (in each case computed on the basis of a year of 360 days and
actual days elapsed), which fees shall be computed on the Dollar Equivalent
daily average Letter of Credit Obligations and shall be payable quarterly in
arrears on each Payment Date following issuance of each Letter of Credit. The
Borrowers shall also pay to the Issuing Lender for the Issuing Lender’s sole
account the Issuing Lender’s then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit as the Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.

2.8.3 Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in a Dollar Equivalent amount
equal to such Lender’s Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.

2.8.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrowers and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrowers shall reimburse (such obligation to
reimburse the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender, in
the same currency as paid, unless otherwise required by the Administrative Agent
or the Issuing Lender. In the event the Borrowers fail to reimburse the Issuing
Lender (through the Administrative Agent) for the full amount of any drawing
under any Letter of Credit by 12:00 noon on the Drawing Date, the Administrative
Agent will promptly notify each Lender thereof, and the Borrowers shall be
deemed to have requested that Revolving Credit Loans be made in a Dollar
Equivalent amount of such Reimbursement Obligations by the Lenders under the
Base Rate Option to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Each Loan or
Letter of Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.8.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

35



--------------------------------------------------------------------------------

2.8.3.2 Each Lender shall upon any notice pursuant to Section 2.8.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the Dollar Equivalent amount of the drawing, whereupon the Lenders shall
(subject to Section 2.8.3 [Disbursements, Reimbursement]) each be deemed to have
made a Revolving Credit Loan in Dollars under the Base Rate Option to the
Borrowers in that amount. If any Lender so notified fails to make available to
the Administrative Agent for the account of the Issuing Lender the amount of
such Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the
Drawing Date, then interest shall accrue on such Lender’s obligation to make
such payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Revolving Credit Base Rate
Option on and after the fourth day following the Drawing Date. The failure of
any Lender to make available to the Administrative Agent for the account of the
Issuing Lender its Ratable Share of the Dollar Equivalent amount of the drawing
shall not relieve any other Lender of its obligation hereunder to make available
to the Administrative Agent for the account of the Issuing Lender its Ratable
Share of the Dollar Equivalent amount of the drawing; provided that no Lender
shall be responsible for the failure of any other Lender to make available to
the Administrative Agent its Ratable Share of the Dollar Equivalent amount of
the drawing. The Administrative Agent and the Issuing Lender will promptly give
notice (as described in Section 2.8.3.1 above) of the occurrence of the Drawing
Date, but failure of the Administrative Agent or the Issuing Lender to give any
such notice on the Drawing Date or in sufficient time to enable any Lender to
effect such payment on such Drawing Date shall not relieve such Lender from its
obligation under this Section 2.8.3.2.

2.8.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrowers in
whole or in part as contemplated by Section 2.8.3.1, because of the Borrowers’
failure to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter
of Credit] other than any notice requirements, or for any other reason, the
Borrowers shall be deemed to have incurred from the Issuing Lender a borrowing
(each a “Letter of Credit Borrowing”) in Dollars in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender’s payment to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 2.8.3 [Disbursements, Reimbursement] shall be deemed to be a payment in
respect of its participation in such Letter of Credit Borrowing (each a
“Participation Advance”) from such Lender in satisfaction of its participation
obligation under this Section 2.8.3.

2.8.4 Repayment of Participation Advances.

2.8.4.1 Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrowers (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the

 

36



--------------------------------------------------------------------------------

same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain for the account of the Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by the Issuing Lender.

2.8.4.2 If the Administrative Agent is required at any time to return to any
Borrower, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Borrower to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate (or, for any
payment in an Optional Currency, the Overnight Rate) in effect from time to
time.

2.8.5 Documentation. Each Borrower agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Borrower’s own. In
the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

2.8.6 Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.

2.8.7 Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.8.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit issued in
accordance with the terms of this Agreement, and the Obligations of the
Borrowers to reimburse the Issuing Lender upon a draw under such Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Borrower
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

 

37



--------------------------------------------------------------------------------

(ii) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.5 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.8.3
[Disbursements, Reimbursement];

(iii) any lack of validity or enforceability of any Letter of Credit;

(iv) any claim of breach of warranty that might be made by any Borrower or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Borrower or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Borrower
or Consolidated Subsidiaries of a Borrower and the beneficiary for which any
Letter of Credit was procured);

(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Borrower, unless the Issuing
Lender has received written notice from such Borrower of such failure within
three Business Days after the Issuing Lender shall have furnished such Borrower
and the Administrative Agent a copy of such Letter of Credit and such error is
material and no drawing has been made thereon prior to receipt of such notice;

(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Borrower or Subsidiaries
of a Borrower;

 

38



--------------------------------------------------------------------------------

(x) any breach of this Agreement or any other Loan Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Borrower;

(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.8.8 Indemnity. Each Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which the Issuing Lender or any of its Affiliates may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) the wrongful dishonor by
the Issuing Lender or any of Issuing Lender’s Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Official Body. To the extent the Issuing Lender
is not indemnified by the Borrowers, the Lenders will reimburse and indemnify
the Issuing Lender, in proportion to their respective Ratable Shares, for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature that may be imposed on, asserted against, or incurred by the Issuing
Lender in performing its respective duties in any way related to or arising out
of the Letter(s) of Credit issued by the Issuing Lender; provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements resulting from the gross negligence or willful misconduct of the
Issuing Lender or an Affiliate of the Issuing Lender.

2.8.9 Liability for Acts and Omissions. As between any Borrower and the Issuing
Lender, or the Issuing Lender’s Affiliates, such Borrower assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Lender shall not be responsible for any of the
following, including any losses or damages to any Borrower or other Person or
property relating therefrom: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if the Issuing Lender or its Affiliates
shall have been notified thereof); (ii) the validity or sufficiency of any

 

39



--------------------------------------------------------------------------------

instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of any Borrower against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among any Borrower and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lender’s or its Affiliates rights or powers hereunder. Nothing in the preceding
sentence shall relieve the Issuing Lender from liability for the Issuing
Lender’s gross negligence or willful misconduct in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Issuing Lender or its Affiliates be liable to any Borrower for
any indirect, consequential, incidental, punitive, exemplary or special damages
or expenses (including without limitation attorneys’ fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered

 

40



--------------------------------------------------------------------------------

thereunder, if taken or omitted in good faith, shall not put the Issuing Lender
or its Affiliates under any resulting liability to the Borrowers or any Lender.

2.8.10 Issuing Lender Reporting Requirements. Any Issuing Lender other than PNC
shall, on the first Business Day of each month, provide to Administrative Agent
and Borrowers a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party (if applicable), the original face
amount (if any), and the expiration date of any Letter of Credit of such Lender
outstanding at any time during the preceding month, and any other information
relating to such Letters of Credit that the Administrative Agent may request.

2.9 Utilization of Commitments in Optional Currencies.

2.9.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans and Letters of Credit Outstanding; Repayment in Same Currency. For
purposes of determining utilization of the Revolving Credit Commitments, the
Administrative Agent will determine the Dollar Equivalent amount of (i) the
proposed Revolving Credit Loans and Letters of Credit to be denominated in an
Optional Currency as of the requested Borrowing Date or date of issuance, as the
case may be, (ii) the outstanding Letter of Credit Obligations denominated in an
Optional Currency as of the last Business Day of each month, and (iii) the
outstanding Revolving Credit Loans denominated in an Optional Currency as of the
end of each Interest Period (each such date under clauses (i) through (iii), and
any other date on which the Administrative Agent determines it is necessary or
advisable to make such computation, in its sole discretion, is referred to as a
“Computation Date”). Unless otherwise provided in this Agreement or agreed to by
the Administrative Agent and the Company, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

2.9.2 Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Loans. The Lenders shall be under no obligation to make the Revolving Credit
Loans requested by the Borrowers which are denominated in an Optional Currency
if any Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business
Days prior to the Borrowing Date for such Revolving Credit Loans that such
Lender cannot provide its Revolving Credit Ratable Share of such Revolving
Credit Loans in such Optional Currency. In the event the Administrative Agent
timely receives a notice from a Lender pursuant to the preceding sentence, the
Administrative Agent will notify the Borrowers no later than 12:00 noon three
(3) Business Days prior to the Borrowing Date for such Revolving Credit Loans
that the Optional Currency is not then available for such Revolving Credit
Loans, and the Administrative Agent shall promptly thereafter notify the Lenders
of the same and the Lenders shall not make such Revolving Credit Loans requested
by the Borrowers under their Loan Request.

2.9.3 Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the Euro-Rate Option. If the Borrowers deliver a Loan Request
requesting that the Lenders renew the Euro-Rate Option with respect to an
outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such
Euro-Rate Option if any Lender delivers to the Administrative Agent a notice by
5:00 p.m. four (4) Business Days prior to the effective date of such renewal
that such

 

41



--------------------------------------------------------------------------------

Lender cannot continue to provide Revolving Credit Loans in such Optional
Currency. In the event the Administrative Agent timely receives a notice from a
Lender pursuant to the preceding sentence, the Administrative Agent will notify
the Borrowers no later than 12:00 noon three (3) Business Days prior to the
renewal date that the renewal of such Revolving Credit Loans in such Optional
Currency is not then available, and the Administrative Agent shall promptly
thereafter notify the Lenders of the same. If the Administrative Agent shall
have so notified the Borrowers that any such continuation of such Revolving
Credit Loans in such Optional Currency is not then available, any notice of
renewal with respect thereto shall be deemed withdrawn, and such Loans shall be
redenominated into Loans in Dollars at the Base Rate Option or Euro-Rate Option,
at the Company’s option on behalf of the Borrowers (subject, in the case of the
Euro-Rate Option, to compliance with Section 2.5 [Making Revolving Credit Loans,
Etc.] and Section 4.1 [Interest Rate Options]), with effect from the last day of
the Interest Period with respect to any such Loans. The Administrative Agent
will promptly notify the Borrowers and the Lenders of any such redenomination,
and in such notice, the Administrative Agent will state the aggregate Dollar
Equivalent amount of the redenominated Revolving Credit Loans in an Optional
Currency as of the applicable Computation Date with respect thereto and such
Lender’s Revolving Credit Ratable Share thereof. Notwithstanding anything to the
contrary herein, each of the Lenders party to this Agreement as of the Closing
Date acknowledge and agree that, as of the Closing Date, such Lender can make
Revolving Credit Loans denominated in Canadian Dollars, Euro and
British Pounds Sterling. However, the Borrowers acknowledge and agree that the
foregoing acknowledgement does not constitute a covenant, representation or
warranty that such Lenders will be able to lend in such currencies on any
particular date in the future.

2.9.4 European Monetary Union.

2.9.4.1 Payments In Euros Under Certain Circumstances. If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Administrative Agent or the
Required Lenders shall so request in a notice delivered to the Borrowers, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead by payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency). Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.

2.9.4.2 Additional Compensation Under Certain Circumstances. The Borrowers
agree, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein. A certificate of any
Lender setting forth such Lender’s determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrowers and
shall be conclusive

 

42



--------------------------------------------------------------------------------

absent manifest error so long as such determination is made on a reasonable
basis. The Borrowers shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

2.9.5 Requests for Additional Optional Currencies. The Borrowers may deliver to
the Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of “Optional Currency”
herein, provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Lenders in the Relevant Interbank Market. The
Administrative Agent will promptly notify the Lenders of any such request
promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrowers’
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrowers’ request.

2.9.6 Funding of Optional Currency Loans. Each Lender at its option may make any
Optional Currency Loan by causing any domestic or, if such Loan is denominated
in an Optional Currency, foreign branch or Affiliate of such Lender to make such
Optional Currency Loan (and in the case of an Affiliate, the provisions of this
Agreement shall apply to such Affiliate to the same extent as to such Lender);
provided that, any exercise of such option shall not affect the obligation of
the Borrower to repay such Optional Currency Loan in accordance with the terms
of this Agreement.

2.10 Provisions Applicable to All Loans.

2.10.1 Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans made to them by each Lender and
Swing Loans made to them by PNC, together with interest thereon, shall be
evidenced by a revolving credit Note or Swing Loan Note, as applicable, dated as
of the Closing Date (or, if later, the date such Lender becomes a Lender
hereunder in accordance with this Agreement), payable to the order of such
Lender in a face amount equal to such Lender’s Revolving Credit Commitment and
payable to the order of PNC in the face amount equal to the Swing Loan
Commitment. Upon request to the Administrative Agent made prior to the Closing
Date (or, if later, the date such Lender becomes a Lender hereunder in
accordance with this Agreement), any Lender may elect to evidence the aggregate
unpaid principal amount of all Revolving Credit Loans made by it, and PNC may
elect to evidence the aggregate unpaid principal amount of all Swing Loans made
by it, through the maintenance in the ordinary course of business of accounts or
records, which accounts or records shall be available to the Administrative
Agent to review promptly upon request, in lieu of receipt of original Notes. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent with respect to
such matters, the accounts and records of the Administrative Agent shall control
absent manifest error.

 

43



--------------------------------------------------------------------------------

2.10.2 Joint and Several Obligations. Subject to any limitations expressly set
forth in Section 12.14 [Foreign Borrowers] with respect to Foreign Borrowers,
all Obligations of the Borrowers are joint and several.

2.11 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Facility Fees] (it being understood
that the portion of a Defaulting Lender’s Commitment attributable to its Ratable
Share in outstanding Letters of Credit shall be deemed unfunded unless such
Defaulting Lender has provided cash collateral therefor in accordance with the
provisions hereof);

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:

(a) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time; provided, however, that no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Lender as a result of such Lender’s increased exposure following such
reallocation;

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrowers’ obligations corresponding to such Defaulting Lender’s Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;

(c) if the Borrowers cash collateralize any portion of such Defaulting Lender’s
Letter of Credit Obligations pursuant to clause (b) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.8.2 [Letter of Credit Fees] with respect to such Defaulting Lender’s
Letter of Credit Obligations during the period such Defaulting Lender’s Letter
of Credit Obligations are cash collateralized;

 

44



--------------------------------------------------------------------------------

(d) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.8.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

(e) if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.8.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and

(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless such Issuing Lender is satisfied
that the related exposure and the Defaulting Lender’s then outstanding Letter of
Credit Obligations will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by such
Defaulting Lender or by the Borrowers in accordance with Section 2.11(iii), and
participating interests in any newly made Swing Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.11(iii)(a) (and such Defaulting Lender shall
not participate therein).

If PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless such Issuing Lender is satisfied that the
related exposure and the Defaulting Lender’s then outstanding Letter of Credit
Obligations will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.11(iii), and participating interests in any newly
made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.11(iii)(a) (and such Lender shall not participate therein).

In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share, provided that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

45



--------------------------------------------------------------------------------

3.        RESERVED

4.        INTEREST RATES

4.1 Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by them from the
Base Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, all
Revolving Credit Loans made as part of the same Borrowing Tranche shall be made
to the same Borrower and shall consist of the same Interest Rate Option, and the
same Interest Period shall apply to such Loans that are part of the same
Borrowing Tranche; provided that the Borrowers may select different Interest
Rate Options and different Interest Periods to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche; provided further that there shall not be at any one time
outstanding more than twelve (12) Borrowing Tranches in the aggregate among all
of the Loans and provided further that if an Event of Default or Potential
Default exists and is continuing, the Borrowers may not request, convert to, or
renew the Euro-Rate Option for any Loans and the Required Lenders may demand
that all existing Borrowing Tranches bearing interest under the Euro-Rate Option
shall be converted immediately to the Base Rate Option, subject to the
obligation of the Borrowers to pay any indemnity under Section 5.10 [Indemnity]
in connection with such conversion. If at any time the designated rate
applicable to any Loan made by any Lender exceeds such Lender’s highest lawful
rate, the rate of interest on such Lender’s Loan shall be limited to such
Lender’s highest lawful rate. Interest on the principal amount of each Loan made
in an Optional Currency shall be paid by the Borrowers in such Optional
Currency.

4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate. Subject
to Section 4.3 [Interest After Default], the Borrowers shall have the right to
select from the following Interest Rate Options applicable to the Revolving
Credit Loans, provided that any Loan made in an Optional Currency shall bear
interest at the Euro-Rate:

(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or

(ii) Revolving Credit Euro-Rate Option: A rate per annum (computed on the basis
of a year of 360 days and actual days elapsed) equal to the Euro-Rate plus the
Applicable Margin; provided, however, that in the case of a Revolving Credit
Loan which is denominated in Canadian dollars, such rate per annum shall be
calculated on the basis of a 365-day year.

(iii) Swing Loans. Subject to Section 4.3 [Interest After Default], at the
Borrowers’ option, Swing Loans shall bear interest (A) at the Base Rate Option
applicable to Revolving Credit Loans or, (B) at a rate per annum (computed on
the basis of a year of 360 days and actual days elapsed) equal to the Daily
Euro-Rate plus the Applicable Margin applicable to Revolving Credit Loans under
the Euro-Rate Option.

 

46



--------------------------------------------------------------------------------

4.1.2 Rate Quotations. The Borrowers may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2 Interest Periods. At any time when the Borrowers shall select, convert to or
renew a Euro-Rate Option, the Borrowers shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
Interest Rate Option with respect to a Loan in an Optional Currency denominated
in Canadian dollars or Euro, four (4) Business Days prior to the effective date
of such Interest Rate Option with respect to a Loan in any other Optional
Currency, and in all other cases, three (3) Business Days prior to the effective
date of such Euro-Rate Option by delivering a Loan Request. The notice shall
specify an Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a Euro-Rate Option:

4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of $1,000,000 and not less than
$5,000,000; and

4.2.2 Renewals. In the case of the renewal of a Euro-Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day, or such other day as agreed to by the Administrative Agent and the
Company.

4.3 Interest After Default. If an Event of Default has occurred which has not
been cured or waived in writing in accordance with this Agreement, upon written
notice by the Administrative Agent (which notice the Administrative Agent shall
give at the direction of the Required Lenders), (i) all outstanding amounts of
principal and, to the extent permitted by law, all overdue interest, in respect
of each Loan shall bear interest, payable on demand, at a rate per annum equal
to the Post-Default Rate, and (ii) the fees applicable to the Letter of Credit
Obligations shall be increased by an additional 2% per annum in excess of the
fees otherwise applicable thereto. In addition, if any Unpaid Drawing or any
amount (other than amounts as to which the foregoing subparts (i) and (ii) are
applicable) payable by any Borrower under the Loan Documents is not paid when
due, upon written notice by the Administrative Agent (which notice the
Administrative Agent shall give at the direction of the Required Lenders), such
amount shall bear interest, payable on demand, at the Post-Default Rate.

4.3.1 Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent.

4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

 

47



--------------------------------------------------------------------------------

4.4.1 Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market, the Administrative Agent shall have the
rights specified in Section 4.4.3 [Administrative Agent’s and Lender’s Rights].

4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency (as applicable) for the relevant Interest
Period for a Loan, or to banks generally, to which a Euro-Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

4.4.3 Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowers thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrowers. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrowers to select, convert to or
renew a Euro-Rate Option or select an Optional Currency (as applicable) shall be
suspended until the Administrative Agent shall have later notified the
Borrowers, or such Lender shall have later notified the Administrative Agent, of
the Administrative Agent’s or such Lender’s, as the case may be, determination
that the circumstances giving rise to such previous determination no longer
exist. If at any time the Administrative Agent makes a determination under
Section 4.4.1 [Unascertainable] and the Borrowers have previously notified the
Administrative Agent of their selection of, conversion to or renewal of a
Euro-Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available

 

48



--------------------------------------------------------------------------------

with respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrowers shall, subject to the Borrowers’ indemnification
Obligations under Section 5.10 [Indemnity], as to any Loan of the Lender to
which a Euro-Rate Option applies, on the date specified in such notice either
(i) as applicable, convert such Loan to the Base Rate Option otherwise available
with respect to such Loan or select a different Optional Currency or Dollars, or
(ii) prepay such Loan in accordance with Section 5.6.1 [Voluntary Prepayments].
Absent due notice from the Borrowers of conversion or prepayment, such Loan
shall automatically be converted to the Base Rate Option otherwise available
with respect to such Loan upon such specified date.

4.5 Selection of Interest Rate Options. If the Borrowers fail to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the Euro-Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such Borrowing Tranche
to the Revolving Credit Base Rate Option, commencing upon the last day of the
existing Interest Period.

4.6 Interest Act (Canada) Disclosure. For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest or any fee to be paid
hereunder or in connection herewith is to be calculated on the basis of a
360-day year or any other period less than a full year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by 360 or the number of days in such other
period, as applicable. The rates of interest under this Agreement are nominal
rates, and not effective rates or yields. The principle of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.

4.7 Canadian Usury Provision. If any provision of this Agreement would oblige a
Canadian Borrower to make any payment of interest or other amount payable to any
Lender in an amount or calculated at a rate which would be prohibited by law or
would result in a receipt by that Lender of “interest” at a “criminal rate” (as
such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by that Lender of “interest” at a “criminal rate”, such adjustment to
be effected, to the extent necessary (but only to the extent necessary), as
follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).

4.8 Minimum Interest Clause for Swiss Borrowers. The rates of interest provided
for in this Agreement, insofar as they relate to the Swiss Tranche, are minimum
interest rates. When entering into this Agreement, the parties have assumed that
the interest payable by Swiss

 

49



--------------------------------------------------------------------------------

Borrowers at the rates set out in this Section 4.8 or in other Sections of this
Agreement is not and will not become subject to Swiss Withholding Tax.

Notwithstanding that the parties hereto do not anticipate that any payment of
interest will be subject to Swiss Withholding Tax, such parties agree that, in
the event that (a) Swiss Withholding Tax is imposed on interest payments by any
Swiss Borrower and (b) such Swiss Borrower is unable, solely by reason of the
Swiss Withholding Tax Act, to comply with Section 5.9.2 [Payments Free of
Taxes], then

(i) the applicable interest rate in relation to that interest payment shall be
(A) the interest rate which would have applied to that interest payment as
provided for in Section 4.1 [Interest Rate Options] divided by (B) 1 minus the
rate at which the relevant Tax deduction is required to be made under Swiss
domestic tax law and/or applicable double taxation treaties (where the rate at
which the relevant Tax deduction is required to be made is for this purpose
expressed as a fraction of 1); and

(ii) the Swiss Borrower shall (A) pay the relevant interest at the adjusted rate
in accordance with paragraph (i) above, (B) make the Tax deduction on the
interest so recalculated and (C) all references to a rate of interest under the
Agreement shall be construed accordingly.

To the extent that interest payable by a Swiss Borrower under this Agreement
becomes subject to Swiss Withholding Tax, at the Borrowers’ expense, the Parties
shall promptly cooperate in completing any procedural formalities (including
submitting forms and documents required by the appropriate Tax authority) to the
extent possible and necessary for the specific Swiss Borrower to obtain the tax
ruling from Swiss Federal Tax Administration.

All the other provisions of Section 5.9 [Taxes] shall otherwise apply except for
the gross-up requirement provided for under Section 5.9.2 [Payments Free of
Taxes].

5.        PAYMENTS

5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Facility Fees, Letter of Credit Fees, Administrative Agent’s Fee or
other fees or amounts due from the Borrowers hereunder shall be payable prior to
1:00 p.m. on the date when due without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrowers, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments shall be made to the Administrative
Agent at the Principal Office for the account of PNC with respect to the Swing
Loans and for the ratable accounts of the Lenders with respect to the Revolving
Credit Loans in U.S. Dollars (unless specified otherwise herein) and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 1:00 p.m. by the Administrative Agent
with respect to the Loans and such payments are not distributed to the Lenders
on the same day received by the Administrative Agent, the Administrative Agent
shall pay the Lenders the Federal Funds Effective Rate in the case of Loans or
other amounts due in Dollars, or the Overnight Rate in case of Loans or other
amounts due in Optional Currency, with respect to the

 

50



--------------------------------------------------------------------------------

amount of such payments for each day held by the Administrative Agent and not
distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an “account stated.” All payments of principal and interest made in
respect of the Loans must be repaid in the same currency (whether Dollars or the
applicable Optional Currency) in which such Loan was made and all Unpaid
Drawings with respect to each Letter of Credit shall be made in the same
currency (whether Dollars or the applicable Optional Currency) in which such
Letter of Credit was issued. The Administrative Agent may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the applicable Borrower with the
Administrative Agent.

5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Facility Fees, Letter of Credit Fees, or other fees (but excluding the
Administrative Agent’s Fee and the Issuing Lender’s fronting fee) or amounts due
from the Borrowers hereunder to the Lenders with respect to the Commitments and
Loans, shall (except as otherwise may be provided with respect to a Defaulting
Lender and except as provided in Section 4.4.3 [Administrative Agent’s and
Lender’s Rights] in the case of an event specified in Section 4.4 [Euro-Rate
Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5.8 [Increased
Costs]) be payable ratably among the Lenders entitled to such payment in
accordance with the amount of principal, interest, Facility Fees, Letter of
Credit Fees, and other fees or amounts then due or payable such Lenders as set
forth in this Agreement. Notwithstanding any of the foregoing, each borrowing or
payment or prepayment by the Borrowers of principal, interest, fees or other
amounts from the Borrowers solely with respect to Swing Loans shall be made by
or to PNC according to Section 2.5.5 [Borrowings to Repay Swing Loans].

5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker’s lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

 

51



--------------------------------------------------------------------------------

(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrowers or any Consolidated Subsidiary thereof (as to which the provisions
of this Section 5.3 shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.

5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in an Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments; Cash Collateralization] shall be due on the date such mandatory
prepayment is due. Interest on the principal amount of each Loan or other
monetary Obligation shall be due and payable on demand after such principal
amount or other monetary Obligation becomes due and payable (whether on the
stated Expiration Date, upon acceleration or otherwise).

5.6 Voluntary Prepayments.

5.6.1 Right to Prepay. Each Borrower shall have the right at their option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever any
Borrower desires to prepay any part of the Loans, such Borrower shall provide a
prepayment notice to the Administrative Agent by 1:00 p.m. at least one
(1) Business Day prior to the date of prepayment of the Revolving Credit Loans
and at least four (4) Business Days prior to the date of prepayment of any Loans
in an Optional

 

52



--------------------------------------------------------------------------------

Currency, or no later than 1:00 p.m. on the date of prepayment of Swing Loans,
setting forth the following information:

(i) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(ii) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;

(iii) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the Euro-Rate Option
applies; and

(iv) the total principal amount of such prepayment, which shall be equal to
(i) in the case of any Base Rate Loan, $1,000,000 (or Dollar Equivalent
thereof), with minimum increments thereafter of $500,000 (or Dollar Equivalent
thereof), (ii) in the case of any Euro-Rate Loan, $5,000,000 (or Dollar
Equivalent thereof), with minimum increments thereafter of $1,000,000 (or Dollar
Equivalent thereof), and (iii) in the case of any Swing Loan, $500,000, with
minimum increments thereafter of $250,000 (prepayments of Loans with different
Interest Rates or Interest Periods shall be deemed separate prepayments for the
purposes of the foregoing).

Except as set forth in Section 2.1.3 [Optional Reductions], all prepayment
notices shall be irrevocable. Unless the prepayment notice is revoked in
accordance with Section 2.1.3 [Optional Reductions], the principal amount of the
Loans for which a prepayment notice is given, together with interest on such
principal amount except with respect to Loans to which the Base Rate Option
applies, shall be due and payable on the date specified in such prepayment
notice as the date on which the proposed prepayment is to be made. Except as
provided in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if the
Borrowers prepay a Loan but fails to specify the applicable Borrowing Tranche
which the Borrowers are prepaying, the prepayment shall be applied first to
Loans to which the Base Rate Option applies, and then to Loans to which the
Euro-Rate Option applies which are not in Optional Currencies, and then to Loans
in Optional Currencies. Any prepayment hereunder shall be subject to the
Borrowers’ Obligation to indemnify the Lenders under Section 5.10 [Indemnity].
Prepayments shall be made in the currency in which such Loan was made, unless
otherwise directed by the Administrative Agent. Revolving Credit Loan
prepayments shall not result in a reduction of the Revolving Credit Commitments
unless the Borrowers have so elected pursuant to Section 2.1.3 [Optional
Reductions], or as may otherwise be provided in this Agreement.

5.6.2 Replacement of a Lender. In the event any Lender (a) gives notice under
Section 4.4 [Euro-Rate Unascertainable, Etc.], (b) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrowers to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (c) is a Defaulting Lender,
(d) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (e) is a Non-Consenting Lender referred to in
Section 12.1 [Modifications, Amendments or Waivers], then in any such event the
Borrowers may, at their sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the

 

53



--------------------------------------------------------------------------------

restrictions contained in, and consents required by, Section 12.8 [Successors
and Assigns]), all of its interests, rights (other than existing rights to
payments pursuant to Sections 5.8 [Increased Costs] or 5.9 [Taxes]) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 12.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.8 [Increased Costs] or payments required to be made pursuant to
Section 5.9 [Taxes], such assignment will result in a reduction in such
compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

Solely with respect to circumstances described in Sections 5.6.2(a) through
5.6.2(c), a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, such circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. Nothing in this Section 5.6 [Voluntary
Prepayments] or in any other provision of this Agreement shall be deemed to
prejudice any rights that the Borrowers may have against any Defaulting Lender.

5.7 Mandatory Prepayments; Cash Collateralization.

5.7.1 Mandatory Prepayments of Loans. If on any date (after giving effect to any
other payments on such date)(A) the aggregate Dollar Equivalent amount of
Revolving Facility Usage exceeds the aggregate Revolving Credit Commitments,
(B) the Dollar Equivalent amount of Revolving Credit Loans from a Lender exceeds
such Lender’s Revolving Credit Commitment minus such Lender’s Ratable Share of
the Dollar Equivalent amount of Letter of Credit Obligations, or (C) the Swing
Loans outstanding exceed the Swing Loan Sublimit; then, in the case of each of
the foregoing, the applicable Borrower or the Company shall prepay on such date
the principal amount of Loans and, after Loans have been paid in full, any
Unpaid Drawings, in an aggregate amount at least equal to such excess and
conforming in the case of partial prepayments of Loans to the requirements as to
the amounts of partial prepayments of Loans that are contained in Section 5.6
[Voluntary Prepayments]; provided, however, that if such excess results solely
from fluctuations in the exchange rates related to any Optional Currencies
applicable to any of the Loans or unpaid drawings, then neither the applicable
Borrower nor the Company shall be obligated to make a prepayment pursuant to
this Section 5.7.1 unless and/or until (1) the aggregate Dollar Equivalent
amount of Revolving Facility Usage exceeds 105% of

 

54



--------------------------------------------------------------------------------

the aggregate of the Revolving Credit Commitments, or (2) the Dollar Equivalent
amount of Revolving Credit Loans from a Lender exceeds 105% of such Lender’s
Revolving Credit Commitment minus such Lender’s Ratable Share of the Dollar
Equivalent amount of Letter of Credit Obligations.

5.7.2 Application Among Interest Rate Options. All prepayments required pursuant
to this Section 5.7 shall first be applied among the Interest Rate Options to
the principal amount of the Loans subject to the Base Rate Option, then to Loans
denominated in Dollars and subject to a Euro-Rate Option, then to Loan of
Optional Currencies subject to the Euro-Rate Option, and the Borrowers will be
subject to the indemnity obligations set forth in Section 5.8 [Increased Costs]
and Section 5.9 [Taxes]. In accordance with Section 5.10 [Indemnity], the
Borrowers shall indemnify the Lenders for any loss or expense, including loss of
margin, incurred with respect to any such prepayments applied against Loans
subject to a Euro-Rate Option on any day other than the last day of the
applicable Interest Period.

5.7.3 Cash Collateralization. If on any date the Dollar Equivalent of Letter of
Credit Obligations exceeds the Letter of Credit Sublimit, then the Issuing
Lender shall pay to the Administrative Agent an amount in cash equal to such
excess and the Administrative Agent shall hold such payment as security for the
Reimbursement Obligations of the Issuing Lender hereunder in respect of Letters
of Credit; provided, however, that if such excess results solely from
fluctuations in the exchange rates related to any Optional Currencies applicable
to any of the Letter of Credit Obligations, then the Issuing Lender shall not be
obligated to make a cash payment to the Administrative Agent pursuant to this
Section 5.7.3 [Cash Collateralization] unless and/or until such Letter of Credit
Obligations equal or exceed 105% of the Letter of Credit Sublimit.

5.7.4 Application of Prepayments. All prepayments pursuant to this Section 5.7
shall be applied to reduce the Revolving Credit Loans (without a permanent
corresponding Revolving Credit Commitment reduction unless otherwise provided in
this Agreement).

5.7.5 No Deemed Cure. The payment of any mandatory prepayment as required by
this Section 5.7 [Mandatory Prepayments; Cash Collateralization] shall not be
deemed to cure any Event of Default caused under another provision of this
Agreement by the same occurrence which gave rise to the mandatory prepayment
obligation under this Section 5.7 [Mandatory Prepayments; Cash
Collateralization].

5.8 Increased Costs.

5.8.1 Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Euro-Rate) or the Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C)

 

55



--------------------------------------------------------------------------------

Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

5.8.2 Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Loans held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.

5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and setting forth in
reasonable detail the calculations necessary to determine such amount or
amounts, and delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Issuing Lender, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

5.8.4 Delay in Requests. Each Lender agrees to promptly give the Borrowers
notice of any demand for compensation pursuant to this Section 5.8 [Increased
Costs]. Failure or delay on the part of any Lender or the Issuing Lender to
demand compensation pursuant to this

 

56



--------------------------------------------------------------------------------

Section shall not constitute a waiver of such Lender’s or the Issuing Lender’s
right to demand such compensation, provided that the Borrowers shall not be
required to compensate a Lender or the Issuing Lender pursuant to this
Section 5.8 [Increased Costs] for any increased costs incurred or reductions
suffered more than six (6) months prior to the date that such Lender or the
Issuing Lender, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six (6) month period referred to above shall be extended to include the
period of retroactive effect thereof).

5.8.5 Designation of Alternate Lending Office. If any Lender requests
compensation under this Section 5.8 [Increased Costs], or if any Borrower is
required to pay any additional amount to any Lender or any Official Body for the
account of any Lender pursuant to Section 5.9 [Taxes], then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 5.8 [Increased Costs] or 5.9 [Taxes], as
applicable, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any respect. The Company hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

5.9 Taxes.

5.9.1 Issuing Lender. For purposes of this Section 5.9 [Taxes], the term
“Lender” includes the Issuing Lender.

5.9.2 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Borrower under any Loan Document shall be without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

5.9.3 Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay to
the relevant Official Body in accordance with applicable Law, or at the option
of the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

5.9.4 Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify each Recipient, within thirty (30) days after demand
therefor, for the full

 

57



--------------------------------------------------------------------------------

amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 5.9 [Taxes]) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Official Body. A certificate as to the amount of
such payment or liability delivered to the Borrowers by a Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

5.9.5 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Borrowers to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.8.4 [Participations] relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders].

5.9.6 Evidence of Payments. As soon as practicable after any payment of Taxes by
any Borrower to an Official Body pursuant to this Section 5.9 [Taxes], such
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

5.9.7 Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s

 

58



--------------------------------------------------------------------------------

reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. If any Foreign Lender
fails to comply with the provisions in this Section 5.9, then the Borrowers
shall not have any obligation to increase the sum payable to such Lender
pursuant to Section 5.9 [Taxes] or to indemnify such Lender pursuant to this
Section 5.9 for Taxes (included related penalties, interest and expenses)
imposed by the United States or any political subdivision thereof.

(ii) Without limiting the generality of the foregoing, with regard to each U.S.
Borrower,

(A) any Lender that is a U.S. Person shall deliver to each U.S. Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to each U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of a U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign

 

59



--------------------------------------------------------------------------------

Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 5.9.7(D) on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to each U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to each U.S. Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for each U.S. Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify each U.S. Borrower and the
Administrative Agent in writing of its legal inability to do so.

5.9.8 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 5.9.8 [Treatment of Certain Refunds] (plus any
penalties, interest or other charges imposed by the relevant Official Body) in
the event that such indemnified party is required to repay such refund to such
Official Body. Notwithstanding anything to the contrary in this Section 5.9.8
[Treatment of Certain Refunds]), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this
Section 5.9.8 [Treatment of Certain Refunds] the payment of which would place
the indemnified party in a less favorable net

 

60



--------------------------------------------------------------------------------

after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

5.9.9 Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

5.9.10 Lenders’ Cooperation in Tax Matters. Promptly upon request by the
Administrative Agent, at the Borrowers’ expense, each of the Lenders agrees to
cooperate in completing any procedural formalities necessary for any Borrower to
obtain authorization to make any payments under this Agreement without any
deduction or withholding for or on account of taxes from a payment under a Loan
Document. Each of the Lenders further agrees to provide such information as any
Swiss Borrower may reasonably request from time to time to determine such Swiss
Borrower’s compliance with Swiss Bank Rules.

Within thirty (30) days after request by any Lender that holds a passport under
the HMRC DT Treaty Passport scheme and which wishes that scheme to apply to this
Agreement, the Company shall file a duly completed form DTTP-2 [Notification of
a loan from a Double Taxation Treaty Passport Holder] in respect of such Lender,
with HM Revenue and Customs and shall promptly provide Lender with a copy of
that filing.

5.10 Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),

(ii) attempt by any Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.4 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest Periods] or
notice relating to prepayments under Section 5.6 [Voluntary Prepayments], or

(iii) default by any Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrowers to pay when due (by acceleration or otherwise) any
principal, interest or any other amount due hereunder.

 

61



--------------------------------------------------------------------------------

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.4 [Swing Loan Commitment] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on the dates in which any optional or mandatory prepayments are made
hereunder and may at its option effect settlement on any other Business Day.
These settlement procedures are established solely as a matter of administrative
convenience, and nothing contained in this Section 5.11 [Settlement Date
Procedures] shall relieve the Lenders of their obligations to fund Revolving
Credit Loans on dates other than a Settlement Date pursuant to Section 2.1.4
[Swing Loan Commitment]. The Administrative Agent may at any time at its option
for any reason whatsoever require each Lender to pay immediately to the
Administrative Agent such Lender’s Ratable Share of the outstanding Revolving
Credit Loans and each Lender may at any time require the Administrative Agent to
pay immediately to such Lender its Ratable Share of all payments made by the
Borrowers to the Administrative Agent with respect to the Revolving Credit
Loans.

6.        REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Borrowers, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default. Each of the Company and its Consolidated
Subsidiaries (i) is a corporation, partnership or limited liability company (or
foreign jurisdictional equivalent) duly organized or formed, as applicable,
validly existing and in good standing under the laws of its jurisdiction of
organization or formation, as applicable, (ii) has all requisite corporate,
partnership or limited liability company (or foreign equivalent) power, and has
all governmental licenses, authorizations, consents and approvals necessary to
own its assets and carry on its business as now being or as proposed to be
conducted, except in the case of such licenses, authorizations, consents and
approvals, where the failure to obtain them would not have a Material Adverse
Effect; and (iii) is duly licensed or qualified and in good standing (or foreign
jurisdictional equivalent) in each jurisdiction where such licensing or
qualification is required,

 

62



--------------------------------------------------------------------------------

except where the failure to be licensed, qualified or in good standing will not
result in a Material Adverse Effect. No Event of Default or Potential Default
exists or is continuing.

6.1.2 Consolidated Subsidiaries and Owners; Investment Companies. Schedule 6.1.2
is a complete and correct list, as of the date of this Agreement, of all
Consolidated Subsidiaries of the Company and of all Investments held by the
Company or any of its Consolidated Subsidiaries in any material joint venture or
other similar Person. The Company owns, free and clear of Liens, all outstanding
shares or other equity interests of its Consolidated Subsidiaries and all such
shares or other equity interests are validly issued, fully paid and
non-assessable (except in the case of RPM Canada Company) and the Company (or
the respective Consolidated Subsidiary of the Company) also owns, free and clear
of Liens, all such Investments.

6.1.3 Corporate Action. Each Borrower has all necessary corporate, partnership
or limited liability company (or foreign equivalent) power, as applicable, and
authority to execute, deliver and perform its obligations under the Loan
Documents to which it is a party; the execution, delivery and performance by
each Borrower of the Loan Documents to which it is a party have been duly
authorized by all necessary corporate, partnership or limited liability company
(or foreign equivalent) action, as applicable; and this Agreement has been duly
and validly executed and delivered by each Borrower and constitutes the legal,
valid and binding obligation of such Borrower and, on the Closing Date, each of
the other Loan Documents to which the Borrowers are to be a party will
constitute their legal, valid and binding obligation, in each case enforceable
in accordance with their terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency, reorganization or moratorium or other similar
laws relating to the enforcement or creditors’ rights generally and by general
equitable principles.

6.1.4 No Breach. Neither the execution and delivery of this Agreement or the
other Loan Documents by any Borrower nor the consummation of the transactions
herein or therein contemplated or compliance with the terms and provisions
hereof or thereof by any of them will conflict with, constitute a breach of, or
require any consent under, the Organizational Documents of the Company or any of
its Consolidated Subsidiaries, or any applicable law or regulation, or any
order, writ, injunction or decree of any court or governmental authority or
agency, or any Loan Document or other material agreement or instrument to which
the Company or any of its Consolidated Subsidiaries is a party or by which it is
bound or to which it is subject, or constitute a default under any such material
agreement or instrument, or result in the creation or imposition of any Lien
upon any of the revenues or assets of the Company or any of its Consolidated
Subsidiaries pursuant to the terms of any such agreement or instrument.

6.1.5 Litigation. Except as disclosed in the Disclosure Documents, there are no
legal or arbitral proceedings or any proceedings by or before any governmental
or regulatory authority or agency, now pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Consolidated
Subsidiary of such the Company which could reasonably be expected to have a
Material Adverse Effect or which in any manner draws into question the validity
of any material provision of any Loan Document. The disclosure of litigation to
the Lenders pursuant to this Section does not necessarily mean that such
litigation is of the type described in this Section or that the Company believes
that such litigation has any merit whatsoever.

 

63



--------------------------------------------------------------------------------

6.1.6 Approvals. Each of the Company and its Consolidated Subsidiaries has
obtained all material authorizations, approvals and consents of, and has made
all filings and registrations with, any governmental or regulatory authority or
agency and any third party necessary for the execution, delivery or performance
by it of any Loan Document to which it is a party, or for the validity or
enforceability thereof.

6.1.7 Margin Stock. None of the Company or any Consolidated Subsidiaries of the
Company engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Borrowers
or any Consolidated Subsidiary of any Borrower holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Borrower or any Consolidated Subsidiary of any Borrower are or will be
represented by margin stock.

6.1.8 Information.

(a) Neither this Agreement nor any other Loan Document, nor any certificate,
statement, agreement or other documents furnished to the Administrative Agent or
any Lender in connection herewith or therewith, contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein and therein, in light of the circumstances under
which they were made, not misleading.

(b) Without limiting the generality of paragraph (a):

(i) The audited consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of May 31, 2011 and the audited consolidated statements of
income, shareholders’ equity and cash flows for the fiscal year ended May 31,
2011 (collectively, the “Statements”) have been prepared in accordance with GAAP
consistently applied. The Statements fairly present the financial position of
the Company and its Consolidated Subsidiaries as of May 31, 2011 and the results
of their operation and their cash flows for the fiscal year ended May 31, 2011
in conformity with GAAP.

(ii) The unaudited balance sheet of the Company and its Consolidated
Subsidiaries as of February 29, 2012, and the unaudited consolidated statements
of income, shareholders’ equity and cash flows for the nine months then ended
have been prepared in accordance with GAAP consistently applied, and fairly
present the financial position of the Company and its Consolidated Subsidiaries
as of February 29, 2012 and the results of their operations and their cash flows
for the nine months then ended in conformity with GAAP (subject to normal
year-end adjustments).

(iii) The Company and its Consolidated Subsidiaries did not on the date of the
balance sheet referred to in clause (i) above, and will not on the Closing Date,
have any material

 

64



--------------------------------------------------------------------------------

contingent liabilities, material liabilities for taxes, unusual and material
forward or long-term commitments or material unrealized or anticipated losses
from any unfavorable commitments, except as referred to or reflected or provided
for in said balance sheet.

(c) The Company has disclosed to the Lenders in writing any and all facts (other
than general economic or industry conditions) which have or may have a Material
Adverse Effect.

(d) Since May 31, 2011, no event has occurred and no condition has come into
existence which has had, or is reasonably likely to have, a Material Adverse
Effect.

6.1.9 Taxes. All federal, state, provincial, local and other material tax
returns required to have been filed with respect to the Company and each
Consolidated Subsidiary of the Company have been filed, and payment or adequate
provision has been made for the payment of all taxes, fees, assessments and
other governmental charges which have or may become due pursuant to said returns
or to assessments received, except to the extent that such taxes, fees,
assessments and other charges may be contested as permitted by Section 8.1.2
[Payment of Liabilities, Including Taxes, Etc.]. There are no material tax
disputes or contests pending as of the Closing Date. The charges, accruals and
reserves on the books of the Company and its Consolidated Subsidiaries in
respect of taxes and other governmental charges are, in the opinion of the
Company, adequate.

6.1.10 Ownership and Use of Properties. Each of the Company and each
Consolidated Subsidiary of the Company will have on the Closing Date and at all
times thereafter, legal title or ownership of, or the right to use pursuant to
enforceable and valid agreements or arrangements, all tangible property, both
real and personal, and all franchises, licenses, copyrights, patents and
know-how which is material to the operation of its business to be conducted.

6.1.11 Anti-Terrorism Law Compliance. Neither the Company nor any of its
Consolidated Subsidiaries is subject to or in violation of any law, regulation,
or list of any government agency (including, without limitation, the U.S. Office
of Foreign Asset Control list, Executive Order No. 13224 or the USA PATRIOT Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or the Issuing Lender from making any
advance or extension of credit to any Borrower or from otherwise conducting
business with the Company or any of its Consolidated Subsidiaries.

6.1.12 Investment Company Act. Neither the Company nor any of its Consolidated
Subsidiaries is an investment company within the meaning of the Investment
Company Act of 1940, as amended, or directly or indirectly, controlled by or
acting on behalf of any Person which is an investment company within the meaning
of said Act.

6.1.13 ERISA Compliance. (i) The Company and each member of the ERISA Group have
fulfilled their obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state Laws. Neither the Company nor any member of the ERISA Group has (i) sought
a waiver of the minimum funding standard

 

65



--------------------------------------------------------------------------------

under Section 412 of the Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan, or made any amendment
to any Plan, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA (other than a liability to
the PBGC for premiums under Section 4007 of ERISA).

6.1.14 Environmental Matters. Except as disclosed in the Disclosure Documents,
neither the Company nor any of its Consolidated Subsidiaries has (i) failed to
obtain any permits, certificates, licenses, approvals, registrations and other
authorizations which are required under any applicable Environmental Law where
failure to have any such permit, certificate, license, approval, registration or
authorization would have a Material Adverse Effect; (ii) failed to comply with
the terms and conditions of all such permits, certificates, licenses, approvals,
registrations and authorizations, and are also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any applicable Environmental
Law or in any notice or demand letter from any regulatory authority issued,
entered, promulgated or approved thereunder where failure to comply would have a
Material Adverse Effect; or (iii) failed to conduct its business so as to comply
in all respects with applicable Environmental Laws where failure to so comply
would have a Material Adverse Effect. The disclosure of any failure or alleged
failure to the Lenders pursuant to this Section does not necessarily mean that
such failure is of the type described in this Section or that any such
allegations has any merit whatsoever.

7.        CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the
Borrowers of their Obligations to be performed hereunder at or prior to the
making of any such Loans or issuance of such Letters of Credit and to the
satisfaction of the following further conditions:

7.1 First Loans and Letters of Credit.

7.1.1 Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

(i) A certificate of the Company signed by an Authorized Officer of the Company,
dated the Closing Date stating that (A) all representations and warranties of
the Borrowers set forth in this Agreement are true and correct in all material
respects, (B) the Borrowers are in compliance with each of the covenants and
conditions hereunder, (C) no Event of Default or Potential Default exists and
(D) there is no litigation or proceedings of which it is aware before any
courts, arbitrators or governmental or regulatory agencies affecting the Company
or any of its Consolidated Subsidiaries which could reasonably be expected to
have a Material Adverse Effect;

(ii) A certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary or Director of each of the Borrowers, certifying as
appropriate as to: (a) all action taken by each Borrower in connection with this
Agreement and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents

 

66



--------------------------------------------------------------------------------

and their true signatures; and (c) copies of its organizational documents as in
effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing (or
foreign jurisdictional equivalent in each jurisdiction where such certification
is required) of each Borrower in each state where organized or qualified to do
business;

(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer;

(iv) Opinions of counsel for each of the Borrowers, dated the Closing Date, each
in form and substance acceptable to the Administrative Agent and the Lenders;

(v) A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Company most recently ended prior to the Closing Date, signed by an
Authorized Officer of the Company;

(vi) Evidence that the Credit Agreement dated as of January 5, 2011, among the
Borrowers, the other foreign borrowers a party thereto, the lenders a party
thereto and PNC, as administrative agent, has been terminated, and all
outstanding obligations thereunder have been paid and all Liens securing such
obligations have been released;

(vii) A completed and executed Loan Request from the Borrowers in substantially
the form of Exhibit 2.5.1 and, if applicable, Swing Loan Request from the
Borrowers in substantially the form of Exhibit 2.5.2; and

(viii) Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request, including all
information required under applicable “Know-Your-Customer” and anti-money
laundering rules and regulations, including the U.S. PATRIOT Act.

7.1.2 Payment of Fees. The Borrowers shall have paid all fees payable on or
before the Closing Date as required by this Agreement, the Administrative
Agent’s Letter or any other Loan Document.

7.1.3 Due Diligence. All legal details and proceedings in connection with the
transactions contemplated by this Agreement, the Notes and all other Loan
Documents, including, but not limited to, the business, legal, accounting and
financial due diligence with respect to the Borrowers, shall be in form and
scope satisfactory to the Administrative Agent and the Lenders.

7.2 Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) all representations, warranties of the
Borrowers under Section 6 [Representations and Warranties], other than the
representation and warranty in Section 6.1.9(d), shall then be true and correct
in any respect (in the case of any representation or warranty containing a
materiality qualification) or in any material respect (in the case of any
representation of warranty without any materiality qualifications) (except
representations and warranties which expressly relate to an earlier date or
time, which representations or warranties shall be true and correct on

 

67



--------------------------------------------------------------------------------

and as of the specific dates or times referred to therein), (ii) no Event of
Default or Potential Default shall have occurred and be continuing, (iii) the
making of the Loans or issuance, extension or increase of such Letter of Credit
shall not contravene any Law applicable to any Borrower or Consolidated
Subsidiary of any Borrower or any of the Lenders, and (iv) the Borrowers shall
have delivered to the Administrative Agent a duly executed and completed Loan
Request or to the Issuing Lender an application for a Letter of Credit, as the
case may be or telephonic notice of such request pursuant to Section 2.4.1
[Revolving Credit Loan Requests].

8.        COVENANTS

The Borrowers, jointly and severally, covenant and agree that until Payment In
Full, the Borrowers shall comply at all times with the following covenants:

8.1 Affirmative Covenants.

8.1.1 Preservation of Existence, Etc. Each Borrower shall, and shall cause each
of its Consolidated Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company (or foreign
equivalent) and its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, provided that nothing
herein shall prevent (i) the consolidation or merger (and resulting dissolution)
of any Consolidated Subsidiary of the Company into the Company so long as the
Company is the surviving corporation, (ii) the consolidation or merger of any
Consolidated Subsidiary of the Company into any other Consolidated Subsidiary of
the Company so long as, in the case of such mergers or consolidations involving
one or more Foreign Borrowers, either (A) a Foreign Borrower is the surviving
entity, or (B) to the extent a Foreign Borrower is not the surviving
corporation, such Foreign Borrower has been released in accordance with
Section 12.15.2 [Release of Foreign Borrowers], (iii) the sale of any
Consolidated Subsidiary of the Company which is not a Significant Subsidiary so
long as, in the case of any Foreign Borrower, such Foreign Borrower has been
released in accordance with Section 12.15.2 [Release of Foreign Borrowers],
(iv) the sale of any Consolidated Subsidiary of the Company as long as such
Consolidated Subsidiary remains a Consolidated Subsidiary of the Company,
(v) the termination of corporate, partnership or limited liability company (or
foreign equivalent) existence, dissolution or abandonment by the Company of any
Consolidated Subsidiary which is a not a Significant Subsidiary so long as, in
the case of any Foreign Borrower, such Foreign Borrower has been released in
accordance with Section 12.15.2 [Release of Foreign Borrowers], (vi) the
termination of partnership or limited liability company (or foreign equivalent)
existence or dissolution by the Company or any Consolidated Subsidiary so long
as such termination of partnership or limited liability company (or foreign
equivalent) or dissolution is effectuated between Consolidated Subsidiaries of
the Company and, in the case of any Foreign Borrower, such Foreign Borrower has
been released in accordance with Section 12.15.2 [Release of Foreign Borrowers],
and (vii) any sale, lease or transfer of assets not prohibited by Section 8.2.3
[Liquidations, Mergers, Consolidations, Acquisitions].

8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Borrower shall, and the
Company shall cause each of its Consolidated Subsidiaries to, duly pay and
discharge all material liabilities to which it is subject or which are asserted
against it, promptly as and when

 

68



--------------------------------------------------------------------------------

the same shall become due and payable, including all material taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, and all material
lawful claims which, if unpaid, might become a Lien upon the property of such
Borrower or such Consolidated Subsidiary, provided that neither the Borrowers
nor the Company’s Consolidated Subsidiaries shall be required to pay any such
taxes, assessments or charges, levy or claim the payment of which is being
contested in good faith and by proper proceedings if it maintains adequate
reserves with respect thereto and if such contest, proceedings and reserves have
been described in a certificate of a Senior Officer delivered to the Lenders.

8.1.3 Maintenance of Insurance. The Company shall, and shall cause each of its
Consolidated Subsidiaries to, maintain insurance with responsible companies in
such amounts and against such risks as is usually carried by companies of
established repute engaged in the same or similar businesses, owning similar
properties and located in the same general areas as the Company and its
Consolidated Subsidiaries.

8.1.4 Maintenance of Properties and Leases. Each Borrower shall, and shall cause
each of its Consolidated Subsidiaries to, maintain in good repair, working order
and condition (ordinary wear and tear excepted and having regard to the
condition of such properties at the time such properties were acquired by such
Borrowers) in accordance with the general practice of other businesses of
similar character and size, all of those properties useful or necessary to its
business, and from time to time, such Borrower will make or cause to be made all
appropriate repairs, renewals or replacements thereof.

8.1.5 Visitation Rights. Each Borrower shall, and shall cause each of its
Consolidated Subsidiaries to, permit any of the officers or authorized employees
or representatives of the Administrative Agent or any of the Lenders to visit
and inspect any of its properties and to examine and make excerpts from its
books and records and discuss its business affairs, finances and accounts with
its officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrowers and the Administrative Agent with reasonable notice prior to any visit
or inspection. In the event any Lender desires to conduct an audit of any
Borrower, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent.
Absent an Event of Default, such visits and inspections shall be limited to one
time per year. Any Lender may accompany the Administrative Agent on such
visitation or inspection. All such inspections shall be on a Business Day during
normal business hours.

8.1.6 Keeping of Records and Books of Account. The Borrowers shall, and shall
cause each Consolidated Subsidiary of the Borrowers to, maintain and keep proper
books of record and account which enable the Company and its Consolidated
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrowers or any Consolidated Subsidiary of the Borrowers, and in which
full, true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.

8.1.7 Compliance with Laws. The Company shall, and shall cause each of its
Consolidated Subsidiaries to, comply with all applicable Laws, including all
Environmental

 

69



--------------------------------------------------------------------------------

Laws, in all respects; provided that it shall not be deemed to be a violation of
this Section 8.1.7 [Compliance with Laws] if any failure to comply with any Law
would not result in fines, penalties, remediation costs, other similar
liabilities or injunctive relief which in the aggregate would constitute a
Material Adverse Effect except where contested in good faith and by proper
proceedings if it maintains adequate reserves with respect thereto and if such
contest, proceedings and reserves have been described in a certificate of a
Senior Officer delivered to the Lenders.

8.1.8 Litigation. The Company will promptly give to the Administrative Agent
(which shall promptly notify each Lender) notice in writing of all litigation
and of all legal or arbitral proceedings of which it is aware before any courts,
arbitrators or governmental or regulatory agencies affecting the Company or any
of its Consolidated Subsidiaries which could reasonably be expected to have a
Material Adverse Effect.

8.1.9 Environmental Matters. The Company will promptly give to the Lenders
notice in writing of any complaint, order citation, notice or other written
communication from any Person with respect to, or if the Company becomes aware
after due inquiry of, (i) the existence or alleged existence of a violation of
any applicable Environmental Law or Environmental Liability at, upon, under or
within any property now or previously owned, leased, operated or used by the
Company or any of its Consolidated Subsidiaries or any part thereof, or due to
the operations or activities of the Company, any Consolidated Subsidiary on or
in connection with such property or any part thereof (including receipt by the
Company or any Consolidated Subsidiary of any notice of the happening of any
event involving the Release of a reportable quantity under any applicable
Environmental Law or cleanup of any Hazardous Substance), (ii) any Release on
such property or any part thereof in a quantity that is reportable under any
applicable Environmental Law, (iii) the commencement of any cleanup pursuant to
or in accordance with any applicable Environmental Law or any Hazardous
Substances on or about such property or any part thereof and (iv) any pending or
threatened proceeding for the termination, suspension or non-renewal of any
permit required under any applicable Environmental Law, in each case which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

8.2 Negative Covenants.

8.2.1 Negative Pledge. The Company will not, and will not permit any of its
Consolidated Subsidiaries to, create or suffer to exist any Lien upon any
property or assets, now owned or hereafter acquired, securing any Indebtedness
or other obligation, except Permitted Liens.

8.2.2 Loans and Investments. The Company shall not, and shall not permit any of
its Consolidated Subsidiaries to, at any time make or suffer to remain
outstanding any advances, loans or other extensions of credit or capital
contributions (other than prepaid expenses in the ordinary course of business)
to (by means of transfers of property or assets or otherwise), or purchase or
own any stocks, bonds, notes, debentures or other securities of, any Person (all
such transactions being herein referred to as “Investments”), except:

(i) operating deposit accounts;

 

70



--------------------------------------------------------------------------------

(ii) investments made under Cash Management Agreements;

(iii) Liquid Investments;

(iv) subject to Section 8.2.4 [Affiliate Transactions], Investments in accounts
and notes receivable acquired in the ordinary course of business as presently
conducted;

(v) Investments existing on the Closing Date in Consolidated Subsidiaries or
joint ventures, and Investments after the Closing Date by the Captive Insurance
Companies in the ordinary course of its business;

(vi) Investments not otherwise permitted by the foregoing clauses of this
Section 8.2.2 [Loans and Investments] in Consolidated Subsidiaries (other than
Receivables Subsidiaries) of the Company and in Persons which become
Consolidated Subsidiaries of the Company as the result of such Investments;

(vii) Investments not otherwise permitted by the foregoing clauses of this
Section 8.2.2 [Loans and Investments] in joint ventures or other unconsolidated
Affiliates of the Borrowers and their Consolidated Subsidiaries in an aggregate
amount not to exceed $150,000,000;

(viii) Investments comprised of capital contributions, loans or deferred
purchase price (whether in the form of cash, a note or other assets) to any
Receivables Subsidiary or of residual interests in any trust formed to
facilitate any related receivables securitization; and

(ix) Investments not otherwise permitted by the foregoing clauses of this
Section 8.2.2 [Loans and Investments] in an aggregate amount not to exceed
$35,000,000.

8.2.3 Liquidations, Mergers, Consolidations, Acquisitions. No Borrower shall:

(i) consolidate or merge with or into another Person, except that, subject to
clause (iii) below, any Borrower may consolidate or merge with another Person if
(A) such Borrower is the entity surviving such merger and (B) immediately after
giving effect to such consolidation or merger, no Event of Default or Potential
Default shall have occurred and be continuing,

(ii) sell, lease or otherwise transfer, directly or indirectly, in one
transaction or a series of related transactions, all or substantially all of its
business or assets; provided that any Borrower other than the Company may sell,
lease or transfer all or substantially all of its business or assets to the
Company, any other Borrower or any wholly-owned Consolidated Subsidiary of the
Company, or

(iii) nothing herein shall prevent any of the transactions or events permitted
under clauses (i) - (vii) of Section 8.1.1 [Preservation of Existence, Etc.]

8.2.4 Affiliate Transactions. Except as set forth on Schedule 8.2.4 or as
otherwise expressly permitted by this Agreement, the Company will not, and will
not permit any of its Consolidated Subsidiaries to, directly or indirectly,:
(i) make any Investment in an Affiliate

 

71



--------------------------------------------------------------------------------

of the Company (other than a Consolidated Subsidiary of the Company);
(ii) transfer, sell, lease, assign or otherwise dispose of any assets to an
Affiliate of the Company (other than a Consolidated Subsidiary of the Company);
(iii) merge into or consolidate with or purchase or acquire assets from an
Affiliate of the Company (other than a Consolidated Subsidiary of the Company);
or (iv) enter into any other transaction directly or indirectly with or for the
benefit of an Affiliate of the Company (other than a Consolidated Subsidiary of
the Company) (including without limitation, Guaranties and assumptions of
obligations of an Affiliate of the Company (other than a Consolidated Subsidiary
of the Company)); provided that (a) any Affiliate of the Company who is an
individual may serve as a director, officer or employee of the Company and
receive reasonable compensation or indemnification in connection with his or her
services in such capacity; and (b) any transaction entered into by the Company
or a Consolidated Subsidiary of the Company with an Affiliate of the Company
which is not a Consolidated Subsidiary of the Company providing for the leasing
of property, the rendering or receipt of services or the purchase or sale
inventory and other assets in the ordinary course of business must be for a
monetary or business consideration which would be substantially as advantageous
to the Company or such Consolidated Subsidiary as the monetary or business
consideration which would obtain in a comparable arm’s length transaction with a
Person not an Affiliate of the Company.

8.2.5 Continuation of or Change in Business. The Company and its Consolidated
Subsidiaries, taken as a whole, shall not engage to any substantial extent in
any line or lines of business activity other than present related product lines.

8.2.6 Lease Payments. Neither the Company nor any of its Consolidated
Subsidiaries has incurred or assumed or will incur or assume (whether pursuant
to a Guaranty or otherwise) any liability for rental payments under a lease with
a lease term (as defined in ASC 840 of the Financing Accounting Standards Board,
as in effect on the date hereof) if (i) such lease is of an asset previously
owned by the Company or any of its Consolidated Subsidiaries and (ii) after
giving effect thereto, the aggregate amount of minimum lease payments that the
Company and its Consolidated Subsidiaries have so incurred or assumed will
exceed, on a consolidated basis, $100,000,000 for any rolling twelve-month
period under all such leases.

8.2.7 Anti-Terrorism Laws. Neither the Company nor any of its Consolidated
Subsidiaries shall be in violation of any law or regulation or appear on any
list of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA PATRIOT Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods, or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or the Issuing Lender from making any
advance or extension of credit to any Borrower.

8.2.8 Maximum Leverage Ratio. The Company will not permit the consolidated
Indebtedness of the Company and its Consolidated Subsidiaries, to exceed 60% of
the sum of (i) such consolidated Indebtedness, and (ii) consolidated
shareholders’ equity of the Company and its Consolidated Subsidiaries, as
calculated on the last day of each fiscal quarter ending after the Closing Date;
for clarification, consolidated shareholders’ equity includes the impact of all
non-cash charges related to the writedown or impairment of goodwill or other
intangibles. The foregoing notwithstanding, in the event that the Company owns
less than 100%

 

72



--------------------------------------------------------------------------------

of a Person, and such Person is a Consolidated Subsidiary, then, for purposes of
this Section 8.2.8 [Maximum Leverage Ratio], the Company shall only include the
Company’s pro-rata portion of such Person’s Indebtedness in the calculation of
Maximum Leverage Ratio.

8.2.9 Minimum Interest Coverage Ratio. The Company shall not permit the ratio,
calculated as of the end of each fiscal quarter ending after the Closing Date
for the four fiscal quarters then most recently ended, of EBITDA for such period
to Interest Expense for such period to be less than 3.50 to 1.00.

8.3 Reporting Requirements. The Company will furnish or cause to be furnished to
the Administrative Agent and each of the Lenders:

8.3.1 Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of the Company and its
Consolidated Subsidiaries, consisting of a consolidated and consolidating
balance sheet as of the end of such fiscal quarter and related consolidated and
consolidating statements of income, stockholders’ equity and cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments
and footnotes) by the Chief Executive Officer, President, Chief Financial
Officer, Chief Operating Officer, Treasurer or Assistant Treasurer of the
Company as having been prepared in accordance with GAAP, consistently applied,
and setting forth in comparative form the respective financial statements for
the corresponding date and period in the previous fiscal year. The Borrowers
will be deemed to have complied with the delivery requirements of this
Section 8.3.1 [Quarterly Financial Statements] if within forty-five (45) days
(or any such earlier date as may be mandated by the Securities and Exchange
Commission) after the end of its fiscal quarter, the Company delivers to the
Administrative Agent on behalf of the Lenders a copy of its Quarterly Report on
Form 10-Q as filed with the Securities and Exchange Commission and the financial
statements contained therein meet the requirements described in this
Section 8.3.1 [Quarterly Financial Statements].

8.3.2 Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Company and its
Consolidated Subsidiaries, financial statements of the Company and its
Consolidated Subsidiaries consisting of a consolidated and consolidating balance
sheet as of the end of such fiscal year, and related consolidated and
consolidating statements of income, stockholders’ equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Borrower under any of the Loan
Documents. The Borrowers will be deemed to have complied with the delivery
requirements of this Section 8.3.2 [Annual Financial Statements] if within
ninety (90) days (or any such earlier date as may be mandated by the Securities
and Exchange Commission) after the end of its fiscal year, the Company delivers
to the Administrative Agent on behalf of the Lenders

 

73



--------------------------------------------------------------------------------

a copy of its Annual Report on Form 10-K as filed with the Securities and
Exchange Commission and the financial statements and certification of public
accountants contained therein meet the requirements described in this
Section 8.3.2 [Annual Financial Statements].

8.3.3 Certificate of the Company. Concurrently with the financial statements of
the Company furnished to the Administrative Agent and to the Lenders pursuant to
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], a certificate (each a “Compliance Certificate”) of the Company
signed by a Senior Officer, in the form of Exhibit 8.3.3.

8.3.4 Notices.

8.3.4.1 Default. Promptly (and in any event within three (3) Business Days)
after any Senior Officer of the Company has learned of the occurrence of an
Event of Default or Potential Default, a certificate signed by an Authorized
Officer setting forth the details of such Event of Default or Potential Default
and the action which the Company proposes to take with respect thereto.

8.3.4.2 Litigation. Promptly after the commencement thereof, notice of all
actions, suits, legal or arbitral proceedings or investigations before or by any
governmental or regulatory authority or agency or any other Person against any
Borrower or Consolidated Subsidiary which if adversely determined could
reasonably be expected to have a Material Adverse Effect.

8.3.4.3 Financial Statements. Promptly upon the mailing thereof to the
shareholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed.

8.3.4.4 Intentionally Deleted.

8.3.4.5 Registration Statements. Promptly upon the filing thereof, copies of all
registration statements (other than any registration statements on Form S-8 or
its equivalent) and any report which the Company shall have filed with the
Securities and Exchange Commission.

8.3.4.6 ERISA Event. Immediately upon the occurrence of any ERISA Event.

8.3.4.7 Change in Rating. Promptly after a Senior Officer of the Company knows
of a change in the ratings accorded to the Company by Fitch, Standard & Poor’s
and/or Moody’s or in the outlook with respect thereto, a notice of such change
in the rating.

8.3.4.8 Other Information. From time to time such other information regarding
the financial condition, operations, prospects of business of the Company or any
Borrower as the Administrative Agent or any Lender through the Administrative
Agent may reasonably request.

 

74



--------------------------------------------------------------------------------

9.         DEFAULT

9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

9.1.1 Payments Under Loan Documents. The Borrowers shall fail to pay (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit
Obligation when due or (ii) shall fail to pay any interest on any Loan,
Reimbursement Obligation or Letter of Credit Obligation or any other amount
owing hereunder or under the other Loan Documents within five (5) Business Days
after the date on which such principal, interest or other amount becomes due in
accordance with the terms hereof or thereof;

9.1.2 Breach of Warranty. Any representation or warranty made at any time by any
of the Borrowers herein or by any of the Borrowers in any other Loan Document,
or in any certificate, other instrument or statement furnished pursuant to the
provisions hereof or thereof, shall prove to have been false or misleading in
any material respect as of the time it was made or furnished;

9.1.3 Breach of Specified Covenants or Visitation Rights. Any of the Borrowers
shall default in the observance or performance of any covenant contained in
Section 2.7 [Use of Proceeds], Section 8.1.5 [Visitation Rights], Section 8.2.1
[Liens; Lien Covenants], Section 8.2.2 [Loans and Investments], Section 8.2.3
[Liquidations, Mergers, Consolidations, Acquisitions], Section 8.2.4 [Affiliate
Transactions], Section 8.2.6 [Lease Payments], Section 8.2.7 [Anti-Terrorism
Laws], Section 8.2.8 [Maximum Leverage Ratio], Section 8.2.9 [Minimum Interest
Coverage Ratio], Section 8.3.1 [Quarterly Financial Statements], Section 8.3.2
[Annual Financial Statements], or Section 8.3.4.1 [Default].

9.1.4 Breach of Other Covenants. Any of the Borrowers shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days after notice thereof to the Company by the
Administrative Agent or the Lender (through the Administrative Agent);

9.1.5 Defaults in Other Material Indebtedness. A default or event of default
shall occur at any time if the Company or any of its Consolidated Subsidiaries
shall default in the payment when due of any principal of or interest on
Indebtedness having an aggregate outstanding principal amount of at least
$75,000,000 (other than the Loans); or any event or condition shall occur which
results in the acceleration of the maturity of any such Indebtedness or enables
(or, with the giving of notice or lapse of time or both, would enable) the
holder of any such Indebtedness or any Person acting on such holder’s behalf to
accelerate the maturity thereof;

9.1.6 Final Judgments or Orders. Any final judgments or orders for the payment
of money shall be rendered by a court or courts against the Company or any of
its Consolidated Subsidiaries in excess of $75,000,000 in the aggregate
(excluding any amount of

 

75



--------------------------------------------------------------------------------

such judgment as to which an Acceptable Insurer has acknowledged liability), and
the same shall not be discharged (or provision shall not be made for such
discharge), or a stay of execution thereof shall not be procured, within 10 days
from the date of entry thereof, or the Company or such Consolidated Subsidiary
shall not, within said period of 10 days, or such longer period during which
execution of the same shall have been stayed, appeal therefrom and cause the
execution thereof to be stayed during such appeal;

9.1.7 Inability to Pay Debts. The Company, any other Borrower or any of the
Company’s Significant Subsidiaries shall admit in writing its inability to, or
be generally unable to, pay its debts as such debts become due;

9.1.8 Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law);

9.1.9 Events Relating to Plans and Benefit Arrangements. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of Borrower under Title
IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of $35,000,000, or (ii) Borrower or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$35,000,000;

9.1.10 Change of Control. (i) Any person or group of persons (within the meaning
of Sections 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership of (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under said Act) 30% or
more of the voting capital stock of the Company; or (ii) within a period of
twelve (12) consecutive calendar months, individuals who were directors of the
Company on the first day of such period shall cease to constitute a majority of
the board of directors of the Company.

9.1.11 Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against the Company, any other Borrower, or any of the Company’s Significant
Subsidiaries and such Relief Proceeding shall remain undismissed or unstayed and
in effect for a period of sixty (60) consecutive days or such court shall enter
a decree or order granting any of the relief sought in such Relief Proceeding,
(ii) the Company, any other Borrower, or any of the Company’s Significant
Subsidiaries institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) the Company, any other Borrower, or any of the Company’s
Significant Subsidiaries ceases to be solvent or admits in writing its inability
to pay its debts as they mature.

 

76



--------------------------------------------------------------------------------

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 through
9.1.10 shall occur and be continuing, the Lenders and the Administrative Agent
shall be under no further obligation to make Loans and the Issuing Lender shall
be under no obligation to issue Letters of Credit and the Administrative Agent
may, and upon the request of the Required Lenders, shall (i) by written notice
to the Borrowers, declare the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Administrative Agent for the benefit of each
Lender without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived, and (ii) terminate any Letter of Credit
that may be terminated in accordance with its terms and/or require the Borrowers
to, and the Borrowers shall thereupon, deposit in a non-interest-bearing account
with the Administrative Agent, as cash collateral for its Obligations under the
Loan Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrowers hereby pledge to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations; and

9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.11 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, the Unpaid Drawings, any unpaid fees and all other Indebtedness of the
Borrowers to the Lenders hereunder and thereunder shall be immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived, and the Borrowers shall immediately deposit
in a non-interest-bearing account with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrowers hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and

9.2.3 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Borrower against any and all of the Obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrowers or such Borrower may be contingent or
unmatured or are owed to a branch or office

 

77



--------------------------------------------------------------------------------

of such Lender or the Issuing Lender different from the branch or office holding
such deposit or obligated on such Indebtedness. The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates and
participants may have. Each Lender and the Issuing Lender agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application; and

9.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2
[Consequences of Event of Default] and until all Obligations of the Borrowers
have been paid in full, any and all proceeds received by the Administrative
Agent, the Issuing Lender or any other Lender shall, unless otherwise required
by the terms of the other Loan Documents or by applicable law, be applied as
follows:

(i) first, to reimburse the Administrative Agent and the Lenders for
out-of-pocket costs, expenses and disbursements, including reasonable attorneys’
and paralegals’ fees and legal expenses, incurred by the Administrative Agent or
the Lenders in connection with the collection of any Obligations of any of the
Borrowers under any of the Loan Documents;

(ii) second, to the repayment of all Obligations then due and unpaid of the
Borrowers to the Lenders or their Affiliates incurred under this Agreement or
any of the other Loan Documents and to cash collateralize the Letter of Credit
Obligations, ratably among the Lenders in proportion to the respective amounts
payable to them with respect to such Obligations; and

(iii) the balance, if any, as required by Law.

10.         THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 [The Administrative Agent] are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Lender, and
neither the Borrowers nor any other Borrower shall have rights as a third party
beneficiary of any of such provisions.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with

 

78



--------------------------------------------------------------------------------

the Borrowers or any Consolidated Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

79



--------------------------------------------------------------------------------

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 [The Administrative Agent] shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrowers (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 10.6 [Resignation of
Administrative Agent]. Upon the acceptance of a successor’s

 

80



--------------------------------------------------------------------------------

appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Section 10 [The Administrative Agent] and
Section 12.3 [Expenses; Indemnity; Damage Waiver] shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

If PNC resigns as Administrative Agent under this Section 10.6 [Resignation of
Administrative Agent], PNC shall also resign as an Issuing Lender. Upon the
appointment of a successor Administrative Agent hereunder, such successor shall
(i) succeed to all of the rights, powers, privileges and duties of PNC as the
retiring Issuing Lender and Administrative Agent and PNC shall be discharged
from all of its respective duties and obligations as Issuing Lender and
Administrative Agent under the Loan Documents, and (ii) issue letters of credit
in substitution for the Letters of Credit issued by PNC, if any, outstanding at
the time of such succession or make other arrangement satisfactory to PNC to
effectively assume the obligations of PNC with respect to such Letters of
Credit.

10.7 Removal of Administrative Agent. If the Person serving as Administrative
Agent is a Defaulting Lender, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Administrative Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

10.8 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

10.9 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Lenders, the Arrangers, the Co-Syndication Agents, the Co-Documentation
Agents or other parties listed on the cover page hereof shall have any powers,
duties or responsibilities under this

 

81



--------------------------------------------------------------------------------

Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.

10.10 Administrative Agent’s Fee. The Borrowers shall pay to the Administrative
Agent a nonrefundable fee (the “Administrative Agent’s Fee”) under the terms of
a letter (the “Administrative Agent’s Letter”) between the Borrowers and
Administrative Agent, as amended from time to time.

10.11 No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Borrowers, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

11.         GUARANTY

11.1 Guaranty by the Company. The Company hereby irrevocably and unconditionally
guarantees, for the benefit of the Benefited Creditors, all of the following
(collectively, the “Company Guaranteed Obligations”): (a) the principal of and
interest on the Notes issued by, and the Loans made to, and the other
Obligations of, the Foreign Borrowers under this Agreement, and (b) all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit
issued for the benefit of any Borrower (other than the Company) under this
Agreement, in all cases under subparts (a) or (b) above, whether now existing,
or hereafter incurred or arising, including any such interest or other amounts
incurred or arising during the pendency of any bankruptcy, insolvency,
reorganization, receivership or similar proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code. Upon failure by any Borrower to pay
punctually any of the Company Guaranteed Obligations, the Company shall
forthwith on demand by the Administrative Agent pay the amount not so paid at
the place and in the currency and otherwise in the manner specified in this
Agreement or any other applicable agreement or instrument.

11.2 Additional Undertaking. As a separate, additional and continuing
obligation, the Company unconditionally and irrevocably undertakes and agrees,
for the benefit of the Benefited Creditors that, should any amounts not be
recoverable from the Company under Section 11.1 [Guaranty by the Company] for
any reason whatsoever (including, without limitation, by reason of any provision
of any Loan Document or any other agreement or instrument executed in connection
therewith being or becoming void, unenforceable, or otherwise invalid under any
applicable law) then, notwithstanding any notice or knowledge thereof by any
Lender, the Administrative Agent, any of their respective Affiliates, or any
other Person, at any time, the Company as sole, original and independent
obligor, upon demand by the Administrative Agent,

 

82



--------------------------------------------------------------------------------

will make payment to the Administrative Agent, for the account of the Benefited
Creditors, of all such obligations not so recoverable by way of full indemnity,
in such currency and otherwise in such manner as is provided in the Loan
Documents or any other applicable agreement or instrument.

11.3 Guaranty Unconditional. The obligations of the Company under this
Section 11 [Guaranty] shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

11.3.1 any extension, renewal, settlement, compromise, waiver or release in
respect to any Company Guaranteed Obligation under any agreement or instrument,
by operation of law or otherwise;

11.3.2 any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Company Guaranteed Obligation;

11.3.3 any release, non-perfection or invalidity of any direct or indirect
security for any Company Guaranteed Obligation under any agreement or instrument
evidencing or relating to any Company Guaranteed Obligation;

11.3.4 any change in the corporate or limited liability company existence,
structure or ownership of any Borrower or other Consolidated Subsidiary or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Borrower or other Consolidated Subsidiary or its assets or any resulting release
or discharge of any obligation of any Borrower or other Consolidated Subsidiary
contained in any agreement or instrument evidencing or relating to any Company
Guaranteed Obligation;

11.3.5 the existence of any claim, set-off or other rights which the Company may
have at any time against any other Borrower, the Administrative Agent, any
Lender, any Affiliate of any Lender or any other person, whether in connection
herewith or any unrelated transactions;

11.3.6 any invalidity or unenforceability relating to or against any other
Borrower for any reason of any agreement or instrument evidencing or relating to
any Company Guaranteed Obligation, or any provision of applicable law or
regulation purporting to prohibit the payment by any Borrower of any of the
Company Guaranteed Obligations; or

11.3.7 any other act or omission of any kind by any other Borrower, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section, constitute a
legal or equitable discharge of the Company’s obligations under this Section
other than the irrevocable payment in full of all Company Guaranteed Obligations
and the termination of the Commitments hereunder.

11.4 Company Obligations to Remain in Effect; Restoration. The Company’s
obligations under this Section shall remain in full force and effect until the
indefeasible payment in full of all of the Obligations and the termination of
the Commitments hereunder, and the

 

83



--------------------------------------------------------------------------------

principal of and interest on the Notes and other Company Guaranteed Obligations,
and all other amounts payable by the Company, any other Borrower or other
Consolidated Subsidiary, under the Loan Documents or any other agreement or
instrument evidencing or relating to any of the Company Guaranteed Obligations,
shall have been paid in full. If at any time any payment of any of the Company
Guaranteed Obligations is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of such Borrower, the
Company’s obligations under this Section 11 [Guaranty] with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.

11.5 Waiver of Acceptance, etc. The Company irrevocably waives acceptance
hereof, presentment, demand, protest and any notice not provided for herein, as
well as any requirement that at any time any action be taken by any person
against any other Borrower or any other Person, or against any collateral or
guaranty of any other Person.

11.6 Subrogation. Until the indefeasible payment in full of all of the
Obligations and the termination of the Commitments hereunder, the Company shall
have no rights, by operation of law or otherwise, upon making any payment under
this Section to be subrogated to the rights of the payee against any other
Borrower with respect to such payment or otherwise to be reimbursed, indemnified
or exonerated by any such Borrower in respect thereof.

11.7 Effect of Stay. In the event that acceleration of the time for payment of
any amount payable by any Borrower under any Company Guaranteed Obligation is
stayed upon insolvency, bankruptcy or reorganization of such Borrower, all such
amounts otherwise subject to acceleration under the terms of any applicable
agreement or instrument evidencing or relating to any Company Guaranteed
Obligation shall nonetheless be payable by the Company under this Section
forthwith on demand by the Administrative Agent.

12.         MISCELLANEOUS

12.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrowers, on behalf of the Borrowers, may from time to time enter into
written agreements amending or changing any provision of this Agreement or any
other Loan Document or the rights of the Lenders or the Borrowers hereunder or
thereunder, or may grant written waivers or consents hereunder or thereunder.
Any such agreement, waiver or consent made with such written consent shall be
effective to bind all the Lenders and the Borrowers; provided, that no such
agreement, waiver or consent may be made which will:

12.1.1 Increase of Commitment. Subject to Section 2.1.2 [Discretionary Increase
in Revolving Credit Commitments], increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;

12.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), any fee
payable to any Lender, or reduce the

 

84



--------------------------------------------------------------------------------

principal amount of or the rate of interest borne by any Loan or the fees
payable to any Lender, without the consent of each Lender directly affected
thereby;

12.1.3 Release of Company’s Guaranty. Release the Company from its Obligations
under Section 11 [Guaranty] hereof without the consent of all Lenders (other
than Defaulting Lenders); or

12.1.4 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders], 10.3
[Exculpatory Provisions] or 5.3 [Sharing of Payments by Lenders] or this
Section 12.1 [Modifications, Amendments or Waivers], alter any provision
regarding the pro rata treatment of the Lenders or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders, in each case without the consent of all of the
Lenders (other than Defaulting Lenders);

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 12.1.1 through 12.1.4
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrowers shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender].

12.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.

12.3 Expenses; Indemnity; Damage Waiver.

12.3.1 Costs and Expenses. The Borrowers shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative

 

85



--------------------------------------------------------------------------------

Agent, any Lender or the Issuing Lender), and shall pay all fees and time
charges for attorneys who may be employees of the Administrative Agent, any
Lender or the Issuing Lender, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Borrowers’
books, records and business properties.

12.3.2 Indemnification by the Borrowers. Subject to Section 12.14 [Foreign
Borrowers], the Borrowers shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers or any
other Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
nonperformance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) breach of representations, warranties or covenants of the
Borrowers under the Loan Documents, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrowers or any
other Borrower, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Borrower against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Borrower has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Notwithstanding the foregoing, a Foreign Borrower shall only be required to
indemnify any Indemnitee pursuant to this Section to the extent that any such
losses, liabilities, claims, penalties, damages or expenses have been caused by
such Foreign Borrower or are otherwise directly related or attributable to such
Foreign Borrower.

12.3.3 Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under Sections 12.3.1 [Costs and
Expenses] or 12.3.2 Indemnification by the Borrowers. [Indemnification by the
Borrowers] to be paid by it

 

86



--------------------------------------------------------------------------------

to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, (A) was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or Issuing Lender in connection with such capacity; and
(B) was not determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent, the Issuing Lender or any Related Party
of any of the foregoing.

12.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrowers shall not assert, and each of the Borrowers hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
Section 12.3.2 [Indemnification by the Borrowers] shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

12.3.5 Payments. All amounts due under this Section 12.3 [Expenses; Indemnity;
Damage Waiver] shall be payable not later than ten (10) days after demand
therefor.

12.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Expiration Date if the
Expiration Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

12.5 Notices; Effectiveness; Electronic Communication.

12.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 12.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

 

87



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 12.5.2 [Electronic Communications], shall be effective as
provided in such Section.

12.5.2 Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving such notices by electronic
communication. The Administrative Agent or the Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

12.5.3 Change of Address, Etc. Any party hereto may change its address, e-mail
address or telecopier number for notices and other communications hereunder by
notice to the other parties hereto.

12.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

12.7 Duration; Survival. All representations and warranties of the Borrowers
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrowers contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 12.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Borrowers shall continue in full force and effect from and after the date
hereof and until Payment In Full.

 

88



--------------------------------------------------------------------------------

12.8 Successors and Assigns.

12.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 12.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 12.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

12.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned, except as set forth in Section 12.8.8 [Netherland Bank
Rules]; and

(B) in any case not described in clause (i)(A) of this Section 12.8.2
[Assignments by Lenders], the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption Agreement, as of the Trade Date) shall not be less than
$5,000,000, in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

89



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that each Borrower shall
be deemed to have consented to any such assignment unless it has objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

(B) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500.00, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

(v) No Assignment to Borrowers. No such assignment shall be made to the
Borrowers or any of the Borrowers’ Affiliates or Consolidated Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 12.3 [Expenses, Indemnity; Damage Waiver]
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.8.2 [Assignments
by Lenders] shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 12.8.4 [Participations].

12.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and

 

90



--------------------------------------------------------------------------------

the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time. Such register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is in such register pursuant to the terms hereof as
a Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

12.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Consolidated Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent , the Lenders, and the Issuing Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 12.1.1 [Increase of Commitment], 12.1.2
[Extension of Payment, Etc.], or 12.1.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 4.4 [Libor Rate Unascertainable, Etc.],
5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the
requirements and limitations therein, including the requirements under
Section 5.9.7 [Status of Lenders] (it being understood that the documentation
required under Section 5.9.7 [Status of Lenders] shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.8.2 [Assignments by
Lenders]; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6.2 [Replacement of a Lender] as if it were an assignee
under Section 12.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Set-off] as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.3 [Sharing of Payments by Lenders] as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the

 

91



--------------------------------------------------------------------------------

Loan Documents (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

12.8.5 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

12.8.6 Limitations upon Participant Rights Successors and Assigns Generally. A
Participant shall not be entitled to receive any greater payment under Sections
5.8 [Increased Costs], 5.9 [Taxes] or 12.3 [Expenses; Indemnity; Damage Waiver]
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrowers’ prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.9 [Taxes] unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 5.9.5 [Status
of Lenders] as though it were a Lender.

12.8.7 Disapplication or Amendment of the Swiss Bank Rules. If the Swiss Bank
Rules are disapplied or amended in any material respect from their form as of
the date hereof, the Swiss Borrowers or the Administrative Agent may (and the
Administrative Agent shall, at the request of the Required Lenders) request in
writing to the Administrative Agent or the Swiss Borrowers, respectively, that
this Agreement be amended to reflect such change. Thereafter, the Swiss
Borrowers and the Lenders shall enter into discussions with a view to agreeing
on any amendments required to be made to this Agreement to place the Swiss
Borrowers and the Lenders in substantially the same position (or otherwise in a
position acceptable to the Swiss Borrower and the Lenders) from a Swiss
withholding Tax viewpoint as they would have been in if the change of which they
have been notified under this Section 12.8.7 [Disapplication of Amendment of
Swiss Bank Rules] had not happened. Any agreement between the Swiss Borrowers
and the Administrative Agent will be, with the prior consent of the Lenders,
binding on all the parties hereto; if no agreement is reached under this
Section 12.8.7 [Disapplication of Amendment of Swiss Bank Rules], this Agreement
shall continue in effect in accordance with its terms.

12.8.8 Netherlands Bank Rules. The share of each new Lender located in or
organized under the laws of the Netherlands in the Loans and the share of each
new Lender

 

92



--------------------------------------------------------------------------------

hereunder in the Loans to a Netherlands Borrower (or its portion in the rights
and obligations relating to such Loans transferred by an existing Lender) shall
initially be at least the Dollar Equivalent of EUR 100,000 (or such higher
amount as may be required at the time of the transfer in order for the New
Lender to qualify as a Professional Market Party) or such new Lender shall
otherwise qualify as a Professional Market Party, and each such new Lender shall
confirm the foregoing on the date on which it becomes a Lender hereunder by
execution and delivery of its Assignment and Assumption Agreement in which the
new Lender confirms that it is a Professional Market Party.

12.9 Confidentiality.

12.9.1 General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Borrowers. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

12.9.2 Sharing Information With Affiliates of the Lenders. Each Borrower
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrowers or one or more of
their Affiliates (in connection with this Agreement or otherwise) by any Lender
or by one or more Consolidated Subsidiaries or Affiliates of such Lender and
each of the Borrowers hereby authorizes each Lender to share any information
delivered to such Lender by such Borrower and its Consolidated Subsidiaries
pursuant to this Agreement to any such Consolidated Subsidiary or Affiliate
subject to the provisions of Section 12.9.1 [General].

12.10   Counterparts; Integration; Effectiveness.

 

93



--------------------------------------------------------------------------------

12.10.1 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

12.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

12.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of Ohio without regard to its conflict of laws principles.
Each standby Letter of Credit issued under this Agreement shall be subject
either to the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce (the “ICC”)
at the time of issuance (“UCP”) or the rules of the International Standby
Practices (ICC Publication Number 590) (“ISP98”), as determined by the Issuing
Lender, and each trade Letter of Credit shall be subject to UCP, and in each
case to the extent not inconsistent therewith, the Laws of the State of Ohio
without regard to is conflict of laws principles.

12.11.2 SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE U.S. FEDERAL OR OHIO STATE COURT SITTING IN
CLEVELAND AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH OHIO STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN

 

94



--------------------------------------------------------------------------------

DOCUMENT AGAINST EACH BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

12.11.3 WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN THIS SECTION 12.11. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

12.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

12.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.12 USA PATRIOT Act Notice. Each Lender that is subject to the USA PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Borrowers that pursuant to the requirements of the USA PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the name and address of Borrowers and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Borrowers in accordance with the USA PATRIOT Act.

12.13 Borrower Agent. Each of the Borrowers hereby irrevocably appoints the
Company as its agent for purposes of requesting, continuing and converting Loans
(including all elections of interest rates and currencies), for delivering
notices as to prepayments and commitment reductions and for providing consents
pursuant to clauses (i) and (iii) of Section 12.8.2 [Assignments by Lenders].
The Administrative Agent shall be entitled to rely in

 

95



--------------------------------------------------------------------------------

such matters on all communications delivered by the Company as being delivered
on behalf of all Borrowers.

12.14 Foreign Borrowers.

12.14.1 Generally. Without limiting the joint and several nature of all Domestic
Borrowers’ Obligations, the Obligations of the Foreign Borrowers shall be
several in nature.

12.14.2 Liability of Foreign Borrowers. The parties intend that this Agreement
shall in all circumstances be interpreted to provide that each Foreign Borrower
is liable only for Loans made to such Foreign Borrower, interest on such Loans,
such Foreign Borrower’s reimbursement obligations with respect to any Letter of
Credit issued for its account and its ratable share of any of the other
Obligations, including, without limitation, general fees, reimbursements,
indemnities and charges hereunder and under any other Loan Document that are
attributable, or attributed as a ratable share, to it. The liability of each
Foreign Borrower for the payment of any of the Obligations or the performance of
its covenants, representations and warranties set forth in this Agreement and
the other Loan Documents shall be several from but not joint with the
Obligations of the Company and each other Borrower. Nothing in this
Section 12.14 is intended to limit, nor shall it be deemed to limit, any of the
liability of the Company or any Domestic Borrower for any of the Obligations,
whether in its primary capacity as a Borrower, as a Guarantor, at law or
otherwise.

12.14.3 Company as Agent. Each Foreign Borrower, in addition to the appointment
of the Company as the Borrowers’ agent as provided in Section 12.13 [Borrower
Agent], further hereby irrevocably appoints the Company as its agent to receive
the proceeds of any Loans made by the Lender to any such Foreign Borrower
hereunder. The Administrative Agent shall be entitled to rely in such matters on
all communications delivered by the Company as being delivered on behalf of the
Foreign Borrowers.

12.15 Joinder of Borrowers; Release of Foreign Borrowers.

12.15.1 Joinder of Borrowers. Any Consolidated Subsidiary of the Company which
elects to join this Agreement as a Borrower, pursuant to the terms and
provisions of this Agreement, shall execute and deliver to the Administrative
Agent (i) a Borrower Joinder, pursuant to which it shall, after acceptance of
such Borrower Joinder by the Administrative Agent, join this Agreement as a
Domestic Borrower or Foreign Borrower, as applicable, and join each of the other
Loan Documents to which the Domestic Borrower or Foreign Borrower, as
applicable, are parties, and (ii) documents in the forms described in
Section 7.1 [First Loans and Letters of Credit] (or foreign jurisdictional
equivalents, if any), modified as appropriate to relate to such Consolidated
Subsidiary. The Company, the other Borrowers and any Borrower joining this
Agreement shall also (x) deliver to the Administrative Agent such amendments or
other modifications to the Loan Documents, fully executed by the appropriate
parties thereto, that the Administrative Agent deems necessary or appropriate in
connection with the addition of such Borrower and (y) provide to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders. Notwithstanding the foregoing, no Foreign Borrower may be joined
pursuant to this Section 12.15.1 [Joinder of Borrowers] if any Lender shall,
within two (2) Business Days

 

96



--------------------------------------------------------------------------------

after notification of the proposed joinder, notify the Administrative Agent that
such Person’s inclusion as a Borrower under the Loan Documents would result in
any adverse tax or other legal consequences for such Lender, or the
Administrative Agent determines that such Person’s inclusion as a Borrower under
the Loan Documents would result in any adverse tax or other legal consequences
for any Lender. Joinder of each new Borrower pursuant to this Section 12.15.1
[Joinder of Borrowers] shall be subject to compliance with all the other terms
and conditions set forth in this Agreement and the other Loan Documents,
including without limitation Section 8.1.7 [Compliance with Laws; Use of
Proceeds] and Section 5.9 [Taxes].

12.15.2 Release of Foreign Borrowers. Any Foreign Borrower may from time to time
deliver a termination notice to the Administrative Agent requesting that it no
longer be a party hereto. Such termination shall be effective five (5) Business
Days after receipt by the Administrative Agent so long as all Obligations of
such Foreign Borrower have been paid in full (including principal, interest and
all other amounts) and no Letter of Credit issued for the account or benefit of
such Foreign Borrower is outstanding; provided that, to the extent this
Agreement or any other Loan Document provides for the survival of certain
provisions upon termination hereof, such surviving provisions shall survive a
termination under this subsection with respect to any such Foreign Borrower.

 

97



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

ATTEST:

BORROWERS

 

RPM INTERNATIONAL INC. By:  

/s/ Edward W. Moore

Name:   Edward W. Moore Title:   VP, GC, CCO & Secretary RPM ENTERPRISES, INC.
By:  

/s/ Edward W. Moore

Name:   Edward W. Moore Title:   Secretary RPM LUX HOLDCO S.ÀR.L. By:  

 

Name:   Title:   Manager A By:  

/s/ Edward W. Moore

Name:   Edward W. Moore Title:   Manager B



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

ATTEST:

BORROWERS

 

RPM INTERNATIONAL INC. By:  

/s/ Edward W. Moore

Name:   Edward W. Moore Title:   VP, GC, CCO & Secretary RPM ENTERPRISES, INC.
By:  

/s/ Edward W. Moore

Name:   Edward W. Moore Title:   Secretary RPM LUX HOLDCO S.ÀR.L. By:  

/s/ Luc Hanson

Name:   Luc Hanson Title:   Manager A By:  

/s/ Edward W. Moore

Name:   Edward W. Moore Title:   Manager B



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

RPOW UK LIMITED By:  

/s/ Edward W. Moore

Name:   Edward W. Moore Title:   Director RPM EUROPE HOLDCO B.V. By:  

/s/ Edward W. Moore

Name:   Edward W. Moore Title:   Director RPM CANADA By:  

/s/ Edward W. Moore

Name:   Edward W. Moore Title:   Secretary TREMCO ILLBRUCK COATINGS LIMITED By:
 

/s/ Edward W. Moore

Name:   Edward W. Moore Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

RPM CANADA COMPANY

By:

 

/s/ Edward W. Moore

Name:

  Edward W. Moore

Title:

  Secretary

TREMCO ASIA PACIFIC PTY. LIMITED

By:

 

/s/ Randall J. Korach

Name:

  Randall J. Korach

Title:

  Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

RPM CANADA COMPANY By:  

/s/ Edward W. Moore

Name:   Edward W. Moore Title:   Secretary TREMCO ASIA PACIFIC PTY. LIMITED By:
 

/s/ Randall J. Korach

Name:   Randall J. Korach Title:   Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION,

individually and as Administrative Agent

By:  

/s/ Christian S. Brown

Name:   Christian S. Brown Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

KEYBANK NATIONAL ASSOCIATION By:  

 

Name:   Title:   RBS CITIZENS, N.A. By:  

/s/ Joshua Botneck

Name:   Joshua Botneck Title:   VP



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Brian P. Fox

Name:   Brian P. Fox Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Nick Kepler

Name:   Nick Kepler Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A. By:  

/s/ George Hlentzas

Name:   George Hlentzas Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD By:  

/s/ Christine Howatt

Name:   Christine Howatt Title:   Authorized Signatory



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

FIFTH THIRD BANK – AN OHIO BANKING CORPORATION By:  

/s/ Sandra Centa

Name:   Sandra Centa Title:   VP



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

THE BANK OF NOVA SCOTIA By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES By:  

/s/ Patrick Hartweger

Name:   Patrick Hartweger Title:   Managing Director By:  

/s/ Michael Ravelo

Name:   Michael Ravelo Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

SOVEREIGN BANK, N.A. By:  

/s/ John W. Deegan

Name:   John W. Deegan Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

GOLDMAN SACHS BANK USA By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

HSBC BANK USA, N.A. By:  

/s/ Frank M. Eassa

Name:   Frank M. Eassa Title:   Assistant Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

THE HUNTINGTON NATIONAL BANK By:  

/s/ Brian H. Gallagher

Name:   Brian H. Gallagher Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

THE NORTHERN TRUST COMPANY By:  

/s/ Jeffrey Sullivan

Name:   Jeffrey Sullivan Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

 

  

  Debt Rating   Euro- Rate
Spread   Base Rate
Spread   Facility Fee   Standby
Letter of
Credit Fee   Commercial
Letter of
Credit Fee Tier I   A-/ A3 or
higher   87.5 bps   0.0 bps   12.5 bps   87.5 bps   43.75 bps Tier II  
BBB+/ Baa1   97.5 bps   0.0 bps   15.0 bps   97.5 bps   48.75 bps Tier III  
BBB/ Baa2   107.5 bps   7.5 bps   17.5 bps   107.5 bps   53.75 bps Tier IV  
BBB-/ Baa3   130.0 bps   30.0 bps   20.0 bps   130.0 bps   65 bps Tier V   BB+/
Ba1   150.0 bps   50.0 bps   25.0 bps   150.0 bps   75 bps Tier VI   <BB+/ Ba1  
170.0 bps   70.0 bps   30.0 bps   170.0 bps   85 bps

The Applicable Margin, the Facility Fee and the Applicable Letter of Credit Fee
Rate shall be determined on the Closing Date based on Tier IV.

Any changes to Tiers relating to Optional Currency Loans shall not be effective
until the expiration of the then current Interest Period.



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

Lender

   Amount of
Commitment for
Revolving Credit
Loans      Ratable Share  

Name: PNC Bank, National Association

Address:1900 East 9th Street

Locator B7-YB13-34-3

Cleveland, Ohio 44114

Attention: Christian Brown

Telephone:        (216) 222-8120

Telecopy:          (216) 222-9396

   $ 74,000,000.00         12.3333333 % 

Name: KeyBank National Association

Address:127 Public Square

Cleveland, Ohio 44114

Attention: Brian Fox

Telephone:        (216) 689-4599

Telecopy:          (216) 689-4649

   $ 65,000,000.00         10.8333333 % 

Name: RBS Citizens, N.A.

Address:1215 Superior Avenue

Cleveland, Ohio 44114

Attention: Joshua Botnick

Telephone:        (216) 277-0250

Telecopy:          (216) 277-1205

   $ 65,000,000.00         10.8333333 % 

Name: Wells Fargo Bank, National Association

Address:230 W. Monroe Street

Suite 2900 18th Floor

Chicago, Illinois 60606

Attention: Nick Kepler

Telephone:        (312) 845-4398

Telecopy:          (312) 845-4783

   $ 65,000,000.00         10.8333333 % 



--------------------------------------------------------------------------------

Lender

   Amount of
Commitment for
Revolving Credit
Loans      Ratable Share  

Name: Bank of America, N.A.

Address: One Bryant Park

New York, NY 10036

Boston, MA 02110

Attention: George H. Hlentzas

Telephone:        (646) 855-2759

Telecopy:          (617) 855-2123

   $ 47,000,000.00         7.8333333 % 

Name: The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Address: 227 West Monroe Street, Suite 1550

Chicago, IL 60606

Attention: Alex Lam

Telephone:        (312) 696-4662

Telecopy:          (312) 696-4535

   $ 47,000,000.00         7.8333333 % 

Name: Fifth Third Bank – an Ohio Banking Corporation

Address: 38 Fountain Square Plaza

Cincinnati, Ohio 45263

Attention: Sandra Centa

Telephone:        (216) 274-5990

Telecopy:          (216) 274-5617

   $ 47,000,000.00         7.8333333 % 

Name: The Bank of Nova Scotia

Address: 711 Louisiana Street Suite 1400

Houston, Texas 77002

Attention: Karen Anillo

Telephone:        (713) 759-3452

Telecopy:          (832) 426-6023

   $ 30,000,000.00         5.0000000 % 

Name: Commerzbank AG, New York Branch

Address: 2 World Financial Center

New York, NY 10281-1050

Attention: Patrick Hartweger

Telephone:        (212) 266-7726

Telecopy:          (212) 266-7530

   $ 30,000,000.00         5.0000000 % 



--------------------------------------------------------------------------------

Name: Sovereign Bank, N.A.

Address: 830 Morris Turnpike

Short Hills, NJ 07078

Attention: Jason Virgil

Telephone:        (973) 232-8516

Telecopy:          (973) 379-4387

   $ 30,000,000.00         5.0000000 % 

Name: Goldman Sachs Bank USA

Address: 200 West Street

New York, NY 10282

Telecopy:        (917) 977-3966

   $ 25,000,000.00         4.1666667 % 

Name: HSBC BANK USA, N.A.

Address: One HSBC Center, 18th Floor

Corporate Banking

Buffalo, NY 14203

Attention: Frank M. Eassa

Telephone:        (716) 841-7506

Telecopy:          (212) 642-1888

   $ 25,000,000.00         4.1666667 % 

Name: The Huntington National Bank

Address:41 South High Street

Columbus, Ohio 43215

Attention: Amanda M. Sigg

Telephone:        (614) 480-4767

Telecopy:          (877) 274-8593

   $ 25,000,000.00         4.1666667 % 

Name: The Northern Trust Company

Address: 50 S. La Salle Street

Chicago, Illinois 60603

Attention: Jeffrey Sullivan

Telephone:        (312) 444-7634

Telecopy:          (312) 557-1425

   $ 25,000,000.00         4.1666667 % 

Total

   $ 600,000,000.00         100.00 % 



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 2 - Addresses for Notices to Borrowers:

ADMINISTRATIVE AGENT

Name: PNC Bank, National Association

Address:1900 East 9th Street

Locator B7-YB13-34-3

Cleveland, Ohio 44114

Attention: Christian Brown

Telephone:    (216) 222-8120

Telecopy:      (216) 222-9396

With a Copy To:

Agency Services, PNC Bank, National Association

Mail Stop: P7-PFSC-04-I

Address: 500 First Avenue

Pittsburgh, PA 15219

Attention: Agency Services

Telephone:     412 762 6442

Telecopy:       412 762 8672

BORROWERS:

c/o RPM International Inc.

2628 Pearl Road

P.O. Box 777

Medina, Ohio 44258



--------------------------------------------------------------------------------

Schedule 2.8.1

Letters of Credit

 

Instrument#

  

Beneficiary

   Issue Dt      Expiry Dt      Currency Amount      USD Amount  

12500457-00

   A. BRUCE WHITE      2004-01-30         2012-07-22         4,926,092.70 USD   
   $ 4,926,092.70   

18115703-00

   VILLAGE OF VERNON HILLS      2011-09-14         2013-09-14         90,966.00
USD       $ 90,966.00            

 

Total Standby Letters of Credit:

  

   $ 5,017,058.70   



--------------------------------------------------------------------------------

 

LOGO [g376837g95j66.jpg]

 

Company Name

  

Place of Incorporation

2002 Perlindustria, S.L.U.    Spain 4Z-Co., Inc.    Pennsylvania (USA) A/D Fire
Protection Systems Corp.    Nevada (USA) A/D Fire Protection Systems Inc.   
Canada Advanced Construction Materials Limited (Dormant)    United Kingdom
Advanced Sealants Limited (In Liquidation)    United Kingdom Agpro (N.Z.)
Limited    New Zealand AgriCoat Industries Limited (In Liquidation)    United
Kingdom AgriCoat NatureSeal Limited (83% JV)    United Kingdom Aislamientos
Ignifugos Del Norte, S.L.U.    Spain Aislamientos Ignifugos Zona Centro, S.L.U.
   Spain Alteco Technik GmbH    Germany Amtred Limited (Dormant)    United
Kingdom Anglo Building Products Limited (Dormant)    United Kingdom API S.p.A.
   Italy API USA, Inc.    Florida (USA) Ardenbrite Products Limited (In
Liquidation)    United Kingdom Argos Gestion, S.L.U.    Spain Ascoat Contracting
Pty. Ltd.    Australia AWCI Insurance Company, Ltd. (27.03% JV)    Bermuda
Beijing Dryvit Chemical Building Materials Co., Ltd. (88% JV)(In Liq.)    China
BLUE Line Equipment, LLC    Arizona (USA) Bondex International, Inc.    Delaware
(USA) Bridgecare (UK) Limited (In Liquidation)    United Kingdom Britflex
Limited (In Liquidation)    United Kingdom CAI-Tec GmbH    Switzerland Canam
Building Envelope Specialists Inc.    Canada Carboline Company    Delaware (USA)
Carboline Dalian Paint Production Co., Ltd. (49% JV)    China Carboline Dubai
Corporation    Missouri (USA) Carboline France S.A.S.    France Carboline
(India) Private Limited (80% JV)    India Carboline International Corporation   
Delaware (USA) Carboline Italia S.p.A.    Italy Carboline Korea Ltd. (49% JV)   
Korea Carboline Marine Europe AS    Norway Carboline Norge AS    Norway Chemical
Specialties Manufacturing Corporation    Maryland (USA) Chemrite Equipment
Systems (Pty.) Ltd.    South Africa Chemspec Europe Limited    United Kingdom
Chemtec Chemicals B.V.    Netherlands Colcon NV    Belgium Corgrate Fiberglass
Systems, S.A. de C.V.    Mexico Crossco (261) Limited (In Liquidation)    United
Kingdom Crossco (754) Limited (In Liquidation)    United Kingdom Dane Color UK
Limited    United Kingdom DAP Brands Company    Delaware (USA) DAP Holdings, LLC
   Delaware (USA) DAP Products Inc.    Delaware (USA)

 

** When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

Day-Glo Color Corp.    Ohio (USA) Day-Glo Hong Kong Limited    Hong Kong
Deancove Limited (In Liquidation)    United Kingdom Dri-Eaz Products, Inc.   
Washington (USA) Dri-Eaz Products Limited    United Kingdom Dryvit Holdings,
Inc.    Delaware (USA) Dryvit Systems, Inc.    Rhode Island (USA) Dryvit Systems
USA (Europe) Sp. zo.o.    Poland Dryvit UK Limited    United Kingdom Duratec
Coatings Consultants Limited (In Liquidation)    United Kingdom Ecoloc NV   
Belgium Espan Corporation Pte. Ltd.    Singapore Euclid Admixture Canada Inc.   
Canada The Euclid Chemical Company    Ohio (USA) Euclid Chemical de
Centroamérica, S.A.    Costa Rica Euclid Chemical, Venezuela, S.A.    Venezuela
Euclid Ecuador, S.A.    Ecuador Eucomex, S.A. de C.V.    Mexico Failsafe
Metering International Limited    United Kingdom FEMA Alsace du Nord Lorraine
S.àr.l.    France FEMA Farben und Putze GmbH    Germany FEMA Real Estate GmbH &
Co. KG    Germany Fibergrate Composite Structures Incorporated    Delaware (USA)
Fibergrate Composite Structures Limited    United Kingdom FibreGrid Limited   
United Kingdom First Continental Services Co.    Vermont (USA) Flowcrete Asia
Sdn. Bhd.    Malaysia Flowcrete Australia Pty. Limited    Australia Flowcrete
Europe Limited (Dormant)    United Kingdom Flowcrete France S.A.S.    France
Flowcrete Group Limited    United Kingdom Flowcrete (Hong Kong) Limited    Hong
Kong Flowcrete India Private Limited    India Flowcrete International Limited
(Dormant)    United Kingdom Flowcrete Middle East FZCO    United Arab Emirates
Flowcrete New Zealand Limited    New Zealand Flowcrete North America, Inc.   
Texas (USA) Flowcrete Norway AS    Norway Flowcrete Polska Sp. zo.o    Poland
Flowcrete S.A. (Pty.) Limited    South Africa Flowcrete Sweden AB    Sweden
Flowcrete UK Limited    United Kingdom GJP Holdings Limited    United Kingdom
GJP Overseas Limited (In Liquidation)    United Kingdom Gloucester Co., Inc.   
Massachusetts (USA) Grandcourt NV    Netherlands Antilles Grupo StonCor, S.A. de
C.V.    Colombia Grupo StonCor, S.A. de C.V.    Mexico Guardian Protection
Products, Inc.    Delaware (USA) Hermeta GmbH    Germany HiChem Paint
Technologies Pty. Limited    Australia Hummervoll Industribelegg AS    Norway II
Rep-Z, Inc.    Pennsylvania (USA) illbruck Holdings Limited (Dormant)    United
Kingdom illbruck Sealant Systems NV    Belgium

 

** When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

Industrial Flooring Services Limited (Dormant)    United Kingdom Isocrete
Project Management Limited    United Kingdom Ivory Industrials (Pty.) Limited
(Dormant)    South Africa Japan Carboline Company Ltd. (50% JV)    Japan Juárez
Inmobiliaria, S.A.    Mexico Kop-Coat Australia Pty. Limited    Australia
Kop-Coat, Inc.    Ohio (USA) Kop-Coat New Zealand Limited    New Zealand LBG
Holdings, Inc.    Delaware (USA) Magnagro Industries Pte. Ltd. (Dormant)   
Singapore Mantrose-Haeuser Co., Inc.    Massachusetts (USA) Mantrose UK Limited
   United Kingdom Martin Mathys NV    Belgium Modern Masters Inc.    California
(USA) Monile France S.àr.l.    France NatureSeal, Inc. (83% JV)    Delaware
(USA) New Ventures Funding, LLC    Delaware (USA) New Ventures (UK) Limited   
United Kingdom New Ventures II (UK) Limited    United Kinddom NMBFil, Inc. (fka
Bondo Corporation)    Ohio (USA) Nufins Limited (Dormant)    United Kingdom
Nullifire Limited (Dormant)    United Kingdom Oakdyke Limited (In Liquidation)
   United Kingdom Paint Centre Pty. Limited    Australia Paramount Technical
Products, Inc.    South Dakota (USA) Parklin Management Group, Inc.    New
Jersey (USA) PDR GmbH (9.214% JV)    Germany PDR Recycling GmbH & Co. KG (8.32%
JV)    Germany Perlita Y Vermiculita, S.L.U.    Spain Perstorp Industrial
Surfaces Limited (20% JV)    China Pipeline and Drainage Systems Limited   
United Kingdom Pitchmastic PMB Limited    United Kingdom Plasite, S.A. de C.V.
Mexico (Dormant)    Mexico Portazul, S.A. (94%)    Dominican Republic Productos
Cave S.A.    Chile Productos DAP de Mexico, S.A. de C.V.    Mexico Radiant Color
NV    Belgium Redwood Transport, Inc.(In Liquidation)    Ohio (USA) Republic
Powdered Metals, Inc.    Ohio (USA) Restorx, Inc.    Nevada (USA) RPM Asia Pte.
Ltd. (Dormant)    Singapore RPM/Belgium NV    Belgium RPM Building Solutions
Europe GmbH    Germany RPM Building Solutions Group, Inc.    Delaware (USA) RPM
Canada, a General Partnership    Canada RPM Canada Company    Canada RPM Canada
Investment Company    Canada RPM CH, G.P.    Delaware (USA) RPM China Pte. Ltd.
(Dormant)    Singapore RPM Consumer Holding Company    Delaware (USA) RPM
Enterprises, Inc.    Delaware (USA) RPM Europe Holdco B.V.    Netherlands RPM
Europe SA    Belgium RPM FCP I, Inc.    Delaware (USA) RPM FCP II, Inc.   
Delaware (USA)

 

** When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

RPM FCP Belgium SPRL    Belgium RPM Funding Corporation    Delaware (USA) RPM
German Real Estate GmbH & Co. KG    Germany RPM German Real Estate Management
GmbH    Germany RPM Germany GmbH    Germany RPM Holdco Corp.    Delaware (USA)
RPM Holdings UK Limited (Dormant)    United Kingdom RPM Industrial Holding
Company    Delaware (USA) RPM International Inc.    Delaware (USA) RPM Ireland
IP Limited    Ireland RPM Lux Enterprises S.àr.l.    Luxembourg RPM Lux Holdco
S.àr.l.    Luxembourg RPM New Horizons C.V.    Netherlands RPM New Horizons
Germany GmbH    Germany RPM New Horizons Italy S.r.l.    Italy RPM New Horizons,
LLC    Delaware (USA) RPM New Horizons Netherlands B.V.    Netherlands RPM New
Horizons Spain, S.L.U.    Spain RPM New Horizons UK Limited    United Kingdom
RPM Nova Scotia ULC    Canada RPM Performance Coatings Group, Inc.    Delaware
(USA) RPM South America Participaçðes Ltda.    Brazil RPM United Kingdom G.P.   
Non-registered UK Partnership. RPM Ventures C.V.    Netherlands RPM Ventures
Netherlands B.V.    Netherlands RPM WFG Finishworks Holdings, Inc.    Nevada
(USA) RPM Wood Finishes Group, Inc.    Nevada (USA) RPM Wood Finishes - Hong
Kong Limited    Hong Kong RPM Wood Finishes Ltd. - Shanghai    China RPOW France
S.A.S.    France RPOW UK Limited    United Kingdom RSIF International Limited   
Ireland Rust-Oleum Argentina S.A.    Argentina Rust-Oleum Australia Pty. Limited
   Australia Rust-Oleum Brands Company    Delaware (USA) Rust-Oleum Corporation
   Illinois (USA) Rust-Oleum France S.A.S.    France Rust-Oleum International,
LLC    Delaware (USA) Rust-Oleum Japan Corporation    Japan Rust-Oleum Mathys
Italia S.r.l. (Dormant)    Italy Rust-Oleum Netherlands B.V.    Netherlands
Rust-Oleum Sales Company, Inc.    Ohio (USA) Rust-Oleum UK Limited    United
Kingdom Sandco 953 Limited (In Liquidation)    United Kingdom Sapphire
Scientific Inc.    Arizona (USA) Shanghai Tremco International Trading Co., Ltd.
(Dormant)    China Sino-British Flowcrete (Beijing) Trading Limited    China SK
Polymers FZCO (50% JV) (In Liquidation)    United Arab Emirates Skagit Northwest
Holdings, Inc.    Washington (USA) Specialty Products Holding Corp.    Ohio
(USA) StonCor Africa (Pty.) Ltd.    South Africa StonCor Australia (Pty.) Ltd.
   Australia StonCor Benelux B.V.    Netherlands StonCor Corrosion Specialists
Group Ltda.    Brazil StonCor (Deutschland) GmbH    Germany

 

** When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

StonCor España SL    Spain StonCor Group, Inc.    Delaware (USA) StonCor Ireland
Limited    Ireland StonCor Lux S.ár.l    Luxembourg StonCor Middle East LLC (49%
JV)    United Arab Emirates StonCor Namibia (Pty.) Ltd.    Namibia StonCor
Poland Sp. zo.o.    Poland StonCor South Cone S.A.    Argentina StonCor
(Zhangjiagang Free Trade Zone) Trading Co., Ltd.    China Stonhard de Mexico,
S.A. de C.V. (99.99%)    Mexico Stonhard Nederland B.V.    Netherlands Stonhard
S.A.S.    France Stonhard (U.K.) Limited    United Kingdom Structurecare Limited
(In Liquidation)    United Kingdom TCI, Inc.    Georgia (USA) TCI Powder
Coatings de Mexico, S.A. de C.V.    Mexico Tecnicas Aerograficas, S.L.U.   
Spain Timberex International Limited (Dormant)    United Kingdom Tor Coatings
Limited    United Kingdom Toxement, S.A.    Colombia Tremco Asia Pacific Pty.
Limited    Australia Tremco Asia Pte. Ltd.    Singapore Tremco Barrier
Solutions, Inc.    Delaware (USA) Tremco Far East Limited (99.999%)    Hong Kong
Tremco illbruck AB    Sweden Tremco illbruck B.V.    Netherlands Tremco illbruck
Coatings Limited    United Kingdom Tremco illbruck Dis Ticaret A.S.    Turkey
Tremco illbruck Export Limited (In Liquidation)    United Kingdom Tremco
illbruck GmbH    Austria Tremco illbruck GmbH & Co. KG    Germany Tremco
illbruck International GmbH    Germany Tremco illbruck kft    Hungary Tremco
illbruck Limited    United Kingdom Tremco illbruck NV    Belgium Tremco illbruck
ooo    Russia Tremco illbruck OY    Finland Tremco illbruck Productie B.V.   
Netherlands Tremco illbruck Production SAS    France Tremco illbruck Produktion
GmbH    Germany Tremco illbruck SAS    France Tremco illbruck, S.L.U.    Spain
Tremco illbruck Sp. zo.o.    Poland Tremco illbruck s.r.o.    Czech Republic
Tremco illbruck Swiss AG    Switzerland Tremco Incorporated    Ohio (USA) Tremco
(Malaysia) Sdn. Bhd.    Malaysia Tremco Pty. Limited    Australia Tremco
Roofing & Facility Services Private Limited    India Tremco Roofing UK Limited
   United Kingdom Tretobond Limited (Dormant)    United Kingdom Tretol Group
Limited (Dormant)    United Kingdom Tretol Limited (Dormant)    United Kingdom
Universal Sealants Limited (In Liquidation)    United Kingdom Universal Sealants
(U.K.) Limited    United Kingdom

 

** When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

USL Asia Pacific Pte. Ltd. (25% JV)    Singapore Vandex AG    Switzerland Vandex
Holding AG    Switzerland Vandex International AG    Switzerland Vandex
Isoliermittel-Gesellschaft m.b.H    Germany Vandex (UK) Limited (In Liquidation)
   United Kingdom Vandex (USA) LLC (49% JV)    Pennsylvania (USA) Visul Systems
Limited (In Liquidation)    United Kingdom Watco Directo, S.L.U.    Spain Watco
GmbH    Germany Watco Group Manufacturing Limited (In Liquidation)    United
Kingdom Watco International Limited (In Liquidation)    United Kingdom Watco
Limited (In Liquidation)    United Kingdom Watco S.àr.l.    France Watco UK
Limited    United Kingdom Watco USA, Inc.    Delaware (USA) Weatherproofing
Technologies, Inc.    Delaware (USA) Weld Hold Limited    United Kingdom Wm.
Zinsser Limited (In Liquidation)    United Kingdom Zinsser Brands Company   
Delaware (USA) Zinsser Holdings, LLC    Delaware (USA)

Note: RPM International Inc. has a 23.15% interest in Kemrock Industries &
Exports Ltd. (India).

 

** When a % is noted without JV, the remaining % of shares are held by the
directors of the company.



--------------------------------------------------------------------------------

Schedule 8.2.4

Affiliate Transactions

 

1. All transactions contemplated by that certain Administrative Services
Agreement, dated as of June 1, 2010, between the Company and Specialty Products
Holding Corp.

 

2. Administrative, management and other similar services (and reimbursements
therefor) performed by Consolidated Subsidiaries for Excluded Subsidiaries, or
by Excluded Subsidiaries for the Company or its Consolidated Subsidiaries, in
the ordinary course of business consistent with past practice.

 

3. Performance and other guaranties or credit support issued by the Company or
any of its Consolidated Subsidiaries before June 1, 2010 in favor of any of the
Excluded Subsidiaries in an aggregate amount of less than $3,000,000, and any
renewals thereof.

 

4. Indemnification agreements and similar arrangements entered into with
officers, directors, consultants and key employees of any Excluded Subsidiaries
entered into in the ordinary course of business, and the payment of amounts
under such agreements and arrangements.

 

5. Royalties and similar fees in an aggregate amount not to exceed $1,000,000 in
any fiscal year, and any associated licensing agreements.

 

6. Sharing of warehouse and other storage and work space in the ordinary course
of business consistent with past practice.

 

7. Other transactions (excluding transfers, sales, leases, assignments and other
dispositions of assets) entered into in the ordinary course of business in
accordance with past practice and not having a material impact on the Company’s
and its Consolidated Subsidiaries’ business or operations



--------------------------------------------------------------------------------

EXHIBIT 1.1(A)

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as the same may
be amended, restated, modified, or supplemented, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, any Letters of Credit and
guarantees included in such facilities), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

  1.    Assignor:   

 

     2.    Assignee:   

 

[and is an Affiliate of [identify Lender]]

     3.    Borrowers:    RPM INTERNATIONAL INC., and certain of its Affiliates
named in the Credit Agreement (referred to below)      4.   
Administrative Agent:    PNC BANK, NATIONAL ASSOCIATION, as the administrative
agent under the Credit Agreement   

 



--------------------------------------------------------------------------------

  5.   Credit Agreement:    The Credit Agreement dated as of June     , 2012
among RPM International Inc., the other Borrowers now or hereafter party
thereto, the Lenders now or party thereto, and PNC Bank, National Association,
as Administrative Agent   6.   Assigned Interest:   

 

Facility

Assigned

  

Aggregate Amount

of

Commitment/Loans

for all Lenders

  

Amount of

Commitment/

Loans Assigned

  

Percentage Assigned

of

Commitment/Loans1

  

CUSIP Number

Revolving Credit Commitment

   $    $    %   

 

 

7.

  [Trade Date:                        ]2   

 

1 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

2 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

Effective Date:             , 20    [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]3

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

By:  

 

Name:   Title:   ASSIGNEE

 

By:  

 

Name:   Title:  

 

3 

Assignor shall pay a fee of $3,500 to the Administrative Agent in connection
with the Assignment and Assumption.



--------------------------------------------------------------------------------

Consented to and Accepted: PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX 1

RPM INTERNATIONAL INC. ET AL.

CREDIT FACILITY

STANDARD TERMS AND CONDITIONS

FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.3 [Reporting Requirements]
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, [(v) [to be included
in case Commitment/Loans to a Netherlands Borrower is/are assigned and in case
the Assignee (new Lender) is located in or organized under the laws of the
Netherlands] the Assignee confirms on the Trade Date that its amount of
Commitments/Loans assumed is at least the Dollar Equivalent of EUR 50,000 or
that it otherwise qualifies as a professional market party (professionele
marktpartij) within the meaning of the Dutch Act on Financial Supervision (Wet
op het financieel toezicht) and any regulation promulgated thereunder as amended
or replaced from time to time.,] and (v[i]) if Assignee is not incorporated or
organized under the Laws of the United States of America or a state thereof,
attached to the



--------------------------------------------------------------------------------

Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal laws of the State of New York
without regard to its conflict of laws principles.

 

2



--------------------------------------------------------------------------------

EXHIBIT 1.1(B)

BORROWER JOINDER AND ASSUMPTION AGREEMENT

THIS BORROWER JOINDER AND ASSUMPTION AGREEMENT is made as of         ,
20        , by                     , a
                    [corporation/partnership/limited liability company] (the
“New Borrower”).

Background

Reference is made to (i) the Credit Agreement dated as of June     , 2012 (as
the same may be modified, supplemented or amended, the “Credit Agreement”) by
and among RPM International Inc., a Delaware corporation (the “Company”), the
other Borrowers and Borrowers now or hereafter party thereto, PNC Bank, National
Association, in its capacity as administrative agent for the Lenders party
thereto (in such capacity, the “Administrative Agent”), and the Lenders now or
hereafter party thereto, (ii) the Revolving Credit Notes dated as of June     ,
2012 made by the Borrowers and payable to the Lenders (the “Revolving Credit
Notes”), (iii) the Swing Loan Note dated as of June     , 2012 made by the
Borrowers and payable to PNC Bank, National Association (the “Swing Loan Note”
and together with the Revolving Credit Notes, collectively referred to herein as
the “Notes”), and (v) the other Loan Documents referred to in the Credit
Agreement, as the same may be modified, supplemented or amended (the “Loan
Documents”).

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In consideration of the New Borrower becoming a Borrower under the
terms of the Credit Agreement and in consideration of the value of the direct
and indirect benefits received by New Borrower as a result of becoming
affiliated with the Borrowers and the Borrowers, the New Borrower hereby agrees
that effective as of the date hereof it hereby is, and shall be deemed to be, a
Borrower under the Credit Agreement, the Notes and each of the other Loan
Documents to which the Borrowers are a party and agrees that from the date
hereof and so long as any Loan or any Commitment of any Lender shall remain
outstanding and until the Payment In Full, subject in the case of a Foreign
Borrower to the applicable provisions of the Credit Agreement, New Borrower has
assumed the joint and several obligations of a “Borrower” or a “Company”, as
applicable, under, and New Borrower shall perform, comply with and be subject to
and bound by, jointly and severally, each of the terms, provisions and waivers
of, the Credit Agreement, the Notes and each of the other Loan Documents which
are stated to apply to or are made by a “Borrower” or a “Company”, as the case
may be. Without limiting the generality of the foregoing, the New Borrower
hereby represents and warrants that (i) each of the representations and
warranties set forth in Article 6 of the Credit Agreement applicable to New
Borrower as a Borrower is true and correct as to New Borrower on and as of the
date hereof, and (ii) New Borrower has heretofore received a true and correct
copy of the Credit Agreement, the Notes and each of the other Loan Documents
(including any modifications thereof or supplements or waivers thereto) in
effect on the date hereof.



--------------------------------------------------------------------------------

New Borrower hereby makes, affirms and ratifies in favor of the Lenders and the
Administrative Agent the Credit Agreement, the Notes and each of the other Loan
Documents given by the Borrowers and the Companies, as the case may be, to
Administrative Agent and any of the Lenders.

New Borrower is simultaneously delivering to the Administrative Agent the
following documents together with the Borrower Joinder required under
Section 12.15.1 [Joinder of Borrowers]:

Updated Schedules to Credit Agreement as described below [Note: updates to
schedules do not cure any breach of warranties].

Items for New Borrower specified in Sections 7.1.1(i), (ii), (iii), (iv),
(v) and (viii) of the Credit Agreement, and fulfillment of any other appropriate
requirements set forth in Section 7.1.1., as applicable and as applied to New
Borrower.

 

Schedule No. and Description

  

Delivered

  

Not

Delivered

Schedule 6.1.2 - Subsidiaries

   ¨    ¨

Opinion of Counsel (Schedule 7.1.1)

   ¨    ¨

Any other Schedules to Credit Agreement that necessitate updates after giving
effect to this Borrower Joinder and Assumption Agreement

   ¨    ¨

In furtherance of the foregoing, New Borrower shall execute and deliver or cause
to be executed and delivered at any time and from time to time such further
instruments and documents and do or cause to be done such further acts as may be
reasonably necessary in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Borrower Joinder
and Assumption Agreement.

This Borrower Joinder and Assumption Agreement may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same instrument. New Borrower acknowledges and
agrees that a telecopy transmission to the Administrative Agent or any Lender of
signature pages hereof purporting to be signed on behalf of New Borrower shall
constitute effective and binding execution and delivery hereof by New Borrower.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE - BORROWER JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the New Borrower
has duly executed this Borrower Joinder and Assumption Agreement and delivered
the same to the Administrative Agent for the benefit of the Lenders, as of the
date and year first above written with the intention that it constitute a sealed
instrument.

 

 

By:  

 

  (SEAL) Name:   Title:  

Acknowledged and accepted:

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(L)

LENDER JOINDER AND ASSUMPTION AGREEMENT

THIS LENDER JOINDER AND ASSUMPTION AGREEMENT (the “Joinder”) is made as of
        , 20        (the “Effective Date”) by                     , (the “New
Lender”).

Background

Reference is made to the Credit Agreement dated as of June     , 2012 among RPM
INTERNATIONAL INC., a Delaware corporation, the other Borrowers now or hereafter
party thereto, Lenders now or hereafter party thereto and PNC BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”) (as the same
has been and may hereafter be modified, supplemented, amended or restated, the
“Credit Agreement”). Capitalized terms defined in the Credit Agreement are used
herein as defined therein.

Agreement

In consideration of the Lenders permitting the New Lender to become a Lender
under the Credit Agreement, the New Lender agrees that effective as of the
Effective Date it shall become, and shall be deemed to be, a Lender under the
Credit Agreement and each of the other Loan Documents and agrees that from the
Effective Date and so long as the New Lender remains a party to the Credit
Agreement, such New Lender shall assume the obligations of a Lender under and
perform, comply with and be bound by each of the provisions of the Credit
Agreement which are stated to apply to a Lender and shall be entitled (in
accordance with its Ratable Share) to the benefits, rights and remedies set
forth therein and in each of the other Loan Documents. The New Lender hereby
acknowledges that it has heretofore received (i) a true and correct copy of the
Credit Agreement (including any modifications thereof or supplements or waivers
thereto) as in effect on the Effective Date, and (ii) the executed original of
its Revolving Credit Note dated the Effective Date issued by the Borrowers under
the Credit Agreement in the face amount of $        .

The Commitments and Ratable Shares of the New Lender and each of the other
Lenders are as set forth on Schedule 1.1(B) to the Credit Agreement. Schedule
1.1(B) to the Credit Agreement is being amended and restated effective as of the
Effective Date hereof to read as set forth on Schedule 1.1(B) hereto. Schedule 1
hereto lists as of the date hereof the amount of Loans under each outstanding
Borrowing Tranche. Notwithstanding the foregoing on the date hereof, the
Borrowers shall repay all outstanding Loans to which either the Base Rate Option
or the Euro Rate Option applies and simultaneously reborrow a like amount of
Loans under each such Interest Rate Option from the Lenders (including the New
Lender) according to the Ratable Shares set forth on attached Schedule 1.1(B)
and shall be subject to breakage fees and other indemnities provided in
Section 5.10 [Indemnity].

The New Lender is executing and delivering this Joinder as of the Effective Date
and acknowledges that it shall: (A) participate in all new Revolving Credit
Loans borrowed by the Borrowers on and after the Effective Date according to its
Ratable Share; and (B) participate in



--------------------------------------------------------------------------------

all Letters of Credit outstanding on and after the Effective Date according to
its Ratable Share. [[To be included to be included in case Commitment/Loans to a
Netherlands Borrower is/are provided and in case New Lender is located in or
organized under the laws of the Netherlands] the New Lender further confirms on
the date hereof that its amount of Commitments/Loans is at least the Dollar
Equivalent of EUR 50,000 or that it otherwise qualifies as a professional market
party (professionele marktpartij) within the meaning of the Dutch Act on
Financial Supervision (Wet op het financieel toezicht) and any regulation
promulgated thereunder as amended or replaced from time to time.]

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

IN WITNESS WHEREOF, the New Lender has duly executed and delivered this Joinder
as of the Effective Date.

 

[NEW LENDER] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[ACKNOWLEDGEMENT TO LENDER JOINDER AND ASSUMPTION AGREEMENT]

 

ACKNOWLEDGED:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

 

BORROWERS: RPM INTERNATIONAL INC. By:  

 

Name:   Title:   RPM ENTERPRISES, INC. By:  

 

Name:   Title:   RPM LUX HOLDCO S.ÀR.L. By:  

 

Name:   Title:   RPOW UK LIMITED By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

 

RPM EUROPE HOLDCO B.V. By:  

 

Name:   Title:   RPM CANADA By:  

 

Name:   Title:   TREMCO ILLBRUCK COATINGS LIMITED By:  

 

Name:   Title:   RPM CANADA COMPANY By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LENDER

JOINDER AND ASSUMPTION AGREEMENT]

 

TREMCO ASIA PACIFIC PTY. LIMITED By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

COMMITMENTS OF LENDERS



--------------------------------------------------------------------------------

SCHEDULE 1

OUTSTANDING TRANCHES



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(1)

REVOLVING CREDIT NOTE

 

$                Pittsburgh, Pennsylvania    June     , 2012

FOR VALUE RECEIVED, the undersigned, RPM INTERNATIONAL INC., a Delaware
corporation, RPM ENTERPRISES, INC., a Delaware corporation, RPM LUX HOLDCO
S.ÀR.L., a limited liability company formed under the laws of Luxembourg, RPOW
UK LIMITED, a limited liability company formed under the laws of England and
Wales, RPM EUROPE HOLDCO B.V., a private company with limited liability formed
under the laws of The Netherlands, RPM CANADA, a general partnership registered
under the laws of the Province of Ontario, TREMCO ILLBRUCK COATINGS LIMITED, a
limited company formed under the laws of England and Wales, RPM CANADA COMPANY,
an unlimited company formed under the laws of Nova Scotia, TREMCO ASIA PACIFIC
PTY. LIMITED, a corporation incorporated under the laws of the Commonwealth of
Australia (herein collectively called the “Borrowers”), hereby unconditionally
promise to pay to the order of                     (the “Lender”), the lesser of
(i) the principal sum of                     Dollars (US$        ) (or the
Dollar Equivalent of such amount in Optional Currencies as provided in the
Credit Agreement), or (ii) the aggregate unpaid principal balance of all
Revolving Credit Loans made by the Lender to the Borrowers pursuant to
Section 2.1 [Revolving Credit Commitment] of the Credit Agreement, dated as of
June     , 2012 among the Borrowers and the other Borrowers hereafter party
thereto, the Lenders now or hereafter party thereto and PNC Bank, National
Association, as administrative agent, (hereinafter referred to in such capacity
as the “Administrative Agent”) (as amended, restated, modified, or supplemented
from time to time, the “Credit Agreement”), together with all outstanding
interest thereon on the Expiration Date or as otherwise provided in the Credit
Agreement. This Revolving Credit Note is subject to all the terms and conditions
of the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate or rates per annum
specified by the Borrowers pursuant to, or as otherwise provided in, the Credit
Agreement. Subject to the provisions of the Credit Agreement, interest on this
Revolving Credit Note will be payable pursuant to Section 5.5 [Interest Payment
Dates] of, or as otherwise provided in, the Credit Agreement. If any payment or
action to be made or taken hereunder shall be stated to be or become due on a
day which is not a Business Day, such payment or action shall be made or taken
on the next following Business Day, unless otherwise provided in the Credit
Agreement, and such extension of time shall be included in computing interest or
fees, if any, in connection with such payment or action. Upon the occurrence and
during the continuation of an Event of Default, the Borrowers shall pay interest
on the entire principal amount of the then outstanding Revolving Credit Loans
evidenced by this Revolving Credit Note and all other obligations due and
payable to the Lender pursuant to the Credit Agreement and the other Loan
Documents at a rate per annum and as



--------------------------------------------------------------------------------

otherwise set forth in Section 4.3 [Interest After Default] of the Credit
Agreement. Such interest rate will accrue before and after any judgment has been
entered.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219 unless otherwise directed in writing by
the Administrative Agent, in lawful money of the United States of America in
immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the other Loan Documents, including
the representations, warranties, covenants, conditions, security interests and
Liens contained or granted therein. The Credit Agreement among other things
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. Each Borrower waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Revolving Credit Note and the Credit
Agreement.

This Revolving Credit Note shall bind the Borrowers and their successors and
assigns, and the benefits hereof shall inure to the benefit of the Lender and
its successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

This Revolving Credit Note and any other documents delivered in connection
herewith and the rights and obligations of the parties hereto and thereto shall
for all purposes be governed, by and construed and enforced in accordance with,
the internal laws of the State of Ohio without giving effect to its conflicts of
law principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Revolving Credit
Note.

The liability of the Foreign Borrowers under this Note is subject to the
provisions of Section 12.14 [Foreign Borrowers] of the Credit Agreement.

[SIGNATURE PAGES FOLLOW]

 

2



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 TO REVOLVING CREDIT NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Credit Note by its duly authorized officer with the
intention that it constitute a sealed instrument.

 

BORROWERS: RPM INTERNATIONAL INC. By:  

 

Name:   Title:   RPM ENTERPRISES, INC. By:  

 

Name:   Title:   RPM LUX HOLDCO S.ÀR.L. By:  

 

Name:   Title:   RPOW UK LIMITED By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 TO REVOLVING CREDIT NOTE]

 

RPM EUROPE HOLDCO B.V. By:  

 

Name:   Title:   RPM CANADA By:  

 

Name:   Title:   TREMCO ILLBRUCK COATINGS LIMITED By:  

 

Name:   Title:   RPM CANADA COMPANY By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 TO REVOLVING CREDIT NOTE]]

 

TREMCO ASIA PACIFIC PTY. LIMITED

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(N)(2)

SWING LOAN NOTE

 

$50,000,000

   Pittsburgh, Pennsylvania    June     , 2012

FOR VALUE RECEIVED, the undersigned, RPM INTERNATIONAL INC., a Delaware
corporation, RPM ENTERPRISES, INC., a Delaware corporation, RPM LUX HOLDCO
S.ÀR.L., a limited liability company formed under the laws of Luxembourg, RPOW
UK LIMITED, a limited liability company formed under the laws of England and
Wales, RPM EUROPE HOLDCO B.V., a private company with limited liability formed
under the laws of The Netherlands, RPM CANADA, a general partnership registered
under the laws of the Province of Ontario, TREMCO ILLBRUCK COATINGS LIMITED, a
limited company formed under the laws of England and Wales, RPM CANADA COMPANY,
an unlimited company formed under the laws of Nova Scotia, TREMCO ASIA PACIFIC
PTY. LIMITED, a corporation incorporated under the laws of the Commonwealth of
Australia (herein collectively called the “Borrowers”), hereby unconditionally
promise to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the “Lender”),
the lesser of (i) the principal sum of Fifty Million Dollars (US$50,000,000), or
(ii) the aggregate unpaid principal balance of all Swing Loans made by the
Lender to the Borrowers pursuant Section 2.1.4 [Swing Loan Commitment] to the
Credit Agreement, dated as of June     , 2012, among the Borrowers and the other
Borrowers now or hereafter party thereto, the Lenders now or hereafter party
thereto, and PNC Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”) (as amended, restated, modified, or
supplemented from time to time, the “Credit Agreement”), payable with respect to
each Swing Loan evidenced hereby on the earlier of (i) demand by the Lender or
(ii) the Expiration Date, or as otherwise provided in the Credit Agreement. This
Swing Loan Note is subject to all the terms and conditions of the Credit
Agreement. The aggregate amount of all Swing Loans is subject to compliance with
the Swing Loan Sublimit.

The Borrowers shall pay interest on the unpaid principal balance of each Swing
Loan from time to time outstanding from the date hereof at the rate per annum
and on the date(s) provided in the Credit Agreement. Subject to the provisions
of the Credit Agreement, interest on this Swing Loan Note will be payable
pursuant to Section 5.5 [Interest Payment Dates] of, or as otherwise provided
in, the Credit Agreement. If any payment or action to be made or taken hereunder
shall be stated to be or become due on a day which is not a Business Day, such
payment or action shall be made or taken on the next following Business Day,
unless otherwise provided in the Credit Agreement, and such extension of time
shall be included in computing interest or fees, if any, in connection with such
payment or action. Upon the occurrence and during the continuation of an Event
of Default, the Borrowers shall pay interest on the entire principal amount of
the then outstanding Swing Loans evidenced by this Swing Loan Note at a rate per
annum and as otherwise set forth in Section 4.3 [Interest After Default] of the
Credit Agreement. Such interest rate will accrue before and after any judgment
has been entered.



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the office of the Administrative Agent located at 500 First
Avenue, Pittsburgh, Pennsylvania 15219, unless otherwise directed in writing by
the holder hereof, in lawful money of the United States of America in
immediately available funds.

This Swing Loan Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions, security interests and Liens
contained or granted therein. The Credit Agreement among other things contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments, in certain circumstances, on account of
principal hereof prior to maturity upon the terms and conditions therein
specified. Each Borrower waives presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Swing Loan Note and the Credit
Agreement.

Each Borrower acknowledges and agrees that the Lender may at any time and in its
sole discretion demand payment of all amounts outstanding under this Swing Loan
Note without prior notice to the Borrowers.

This Swing Loan Note shall bind the Borrowers and their successors and assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrowers” and the
“Lender” shall be deemed to apply to the Borrowers and the Lender, respectively,
and their respective successors and assigns as permitted under the Credit
Agreement.

This Swing Loan Note and any other documents delivered in connection herewith
and the rights and obligations of the parties hereto and thereto shall for all
purposes be governed, by and construed and enforced in accordance with, the
internal laws of the State of Ohio without giving effect to its conflicts of law
principles.

All capitalized terms used herein shall, unless otherwise defined herein, have
the same meanings given to such terms in the Credit Agreement and Section 1.2
[Construction] of the Credit Agreement shall apply to this Swing Loan Note.

The liability of the Foreign Borrowers under this Note is subject to the
provisions of Section 12.14 [Foreign Borrowers] of the Credit Agreement.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 3 TO SWING LOAN NOTE]

IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Revolving Credit Note by its duly authorized officer with the
intention that it constitute a sealed instrument.

 

BORROWERS: RPM INTERNATIONAL INC. By:  

 

Name:   Title:   RPM ENTERPRISES, INC. By:  

 

Name:   Title:   RPM LUX HOLDCO S.ÀR.L. By:  

 

Name:   Title:   RPOW UK LIMITED By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[SIGNATURE PAGE 2 OF 3 TO SWING LOAN NOTE]

 

RPM EUROPE HOLDCO B.V. By:  

 

Name:   Title:   RPM CANADA By:  

 

Name:   Title:   TREMCO ILLBRUCK COATINGS LIMITED By:  

 

Name:   Title:   RPM CANADA COMPANY By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

[SIGNATURE PAGE 3 OF 3 TO SWING LOAN NOTE]

 

TREMCO ASIA PACIFIC PTY. LIMITED By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT 2.4.1

LOAN REQUEST – REVOLVING CREDIT LOAN

        , 20        

 

TO:         PNC Bank, National Association, as Administrative Agent

        Attention: Kim Kelley / Joyce Dely - PNC Agency Services, Fax:
412-762-8672

 

RE:         NEW Loan Notice

The undersigned refers to the Credit Agreement (as it may be amended, restated,
modified or supplemented, the “Credit Agreement”), dated as of June     , 2012,
by and among RPM International Inc. (the “Company”) and the other Borrowers now
or hereafter party thereto, the Lenders now or hereafter party thereto and PNC
Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”).

 

Named Borrower:   Borrowing Amount:   Currency:   Borrowing Date:   Maturity
Date:   Interest Period:  

The proceeds of the borrowing shall be delivered to:

 

Account Holder:                                          
                            Account #:                          Bank Name:
                                              ABA#:                             
  

As of the date hereof and the date of making the above-requested Loan (and after
giving effect thereto): the Loan Parties have performed and complied with all
covenants and conditions of such Persons under the Credit Agreement and the
other Loan Documents; all of the representations and warranties contained in
Section 6 of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (unless any such representation or warranty is
qualified to materiality, in which case such representation or warranty is true
and correct in all respects), except for representations and warranties made as
of a specified date (which were true and correct in all material respects, as
applicable, as of such date); no Event of Default or Potential Default has
occurred and is continuing or exists; the making of such Loan shall not
contravene any Law applicable to any Borrower, any other Loan Party, any
Subsidiary of any Borrower or of any other Loan Party; the making of such Loan
shall not cause Revolving Facility Usage to exceed the Revolving Credit
Commitments.

The total outstanding loans for the above named borrower (including this new
loan) is xxx,xxx,xxx. Please feel free to call with any questions you may have.

Sincerely,

RPM International Inc.

Matthew Ratajczak

Vice President, Tax & Treasurer



--------------------------------------------------------------------------------

EXHIBIT 2.4.2

LOAN REQUEST – SWING LOAN

            , 20    

 

TO:    PNC Bank, National Association, as Administrative Agent    Attention: Kim
Kelley / Joyce Dely - PNC Agency Services, Fax: 412-762-8672 RE:    NEW Loan
Notice

The undersigned refers to the Credit Agreement (as it may be amended, restated,
modified or supplemented, the “Credit Agreement”), dated as of June    , 2012,
by and among RPM International Inc. (the “Company”) and the other Borrowers now
or hereafter party thereto, the Lenders now or hereafter party thereto and PNC
Bank, National Association, as administrative agent for the Lenders (the
“Administrative Agent”).

 

Named Borrower:

 

Borrowing

 

Amount:

 

Borrowing Date:

 

The proceeds of the borrowing shall be delivered to:

Account Holder:                                                          

Account #:                                 

Bank Name:                                              

ABA#:                                         

As of the date hereof and the date of making the above-requested Loan (and after
giving effect thereto): the Loan Parties have performed and complied with all
covenants and conditions of such Persons under the Credit Agreement and the
other Loan Documents; all of the representations and warranties contained in
Section 6 of the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (unless any such representation or warranty is
qualified to materiality, in which case such representation or warranty is true
and correct in all respects), except for representations and warranties made as
of a specified date (which were true and correct in all material respects, as
applicable, as of such date); no Event of Default or Potential Default has
occurred and is continuing or exists; the making of such Loan shall not
contravene any Law applicable to any Borrower, any other Loan Party, any
Subsidiary of any Borrower or of any other Loan Party; the making of such Loan
shall not cause Revolving Facility Usage to exceed the Revolving Credit
Commitments.

The total outstanding loans for the above named borrower (including this new
loan) is xxx,xxx,xxx. Please feel free to call with any questions you may have.

Sincerely,

RPM International Inc.

Matthew Ratajczak

Vice President, Tax & Treasurer



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

QUARTERLY COMPLIANCE CERTIFICATE

This certificate is delivered pursuant to Section 8.3.3 of that certain Credit
Agreement dated as of June     , 2012 (the “Credit Agreement”) by and among RPM
INTERNATIONAL INC., a Delaware corporation (the “Company”), the other Borrowers
now or hereafter party thereto, the Lenders now or hereafter party thereto (the
“Lenders”), and PNC Bank, National Association, as Administrative Agent for the
Lenders (the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement are used herein with the same meanings.

The undersigned officer,                    , the                    [Chief
executive officer, president, chief financial officer, chief operating officer,
treasurer or assistant treasurer] of the Company, in such capacity does hereby
certify on behalf of the Company and other Borrowers as of the quarter/year
ended             , 20    (the “Report Date”), as follows:1

 

(1) Maximum Leverage Ratio (Section 8.2.8). As of the Report Date, the
consolidated Indebtedness of the Company and its Consolidated Subsidiaries may
not exceed 60% of the sum of (i) such consolidated Indebtedness, and
(ii) consolidated shareholders’ equity of the Company and its Consolidated
Subsidiaries (the “Leverage Ratio”). The Leverage Ratio is        % [insert from
1(D), below].

The calculations for the Leverage Ratio (with dollar amounts in thousands) are
as follows:

 

(A)    consolidated Indebtedness of the Company and its Consolidated
Subsidiaries, as of the Report Date, calculated as follows (without
duplication):

  

(i)      indebtedness for borrowed money (whether by loan or the issuance and
sale of debt securities) or for the deferred purchase or acquisition price of
property or services, other than accounts payable incurred in the ordinary
course of business

   $

(ii)     obligations in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
the Company and its Consolidated Subsidiaries (whether or not such obligations
are contingent)

   $

 

1 

See Credit Agreement for full provisions relating to all financial covenants.



--------------------------------------------------------------------------------

(iii)   Capital Lease Obligations

   $

(iv)    obligations of the Company and its Consolidated Subsidiaries to redeem
or otherwise retire shares of capital stock of such Person

   $

(v)     indebtedness of others of the type described in clauses (1)(A)(i), (ii),
(iii) or (iv), above, secured by a Lien on the property of such Person, whether
or not the respective obligation so secured has been assumed by such Person

   $

(vi)    Guaranties of such Person of indebtedness of others of the type
described in clauses(1)(A) (i), (ii), (iii) or (iv), above

   $

(vii)  the sum of Items 1(A)(i) through 1(A)(vi) equals the consolidated
Indebtedness of the Company and its Consolidated Subsidiaries

   $

(B)     consolidated shareholders’ equity of the Company and its Consolidated
Subsidiaries, as calculated on the last day of the fiscal quarter ended
(provided that (a) for purposes of calculating consolidated shareholders’
equity, non-cash charges related to the writedown or impairment of goodwill or
other intangibles shall be included in such calculation, and (b) in the event
that the Company owns less than 100% of a Person, and such Person is a
Consolidated Subsidiary, then, for purposes of Section 8.2.8 [Maximum Leverage
Ratio], the Company shall only include the Company’s pro-rata portion of such
Person’s Indebtedness in the calculation of Maximum Leverage Ratio)

   $

(C)   the sum of Items (1)(A)(vii) and (1)(B)

   $

(D)   Item (1)(A)(vii) divided by Item 1(C) equals the Leverage Ratio

   %

 

(2) Minimum Interest Coverage Ratio (Section 8.2.9). As of the Report Date, the
ratio of EBITDA to Interest Expense, calculated as of the end of each fiscal
quarter ending after the Closing Date for the four fiscal quarters then most
recently ended, is                     [insert ratio from Item (2)(C) below]
(“Interest Coverage Ratio”), which ratio is greater than or equal to 3.50 to
1.00.

The calculations for the Interest Coverage Ratio are as follows:



--------------------------------------------------------------------------------

(A)   EBITDA for the Company and its Consolidated Subsidiaries is calculated as
follows:

    

(i)     net income of the Company and its Consolidated Subsidiaries for such
period

     $

A.          provision for income taxes

     $

B.          Interest Expense

     $

C.          extraordinary items

     $

D.          non-recurring gains or losses in connection with asset dispositions

     $

E.          income (loss) attributable to equity in affiliates,

     $

F.          amounts attributable to depreciation and amortization

     $

G.          non-cash charges associated with asbestos liabilities

     $

(ii)    all non-cash charges related to the writedown or impairment of goodwill
and other intangibles for such period

     $

(iii)  non-cash charges related to or resulting from the bankruptcy filing of
any Excluded Subsidiary for such period

     $

(iv)   non-recurring expenses related to the acquisition of all or substantially
all of the assets or capital stock (including by merger or amalgamation) of
another Person (or, in the case of assets, of a business unit of a Person), not
to exceed $15,000,000 in the aggregate for such period of four consecutive
fiscal quarters

     $

(v)    non-cash charges in addition to those provided for in clauses (ii) and
(iii) above, up to an aggregate amount of not more than $25,000,000 incurred in
such period

     $

(vi)   the sum of Items 2(A)(i) through 2(A)(v)

     $



--------------------------------------------------------------------------------

(vii)   cash payments made by the Company or any of its Consolidated
Subsidiaries in respect of asbestos liabilities, for those payments which have
not already been expensed in cash in the ordinary course of business (which
liabilities include, without limitation, defense costs and indemnification
liabilities incurred in connection with asbestos liabilities) during such period

     $

(viii)  non-cash gains for such period

     $

(ix)     the sum of Items 2(A)(vii) and 2(A)(viii)

     $

(x)      the sum of Item 2(A)(vi) minus Item 2(A)(ix) equals EBITDA

     $

(B)   Interest Expense calculated as the sum (determined without duplication) of
the aggregate amount of interest accruing during such period on Indebtedness of
the Company and its Consolidated Subsidiaries (on a consolidated basis),
including the interest portion of payments under Capital Lease Obligations and
any capitalized interest, and excluding amortization of debt discount and
expense and any non-cash interest expense associated with accretive type debt
instruments (from Item 2(A)(i)(B) above)

     $

(C)   Item (2)(A)(x) divided by Item 2(B) equals the Interest Coverage Ratio

             to 1.00

 

(3) Representations, Warranties and Covenants. All representations and
warranties of the Loan Parties under Article 6, other than the representation
and warranty in Section 6.1.9(d), are true and correct in all respects (in the
case of any representation or warranty containing a materiality qualification)
or in all material respects (in the case of any representation or warranty
without any materiality qualifications) (except representations and warranties
which expressly relate to an earlier date or time, which representations or
warranties are true and correct on and as of the specific dates or times
referred to therein).

 

(4) Event of Default or Potential Default. No Event of Default or Potential
Default exists as of the date hereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE - QUARTERLY COMPLIANCE CERTIFICATE

IN WITNESS WHEREOF, the undersigned has executed this Certificate this     day
of             , 20    .

 

COMPANY (ON BEHALF OF BORROWERS):

RPM INTERNATIONAL INC., a Delaware

corporation

By:

 

 

Name:

 

Title:

 